Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 1 of 72

                                                                               FILED BY                      .c.

                                                                                       JAN 28 2218
                         U NITED STATES D ISTRICT C OUR                               ScIu
                                                                                         EIF
                                                                                           jK
                                                                                            NUMjL.A
                                                                                              . .
                                                                                                  OIi
                                                                                                    SIM
                                                                                                      ZO
                                                                                                       JZE
                                                  forthe                              S.D.OFFLA.FI LAUD.
                                        Southern DistrictofFlorida



      O LUW AM UYIW A AW O DIYA,                        Case No. 0:18-cv-60482-KM M
                       Plaintè
                             j!
                         -   V-
                                                        Hon.ChiefJudge:K.M ichaelM oore
                                                        M agistrate Judge:Alicia 0.Valle
      RO SS U NW ERSITY SCHO OL OF
      M EDICIN E,SCHOO L OF
      V ETERIN ARY M EDICINE LIM ITED
                      Defendant.

                       PLAG TIFF'S DA UBER T M O TIO N TO EX CLUDE
                      THE EXPERT TESTIM ONY OF RONALD OUINTERO
            PlaintiffOluwamuyiwa Awodiya(Etplaintiff'),inproperperson,hereby fileshisDaubert
     motion to exclude the experttestimony ofRonald Quintero (Eûouintero''),purported by Ross
     University SchoolofM edicine,SchoolofVeterinaryM eclicineLimited (E:RUSM '').
                                          INTRO D UCTIO N

            RU SM breached its contract w ith Plaintiff when it wrongfully dism issed him by not

     honoring the tenns ofthe contractand by excluding Plaintifffrom obtaining hism edicaldegree

     by discdm inating againsthim .RU SM unlawfully excluded Plaintifffrom participating in the rest

     of itsm edicalprogram which consequently prevented him from earning the post-discrim ination

     requirem entsnecessary to become a m edicaldoctor.

            RUSM designated Quintero,afinancialaccountant,asadnmagesexpertto academically
     and m edically analyze and interpretPlaintiff's medicalschoolgrades,m edicalschoolexnm si.e.

     NBM E CBSE, m edical licensing exam s i.e. United States M edical Licensing Exnm ination

     C:USM LE'')9and medicalresidency attainment.Quintero then attemptsto apply hisunsupported
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 2 of 72




     and im proper analysis to opine,inter a/ftz,that Plaintiff w ould have m ade less m oney with a

     m edicaldegreethan the average person would m ake with a bachelor'sdegree.

                                         LEG AL STANDA RD

            FederalRule ofEvidence 702 states:

                   lfscientific,technical,orotherspecialized know ledge willassistthe
                   trieroffactto understand the evidence ortodetermine afactinissue,
                   a witness qualified as an expert by knowledge,skill,experience,
                   training,oreducation,m ay testify thereto in the form ofan opinion
                   orotherwise,if(1)the testimony isbased upon sufficientfactsor
                   data,(2)the testimony is the productof reliable pdnciples and
                   methods,and(3)thewitnesshasappliedtheprinciplesandmethods
                   reliably to the factsofthe case.
     Fed.R .Evid.702.

            tûllln determining the admissibility ofexperttestimonyunderRule 702,we engage in a
     rigorousthree-partinquily ''U.S.v.Frazier,387 F.3d 1244,1260 (111 Cir.2004).Trialcourts
     mustconsiderwhether:(1)the expertisqualified to testify competently regarding them attershe
     intendstoaddress;(2)themethodologybywhich theexpertreacheshisconclusionsissufficiently
     reliable'
             ,and (3)the testimony assists the trier of fact,through the application of scientific,
     technical,or specialized expertise,to understand the evidence orto determ ine a factin issue.1d.

     tT he burden ofestablishing qualification,reliability,and helpfulnessrestson the proponentofthe

     expertopinion.''ld.tû(A1tal1times the districtcourtmustgtilldetermine the reliability of the
     opinion,notm erely the qualifications of the expertwho offers it.''Kilpatrick v.Breg,fnc-,613

     F.3d 1329,1336 (11th Cir.2010).
            ttgW lhile an expert's overwhelming qualifications may bear on the reliability of his
     profferedtestimony,theyarebyno meansaguarantorofreliabilityl.l''Frazier,387 F.3d at1261.
     tûln Kumho Tire,the Supreme Courtm ade itclearthattestim ony based solely on theexperience of

     alzexpertwould notbeadm igsible.''Riderv.SandozPharmaceuticals CXA#.,295 F.3d 1194,1197
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 3 of 72




     (11th Cir.2002)(citingKumho TireCo.v.Carmichael,526 U.S.137,157 (1999)).tl'
                                                                               ln
                                                                                heexpert's
     conclusionsm ustbebased on sound scientificprinciplesand the disciplineitselfm ustbe areliable

     one.''ld. GD aubertrequires that trial courts act as ûgatekeepers'to ensure that speculative,

     unreliableexperttestimony doesnotreachthejury.''Mccorveyv.BaxterHeaithcareCbz#.,298
     F.3d 1253, 1256 (11th Cir.2002).The aim is to exclude experttestimony based merely on
     t'subjectivebelieforunsupportedspeculation.''Daubert.509U.S.at590.Applyingthisstandard,
     the Eleventh Circuithasheld thata districtcourtm ay exclude experttestim ony thatisttim precise

                                                                                       .fTe
     and unspecific''orwhose factualbasisisnotadequately explained.Cook ex rel.Estate t;  ssier
     v.ShenlfcfMonroeCounty Fla.,402F.3d 1092,1111(1101Cir.2005).A courtmayalsoexclude
     opinion evidencettwhich isconnected to existing dataonlyby the èsedixit(thehim selfsaid it';
     an assertion withoutsupporting proofloftheexpert.''1d.'
                                                           l'he tZ'
                                                                  iaIcourt'sgatekeeping function
     requiresmorethansimplytûtakingtheexpert'swordforit.''Frazien 387F.3d at1261.<:(T)heipse
     dixitof an expertin a given field is sim ply notenough to establish the reliability of a particular

     opinion.''Frazier,387 F.3d at1284.

            Anotherpartofthe districtcourt'sinquiry pursuantto itsgatekeeping function iswhefher

     the expert'stegtim ony willassistthe trieroffactin understanding the evidence ordeterm ining a

     fact in issue,i.e.whether it's relevant.D aubert,509 U .S.at591.Such testim ony is adm issible

     only ifit<tconcernsm attersthatare beyond theunderstanding ofthe average lay person.''Frazier,

     387 F.3d at1262-63.ti
                         proffered experttestim ony generally willnothelp the trieroffactwhen it

     offersnothing m ore th% whatlawyersforthe partiescan argue in closing argum ents.''1#.

            t'Because ofthe powerfuland potentially m isleading effectofexpertevidence,som etim es

     expert opinions that otherwise m eet the adm issibility requirements m ay still be excluded by

     applying Rule 403.Exclugion under Rule 403 ig appropdate ifthe probative value of otherwise
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 4 of 72




     admissibleevidenceiggubstantiallyoutweighedbyitspotentialtoconfuseormisleadthejuryor
     ifthe experttestim ony iscum ulative orneedlessly tim e consuming.''Frazier,387 F.3d at1263.

            FederalRulesofEvidence 403 provides:

                    The courtm ay exclude relevantevidence if its probative value is
                    substantially outweighed by a danger of one or m ore of the
                    following:unfairprejudice,confusing the issues,misleading the
                    jury,unduedelay,wastingtime,orneedlesslypresentingcumulative
                    evidence.
     Fed.R.Evid.403.

                                             AR G UM ENT

     1.     QuinteroHasNo Qualificationsto RenderAnyofHisRExpert''Opinions
            Quintero isnotqualified by hisfûknowledge,slcill,experience,training,oreducation''to
     testify com petently regarding the m attersheintendsto address.Fed.R .Evid.702.Thecourtsm ust

     tûm ake certain that an expert,whether basing testim ony upon professional studies or personal

     experience,em ploys in the courtroom the snm e level of intellectualrigor thatcharacterizes the

     practice ofan expertin the relevantfield.''Kumho Tires,526 U .S.at 157;accord Kilpatrick,613

     F.3d at1335.

            Quintero is notqualified to testify about any ofthe topics of his proffered testimony.
     Quintero is a professionalfinancialaccountant.Ex.DB-01,at4.He asserts thathis area of
     expertise includes,valuations of businesses, m ergers & acquisitions, financial restnzcturing,

     banknlptcy & insolvency,forensic accounting, financial dnmage and investm ents.Ex. DB-OI

     (Exhibit30).Thisexperience doesnotqualify him to offerexperttestimony regarding:(1)the
     <tmilestones''necessary in becoming adoctor;(2)the impactofamedicalstudent'sgrade point
     average,NBM E CBSE scoreg,and U SM LE Step 1 score on a student's ability to achieve these

     dim ilestones''and on a student'sfuture ability to pedbrm superior orinferior to other sim ilarly

     specialized doctorg;and (3)whethera medicalstudentthatpartially completed medicalschool
                                                    4
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 5 of 72




     would be a superiorpedbrm er,ifable to perfonn atall,in alternative em ploymentpertaining to

     healthcare.

            Asafinancialaccountant,Quintero doesnothavetheexpertiseto apply any academic or
     m edicalanalysisasto the im pactorpurpose of m edicalschoolexam s,m edicallicensing exnm s,

     andmedicalresidencyprograms.Quinteroisnotamedicalresidencyprogram director,norhashe
     satontheadmissioncommitteeofanymedicalresidencyprogramswhosejobsaretoacademically
     evaluate and assessstudents'medicalschoolperform ance and to interpretthescoresoftherelevant

     licensing exams.Equally so,Quintero also does nothave the expertise to apply any academic
     judgmenttoanyofthealternativeemploymentfieldsinhealthcarethatheintendstoopineabout.
     Quintero doesnotknow whatscoresarereportedtoresidencyprogramsandhedoesnotknow the
     effectofthose scoresorhow to interpretthose scores.

            ln sunx,(luintero lacksthe requisite knowledge,education,training and experience to
     testify as an expertthat attem pts to apply any academ ic or m edicalinterpretation of Plaintiff s

     performance in m edical school,perform ance on pastand future m edicallicensing exnm s,f'uture

     performanceasadoctorbasedonacademicjudgementofPlaintiffsexam scores,futtzreabilityto
     attain aresidency,orPlaintiff shypotheticalperformance in alternative fields ofhealthcare based

     onacademicjudgmentofPlaintiff'spartialcompletionofmedicalschool.
     II.    Quintero'st<Expert''OpinionsareUnreliable
            The Eleventh Circuit has held that expertopinions dbm ust be based on sound scientific

     principlesand the disciplineitselfmustbe areliableone.''Riderv.SandozPharmaceuticalsCbz#.,

     295 F.3d 1194,1197 (11thCir.2002).TheElevent.
                                                 hCircuitalsoexplicitlycautionedcourtsnotto
     admit t'speculation,conjecture, or inference thatcannot be supported by sound scientific
     pdnciples.The courtroom is notthe placefor scientific guesswork,even ofthe inspired sort.''ld.

     (citationsand internalquotationmarksomitted).
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 6 of 72




            The Suprem e Courtarticulated anon-exhaustive listoffactorsto be considered in deciding

     thequestion ofreliability:(1)whethertheexpert'stheorycan beand hasbeen tested;(2)whether

     thetheoryhasbeensubjectedtopeerreview andpublication;(3)theknownorpotentialrateof
     erroroftlze particularscientific theory;and (4)whether the theory isgenerally accepted in the
     scientific comm unity.Daubert,509 U .S.at593-95.Ultim ately,the expertm ustestablish thathis

     opinionst'have a reliable basisin theknowledge and experience ofhisdiscipline.''ld.at592.

            A.      Quintero'sOpinionsRegardingtheImpactofPlaintiff'sMedicalGrades,Test
                    Scores,and Licensing Exam q on the édM ilestones'' or S<steps Required'' to
                    Becom e a SuccessfulDod or are Unreliable.
            Quintero opined in his report that Plaintiffs medical ttacademic pedbrm ance casts
     considerable doubtasto whetherhe w ould have enrned an M D degree from Ross.''Ex.DB-01,at

     5.Quintero also opined thatPlaintiff'sNBM E CBSE attemptsand USM LE Step 1 score Etraises
     the level of uncertainty w ith respectto the probability of his passing Step 2 and Step 3 of the

     USM LE.''ld.He further opined thatthese grades and testscores would im pede Plaintiff from

     tûgetting a U .S.residency.''1#.He algo opined that these snm e gradeg and test scoreg would

     adversely impactPlaintiff's ability to becom e a m edicaldoctor and Plaintiff's ability to earn the

     average salary ofa m edicaldoctorpracticing fam ily m edicine.1d.at4-5,7-8.

            Quintero does not supportany ofthese gpeculative jumpswith any sound gcientific
     principles or data and are merely based on his subjective belief.The Courtshould decline

     Quintero'sinvitationtojusttakehiswordforit.Thisfinancialaccountant'simpropermedicaland
     academ ic analysistakesseveralscientifically unsupported leapsoffaith in the causalchain ofthe

     m ilestones necessary to becom e an averaged-salary doctor practicing fam ily m edicine. The

     Eleventh Circuitholds <ûexpertopinion to fall shortof whatDaubertrequires when finding of

     reliability w ould require several scientifically ungupported leaps of faith.''Hudgens v. Bell

     Helicoptersg extron,328 F.3d 1329,1344 (11th Cir.2003)(quotation marks omitted);accord
                                                      6
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 7 of 72




     Rider,295 F.3d at 1202.See also Southern Grouts 4 M ortars,Inc.v.3M Company 2008 W L

     4346798,at*17 (S.D.Fla.Sept.17,2008)(excluding expert'sreportand summ ary ofthatreport
     on voundsthattheywere6lso pervadedbyconclusorystatementsasto bealmostwithoutvalue''),
     ûjfd,575 F.2d 1235 (11th Cir.2009);Cook,402F.3d at1111(courtmayalsoexcludeopinion
     evidence ttwhich isconnectedtoexistingdataonly bytheipsedixitoftheexpert'').
            Quintero used thisimproperopinion to conclude thatPlaintiff's lostearnings capacity
     should be compared between the 10th percentile earningsofa doctorpm cticing fnm ily m edicine

     and the50th percentile enrningsofukollege graduates''foraK'lnlegativelostenrningscapacity.''
     1d.at15.lnotherwords,Quintero'sextremelybiagopinionassertsthatPlaintiffwouldhavemade
     lessm oney with a m edicaldegree than the averageperson with a bachelor'sdegree.

            B.     Quintero's Opinions Regarding Alternative Employmentin Healthcare are
                   Unreliable.
            First,Quinteroopinesthatan ttindividualsuchasthePlaintiff,who wascapableofgaining
     adm ission to medical schooland passing the firstfour sem esters ofthe Ross program ,has the

     potentialto be a superiorperformer in another field suitable to individuals w ith an inclination

     towardshealthcare.''Ex.DB-01,at9-10.Thisopinion suffersfrom thesamespeculativejumps,
     im proper m edical and academ ic analysis, and lack-of scientific principle or method as his

     previously discussed opinion above,supra PartII.A.Quintero used these improperopinionsto
     conclude that Plaintiff's lostearnings capacity should be com pared between the 25th percentile

     enrnings of a doctor practicing fnm ily m edicine and the 90th percentile earnings of alternative

     healthcareemploymentttnotrequiring aM D depee''fora:tlnlegativelostenrningscapacity.''1d.
     at 16.The Eleventh Circuit has held that <Y courtshould m eticulously focus on the expert's

     principlesand methodology,and noton the conclusionsthatthey generate.''M cDowellv.Srown,

     392F.3d 1283,1298(111 Cir.2004).

                                                    7
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 8 of 72




            Second,Quintero opinionsarebased on insufficientfactsordata.Quintero eitherdid not
     know thatPlaintiffdoesnothave a m aster's degree or any otherdegree higherthan a bachelor's

     degree and/ordid notknow thateach ofthe alternative healthcare employm entthathe used in his

     calculations, requires at least m aster's degree. Each alternative healthcare em ploym ent <tnot

     requiringaMD degree''thatQuintero selectivelychosefrom theU.S.Bureau ofLaborStatistics
     and used in hiscalculationswere,chiropractors,optom etrists,phnnnacigts,physicians'asgistants,

     podiatdsts,and nurse practitioners.Ex.DB-01,at10;Butseea correctcopy ofthe Bureau ofLabor

     Statistics'websiteattached asEx.DB-02 (Accordingto theU.S.Bureau ofLaborStatistics,each
     ofQuintero'salternativehealthcareemploymentrequiresan ttentry-leveleducation''thatPlaintiff
     does nothave.) (https://www.bls.gov/ooO ealthcre/physicians-and-surgeons.htm* ab-8).Each
     ofthe selected alternativehealthcare employmentin Quintero'sreport,requiresa minimum ofa
     m aster'sdegree.Ex.D B-02.

            Quintero failed to apply hisalternativehealthcareemploymentcalculationstothefactsof
     this case because Plaintiff's highestlevelofeducation isa bachelor'sdegree.t'The relationship

     m ustbe an appropriate tfit'wit.
                                    h respectto theoffered opinion and thefactsofthe case.''M cD owell

     v.Brown,392 F.3d 1283,1299 (11th Cir.2004))Id.(t6offering animalstudiesshowing onetype
     ofcancer in m ice to establish causation of anothertype ofcancerin hum ans is Klsim ply too great

     an analyticalgap between thedata and theopinionoffered.''')(citing Electric Co.v.Joiner,522
     U.S.136 (1997)).
            C.     Quintero'sOpinionsRegardingtheRiskofDeathorDisabilityareUpreliable.
            Quinteropurportsto opinethatfor<kmalesbornin 1992 (thePlaintiffsyearofbirth)who
     survive to the age of20,there isa 15.1% probability ofdying before NonnalRetirem entAge,and

     a 21.5% probability of becom ing disabled,but surviving,before N ormalRetirem entAge.''DB-

     01,at6.Hethen furtheropinesthatttliln otherwords,thereisa36.6% probability (asmeasured
                                                    8
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 9 of 72




     through age66)thatthePlaintiffwouldbeunableto realize aportion ofthehypotheticalenrnings
     due to death and/ordisability.ld.Quintero claimsthathebased thisopinion on t'galctuarialdata
     used by the SocialSecurity Adm inistration.''ld.

            Quintero's opinion is most certainly based on insufficient factsand data.Quintero is
     attem pting to ptlrportthatatevery single age after20 fora m ale thatwasborn in 1992.there isa

     15.1% chance ofdying and a21.5% chanceofbecom ing disabled before the m ale retires.Butsee

     acon-ectcopy oftheSocialSecurity Administration (t:SSA'')ActuadalNote 2012.6 attached as
     Ex. DB-03 (https://www.ssa.gov/oacuNoTEs/ru 6/u zolz-6.pdg. According to the SSA
     ActuadalNoteformalesbornin 1992,there isonly a 36.6% probability ofdisability ordeath M
     age67.ld.(TableD).Thissameprobabilityisnottrueforany agebefore67.Eachagehasitsown
     probability ofdeath ordisability.ld.Forexample,Table D show sthatthe probability ofdeath or

     disability atage 29 isonly 3.3% ,atage 40 is7.3% ,atage 50 is 13.8% and the listgoeson./#.

            Quintero has once again based his opinion on insufficientdata and used an um-eliable
     methodology to apply hisinsufficientdata to the facts of thiscase.W hile Quintero may be a
     financial accountant,even a t6suprem ely qualified expert cannot waltz into tlze courtroom and

     renderopinionsunlessthoseopinionsarebased on some recognized scientific m ethod.''M cDowell

     v.Brown.392F.3d 1283,1298(111 Cir.2œ 4).ttsomethingdoesn'tbecom escientificknowledge
     justbecause it'g uttered by a scientist;norcan an expert's self-gerving assertion that his
     conclusionswere derived by the scientific method be deemed conclusive.''1d.at1299 (intem al
     quotationm arksomitted).
            D.     Quintero's Opinions Regarding the Growth Rates of AnnualEarnings are
                   Unreliable.
            Quintero opined thattlze annualearnings growt.
                                                         h rate for persons who only posgess a
     bachelor'sdegree is3.92% .He further opined thatthe annualenrningsp-owth rate forpersonsin


                                                    9
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 10 of 72




      alternative healthcare employm ent,thatrequire atleasta m aster'gdegree,have the sam e growth

      rateat3.92% .Quintero assertsthatherelied ontheteA.
                                                        verageW age lndex''(tW W l'')thatis<tsed
      by the SocialSecurity A dm inistration to forecastthecostsofSocialSecurity Retirem entIncom e.''

      Ex.DB-01,at11.The source thatQuintero used to obtain thisinform ation is,The 2018Annual
      Report of the Board of Tnlstees of the Federal O ld-Age and Survivors Insurance and Federal

      D isability lnsurance Trust Funds, Table Vl.G6, which can be viewed and obtained from ,

      https://www.ssa.gov/oAcTx W zol8/trzol8.pdf.According to the SSA source that Quintero
      used,theAW lisforeveryconceivablejob inthecountry regardlessofoccupation orlevelof
      education.

             Quintero'sopinion isunreliable because he did notapply the correctorprecise growth
      rates to the factsof thiscase.lnstead ofusing the precise individualgrow th rates specific to each

      enrning capacity,levelof education,or occupation,Quintero applied a vague,imprecise and
      unspecific nationalgrow th rate to allofhis opinions.A n occupation thatearns m inim um wage

      doesnotexperience the sam eannualearningsgrow th rate asan occupation thatrequiresadvanced

      degrees.ln contrast to the specific growth rate of each earning capacity,the only connection

      betweenthenationalAW lgrowthratethatQuintero intendsto offer,and theenrningcapacitiesof
      thiscaseisthe ipsedixitofhisreport.Cook,402 F.3d at1111(courtmay also exclude opinion
      evidencettwhich isconnected toexisting dataonlybythe l
                                                           i
                                                           psedixitoftheexpelf').
             EvenifQuinterousedareliable sourcesuchasthe SSA,ttlblecauseRule702requiresthat
      an expert's opinions mustbe based on ûsufficientfactsordata,'an expert's estim ation ofgrowth

      rate m ay notbe based on a single data point.''Crouch v.John JewellAircroft,fnc.,CIVIL
      ACTION NO.3:07-CV-638-DJH,at*48(W .D.Ky.Jan.12,2016).dûn issimplymeansthatwhen
      estim ating future growth rates, experts should base these rates on past growth rates from a


                                                     10
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 11 of 72




      sustained period oftim e,notchanges in com pletely unrelated data.''Id.The Eleventh Circuithas

      held thata districtcourtm ay exclude experttestim ony thatis ttimprecise and unspecific.''Cook ex

      rel.Estatecfl-essierv.ShenlfcfM onroeCounty Fla.,402F.3d 1092,1111(11thCir.2005).U.S.
      v.Frazier.387 F.3d 1244,1266 (11th Cir.2004)(finding no abuse ofdiscretion when thetrial

      courtconcludedthatan<iimpreciseandunspecific''expertopinionwouldnotassistthejuryand
      observingthattheexpert'sttimpreciseopinioneasilycould servetoconfusethejury,andmight
      wellhavemisled it'').
             E.      Quintero's Opinions Regarding the Reinstatem ent Offer from RUSM are
                     Unreliable.
             Quinteroopinesthatarejectionofareinstatementofferfrom RUSM wouldEtcastsdoubt
      asto the sincerity ofLplaintiffsldesire,and/orbeliefin his ability,to eompletehisstudiesand
      practice medicine.''Ex.DB-01,at3.Quintero'sconclusory opinion isbased on insufficientfacts
      andisnotbasedonanyscientificprincipleormethodology.Itisnothingmorethanconjecture.
      HI. Quintero'sProposed EiExpert''OpinionsW ould OfferNoAssistancetotheTrierof
             Fact
             ln addition to the lack of qualifications to render his proffered expertopinions and the

      inherentunreliability ofhisopinions,Quintero'sproposed opinion testimony mustbe excluded
      because itw ould be ofno value to the trieroffact.

             A.     Quintero'sOpinionsRegardingtheDiscountRateW illNotAssisttheTrierof
                    Fact.
             Quintero opined thatPlaintiffisnotentitled to thebestand safestpossiblediscountrate,
      and instead m ust use a riskier discount rate that is defined by the 100 largest corporations.

      Deliberately disregarding the safer 3.375% of the thirty-year United States Treasury Bonds,

      Quinterointendsto instructthejurythattheyarerequiredtousearisltier6.80% interestrateas
      defined by the 100 largestcorporations.Ex.DB-01,at12-14.



                                                     11
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 12 of 72




             Quintero'sopinion isprecluded bylaw.TheSupremeCourtheld thattltlhediscountrate
      should be based on the rate of interest that would be earned on the best and safest

     investments.''JonesLaughlinSteelCé?zp.v.Ifeè
                                                fer.462U.S.523,537(1983)(quotationmarks
      omitted).TheSupremeCourtisinstructivehere,Plaintiffttisentitled toarisk-freestream off'
                                                                                            uture
      incom e to replace his lost wages;therefore,the discount rate should not reflect the m arket's

     prem ium forinvestorswho are willing to acceptsom erisk ofdefault.''ld.

             Applying the standard ofthe Suprem e Court,m any courtshave concluded thatthe U .S.

     Treasury Bondg are the best and safest investm ents for the lostfumre stream of income.See

     FantasticSamsFranchiseCt/êy?.v.Pstevo,LLC,No.15C 3008,at*5-6 (N.D.111.M ar.22,2017)
     (quotingffeèfer,462U.S.at537)(findingthata3% discountratebasedontheinterestrateforthe
     most recent United States Treasury Bonds was the Ekbest and safest''investment);Nunn v.
      Witherell,No.12 C 3384,2012W L 4338889,at*3 (N.D.111.Sept.20,2012)(using interestrate
     forthirty-yeartreasurybondstocalculatediscountratefortwenty-two-yearfutureincomestream);

     Veasleyv.UnitedStates,201F.Supp.3d 1190,1215(S.D.Cal.2016)(quotinglï
                                                                        feè
                                                                          fer,462U.S.
     at 537)C:A five-year bond is an intermediate bond that is ûthebestand safestinvestment''');
     InternalRevenueServicev.CM Holdings,Inc.(1n reCM Holdings,1nc.),254 B.R.578,630 (D.
     Del.2000)(tt-f'
                   he thirty-year term Treasury Bond rate qualifies as one of thebest and safest
     investments'').
            ThecourtmayalsotakejudicialnoticeofU.S.TreasuryBondrates.SeeCitizensSouthern
     Ctp,#.v.Comm'r,91T.C.463,503-04,1988W L 90987(1988),olfd,919 F.2d 1492(111 Cir.
      1990)(TreasuryBondrateisafactsubjecttojudicialnotice).
            SinceQuinterorefusedtoapplytheuûbestandsafest''discountrate,hisriskieropined6.80%
     ofthe100largestcorporationsisnotdirectlyrelevanttothiscasepursuanttoffeè
                                                                            fer.TheEleventh


                                                   12
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 13 of 72




     Circuithasheld thatttwhen an expert'sdataisnotdirectly relevantto the m atteratissue in acase,

      the expert's testim ony does not assist the trier of fact and is therefore inadm issible

     underDaubert''Phillipsv.AmericanHonda,238 Fed.Appx.537,540 n.2(11th Cir.2007).
            EiBecauseofthe powedkland potentially misleadingeffect''ofQuintero'sopinion and its
     capacity 4:to confuseormislead thejury''aboutthelegalrequirementofthediscountrate,his
     discountrate opinion should be excluded under Rule 403.U.S.v.Frazien 387 F.3d 1244,1263

     (11th Cir.2004).ç:simply put,experttestimony may be assigned talism anic significance in the

     eyesoflayjurors,and,therefore,thedistrictcourtsmugttakecareto weigh thevalueofguch
     evidence againstitspotentialto m islead orconfuse.''ld.

            B.     Quintero'sOpinionsRegardingtheReinstatem entOfferfrom RUSM W illNot
                   Assistthe Trier ofFact.
            Quintero opined thatt'lalpal'
                                        ty asserting dnmagesnonnally hasan obligation to midgate
     dnm ages.''Ex.DB-01,at10.He also opined thatthe reinstatem entofferfrom RU SM would have

     m itigated a11ofPlaintiff'slostearning capacity.ld.at 16.

            Quintero'spurportedopinionisadisguisedlegalargument.Quintero'sopinionusurpsthe
     roleoftheCourtandthejuryandshouldbeexclude.'I'
                                                  heEleventhCircuithasheldthatanexpert
     witnesst'cannottestifytothelegalimplicationsofconductbecausethecourtmustbethejury's
     only sourceoflaw.''U.S.v.Hunter,373Fed.Appx.973,978(1101Cir.2010).ttAnexpertwitness
     m ay nottestify as to his opinion regarding ultim ate legalconclusions.''U.S.v.Iuong,300 Fed.

     Appx.804,814 (11th Cir.2008).tlproffered experttestimony generally willnothelp the trierof
     factw hen itoffersnothing m orethan whatlaw yersforthepartiescan argue in closing argum ents.''

     Frazien 387 F.3d at1262-63.

                                            C ON CLUSIO N




                                                   13
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 14 of 72




             Plaintiffrespecto lly requeststhe Courtto enteran Order excluding orlim iting the expert

      testimonyofRonald Quintero,purportedbyRUSM .


      DATED this401day ofJanuary,2019:

                                                          Respectfully subm itted,



                                                          By:Oluwam u iwa A wodiya,pro se htigant
                                                                                15005 D ahlia Dr.
                                                                               Bow ie,M D 20721
                                                                                     (240)602-1836
                                                                           Plaintiff,in ProperPerson

                                     CERTIFICATE OF SERVICE

             ldo hereby certify thaton thig4th day ofJanuary,2019,Ihave caused a true and correct

      copy ofthe foregoing by m ailing a copy to the Court,where the Court'sCM /ECF system will

      send notification to the following:

                       Ryan Rom an                    Octavia M onique Green
                       Akerman Senterfitt             Akerman LLP
                       SuntrustInternationalCenter    Three BrickellCityCentre
                       1 SE3rd Avenue                 98 SoutheastSeventhStreet
                       25th Floor                     Suite 1100
                       M iam i,FL33131-1714           M iam i,FL33131
                       305-374-5600                   (305)982-5670
                       Fax:305-374-5095               Em ail:
                       Em ail:                        Octavia.green@ akerman.com
                       ryan.roman@ akerman.com



                                                          By:Oluwa      yiwa Aw odiya,p   se litigant




                                                     14
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 15 of 72




        E xh ib it D B -O I
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 16 of 72


                            R . G . Q U IN TE R O & C o .
                            3 7 5 P A R K A V E N U E * S U IT E 2 6 0 7
                              N Rw Y o R K , N Ew Y o R K 19152
                          (2 12) 3 27-O 2OO * (2 12) 327-O 22 5 FAx
                                  W W W .R G Q U IN T E R G .C O M


                                        December28,2018



      Ryan Rom an,Esq.
      Akerm an LLP
      98 SoutheastSeventh Street,Suite lloo
      M iam i,FL 33131

      Re.
        . Oluwam zyiwaAwodiya &:RossUniversityschoolofM edicine,
          SchoolofVeterinaly M edicineLimited
      D ear M r.Rom an:

             At your request,1 reviewed various documents (Evhlblt 1) and interviewed
      individuals(Evhlblt1)familiarwith the abovematler. Thepurpose ofmy document
      review and interdewswastorenderexpertopinionsand provideinform ation thatwillbe
      helpfulto theCoul'tin connection V tIAthism atter. Thisreportdocum entsm y opinions
      and suppolinginform ation.


      SU M M A R Y O F O PIN IO N S

            It is m y expert opinion,as expressed to a reasonable degree of professional
      cedainty,thatthe RLostEarnings Capacity''asserted by Oluwamuyiwa Awodiya (the
      Sdplaintiff'')in hisThirdAmendedCalculation ofDamagesdated December1o,2018 (the
      Stplaintifl'sCalculation'')cannotberelied uponbecause:
            . Based on m y experiencemsan expertwitness,the Plaintifffailsto m eetcritical
              requirem entsnecessary to offer thePlaintiffsCalculation forconsideration by
              the Courtin thism atlerduehislack of:
                 lndependence;
                 Disinterestednessin theoutcom eofthism atler;
                 RequisiteexpertisetooffertotheCourttheopinionsreflected in thePlaintiffs
                 Calculation;and
               -
                A calculation thatcom plies with the m ethodologies thatwould norm ally be
                 applied by financialexpeds.

            . ThePlaintiffjumpstoaspeculativeconclusionthathewouldhaveachievedthe
              averageearninpslevelofU.S.familyphysiciansand generalpractitionersfora
              continuousperlod of41years,withoutconsideringthem ilestonesnecessary to
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 17 of 72

                                                                            R .G .Q UINTERO & CO.
      Ryan Rom an,Esq.
      December28,2018
      Page 2

               reiizethe assum ed levelofearnings?such asearning a m edicaldegree,passing
               the required examinations, gaimnj a U.S. residency and permanent
               em ploym ent as a doctor, and earnlng the assum ed earnings level for a
               continuouspeliodof4lyears(Evhlblts 2and3).
            . The Plaintiffs Calculation is generic to the annual (rather than lifetim e)
               earnings capacity of a1l employed U.S. family physicians and general
               practitioners,ratherthantailoredto theuniqueattnbutesofthePlaintiff,taking
               into consideration factorssuch asthe im pacton earningscapacity ofhisgrade
               pointaverageatRossUniversitySchoolofMedicine(RRoss'')andneedtorepeat
               a sem ester,his inability to pass the NBM E CBSEI and poor scores On the
               USM LEZStep 1(Exhlblt4),medicalschool,areaofspecialization thatwould
               berealistically atlainable,and geographicallocation.

            . TheLostEarningsCapacity iscalculated based on a com parison oftheaverage
              earningsoffam ily physiciansand generalpractitionersto theaverageearnings
              ofa college graduate,rather than tailoring the calculation to an appropriate
              m easure ofthe earnings potential ofthe Plaintiffin the m edicalprofession,
               basedonhisacademicbackjroundandperformance,failureoftheNBME CBSE
               and com paling such earnlngs potentlal to the next best application of his
               earnings-generating capability outsideofthem edicalprofession.

            @ 'l'
                he assum ed disparity between hypotheticalearningsasa doctorascom pared
              to those of an average college graduate is m agnified each year through the
              Plaintiffs assum ption thatm edicalearningswould grow atan annualrate of
              3.96% ,whereas those ofan average college graduate would only increase by
               2.08% peryear(Evhlblt18).
            . The Plaintiffs Calculation discounts to a presentvalue his assum ed disparity
               betweenhp otheticalMD earningsandthoseofanaveragecollegegraduateat
               theunreallsticallylow risk-freerateof3.375%,treatinrtheassumedearnings
               disparity as ifithas the sam e levelofrisk and uncertalnty ofa U.S.Treasury
               bond,thereby increasing the presentvalue ofthe hypotheticalLost Earnings
               Capacity.

            . Fortheabovereasonsaswellasothers(Exhlblt27),thePlaintiffsCalculation
               ofhypotheticalLostEarnings Capacity cannotbe regarded to be objective,
               professional,orcredible,and itshould notberelied upon.

            @ Itma(reasonablybeconcludedthatthereislittle,ifany,differencebetweenthe
               Plaintlffshypotheticalearnings-generatingcapabilityasafam ilyphysician and


      tNBM E CBSE =NationalBoardofM edicalExam inersCom prehensiveBasicScienceExamination.
      2USM LE = United StatesM edicalLicensing Exam ination.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 18 of 72

                                                                              R .G .Q UINTERO & CO.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 3

                 his earnings-generating potentialfrom alternative fieldsofem plop nentin the
                 healthcareprofession (Evhlblts23 - 26).
               * The Plaintiff rejected the reinstatement offer from Ross that expired
                 Novem ber7,20183thatwould haveenabled him to atlem ptto com pletehisM D
                 studies,and thereby m itigate substantially all ofhis asserted Lost Earnings
                 Capacity.Hisrejedion oftheoffercastsdoubtastothesincerityofhisdesire,
                 and/orbeliefinhisability,tocompletehisstudiesand practicemedicine.
             Ireserve the rightto am end orsupplem entthisreportin the eventthatIobtain
      additional inform ation,gain an enhanced tm derstanding of inform ation affecting the
      opinionscontained herein,orforotherreasons.


      QUALIFICATIONS
            1havem orethan fortyyears'experience as aseniorfinancialprofessionalatPeat,
      M arwick,M itchell& Co.,4Zolfo Cooper,sBear Stearns,6and the firm sthatIfounded-
      R.G. Quintero & Co. (wavw.rgqtlintero.com) and Chartered Capital Advisers, lnc.
      (wM>-.chal'teredcapital.com). Ihaveserved m orethan 75O clientsofal1sizes,in awide
      rangeofindustries,including health care.M yhealth careexperiencehasincluded:

             . Providing financialadvisory servicesto clientsin various aspects ofthe health
               careindustly,including doctors and otherhealth care professionals,hospitals,
               rehabilitation facilities,phannacies,testing laboratories,a cancer radiation
               center,and health insurancecom panies;

             . Serdngasfinancialadvisorand interim chieffinancialofficerofahospital;and

             . Testifying as an expel'twitness on behalf ofthe United States Departm entof
               Justicein theproposed m ergerofAnthem and Cigna.
             Ihavem ore thatthirty-fiveyears'experiencein deliveringpost-graduatetraining
      asalecturer,graduateschoolinstructor,and in nm ningprofessionalkaining program s.
      Ihave run a financialtraining com pany form ore than twenty-five yearsthatform erly
      com peted with a subsidiary ofthe parentcom pany ofRoss. Ihave given lectures and
      sem inars in m orethan sixty citiesthroughoutthe United States and m orethan twenty
      countries located on five continents abroad. M y training biography is attached as
      Evhlblt2g.


      3Letterfrom RosstothePlaintiffdated October3122018.
      4FormerlythelargestoftheBig Eightaccountingflrm s,now known asKPM G.
      5Recently merged with Alixpartners-aleadingm anagementconsultingfirm .
      6Form erlyoneofthclargestinvestm entbanlts,acquiredbyJpM organ Chase& 0,
                                                                             0.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 19 of 72

                                                                          R .G .Q UINTER()& CO.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 4

               lroutinelydevelop and aniyzeindividualearningsinform ation in connectionwith
      business valuations, m erger & acquisition projects, SEC filings of publicly held
      companies,personalinjurycases,divorcecases,andforotherreasons.
             l have been qualified and testified as an expert witness in m atlers requiring
      financialand related expertiseon approxim ately 1oo occasionsoverthepast38 years in
      courtsand arbitrationsthroughoutthe U.S. Ialso served asa court-appointed neutral,
      andhavebeen retained asaneutralin nonjudicialmatters.A listofthecasesin which I
      havetestified asan expertwitnessduring thepastfouryearsisprovided in Evhlblt29.
            I am an award-winning scholar, author, and lecturer. I have an A.B. with
      concentrationsin Econom icsand Spanish Literaturefrom I-afayetteCollege,and an M .S.
      in Accountancy and an Advanced Professional Certificate- an interm ediate degree
      between an M BA and aPh.D.- in lnvestm entM anagem entfrom theNew York University
      Stern SchoolofBusiness. Ihave enrned ten professionallicenses and accreditations,
      including Celified Public Accountant,Chartered FinancialAnalyst (CFA),and I am
      M CPA; Certified in Financial Forensics (CFF) and M CPA Accredited in Business
      Valuation.M y C.V.isprovided in Evhlblt3O.


      FACTO R S CO N SID ER ED IN R EACH IN G M Y O PIN IO N S

             ThePlalntllrsCalculatlon lsNeltherobjectlveNorW ellFounded.
      The PlaintiF s Calculation has been prepared by the Plaintiff to support his
      damages claim. The objectivity of the PlaintiTs Calculation is undermined
      because the Plaintiff is neither independent nor disinterested- he is the sole
      beneficiaryoftheoutcomeofthismatter. Helackstheeducation,traininy,and
      professionalexperience required to credibly perform thePlaintiF sCalculatlon for
      consideration bytheCourt.These shortcom ingsareapparentfrom thedesciencies
      in the Plaintiffs Calculation described below .
               Fallure to Conslder Steps R equlred to Achleve A ssum ed
      Earnlngs. The Plaintiffs Calculation degends upon a series of speculative
      assum ptions- each ofwhich hasa lisk ofnonattalnm ent.The PlaintiffsCalculation does
      notenum eratethestepsnecessary forthe PlaintiffsCalculation to be achieved. Rather,
      itm erely assum esasa given thatthe Plaintiffwould achievethe average earningslevels
      ofU.S.fam ily physiciansand generi practitioners overa continuousperiod of41years.
      The Plaintiffs Calculation fails to consider the steps necessary to achieve the earnings
      levelsassum ed in thePlaintiffsCalculation- allofwhich m ustbesuccessfullyascended-
      mssum ingbutnotlimitedto(Evhlblt2):
               @ Passing theNBM E CBSE ThePlaintifffailed theNBM E CBSE fivetim es.

      7AICPA = American InstituteofCertified PublicAccountants.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 20 of 72

                                                                                  R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 5


               * Earning a m edicaldegreefrom Ross. Rosshasa four-yearprogram thatm ust
                 be com pleted to earn a Doctor ofM edicine degree.8 The Plaintiffhad a grade
                 pointaverage(dtGPA'')of2.729through hisfirstfivesemesters,thelastofwhich
                 he had to repeat. M ost significantly,his grade was either C or C+ for the
                 FoundationsofM edicine course represen:ng m orethan 7O% ofthecurriculum
                 thathewasrequired to take each ofhisfirstfivesem esters,exceptforthe first
                 sem esterinwhich heearned a P,thefifth sem esterin whichhefailed thecourse,
                 and hisrepetition ofthefifth sem ester,when hegotaB in thecoursethesecond
                 tim e around.lo In com puting the Plaintiffs GPA,Ross does notinclude his
                 failurethe firsttim e around ofFoundationsofM edicine5,which wmsgiven no
                 weightduetothefailure.lfhisfirstfailed attem ptatFoundationsofM edicine5
                 wereincludedinhisgradepointaverage,hisadjustedGpA wouldbe2.28.11His
                 poor academ ic perform ance casts considerable doubtasto whetherhe would
                 have earned an M D degreefrom Ross.

                 Passing tàe USM LE SLePS1,2,and 3.ThePlaintiffpassed USM LE Step 1W tI'I             .

                 ascoreof211'2-amediocrescorebelow the20thpercentilel3(Evhiblt4).The
                 Plaintiffsinability to passthe NBM E CBSE in five atlem pts,coupled with his
                 poor academ ic perform ance at Ross and m ediocre score on USM LE Step 1,
                 raisesthelevelofuncertaintywith respecttotheprobabilityofhispassing Step 2
                 and Step 3 oftheUSM LE.

                 Getting a U S.residenzy. '
                                          l'he Plaintiffspooracadem icperform ance,inability
                 to qassthe NBME CBSE in five atlempts,mediocre scorein USMLE Step 1
                 (whlch isaleading indication ofpoorscores:ifnotfailing scores,in USM LE
                 Steps2and3),wouldpresentafultherimpedlmenttogetlingaU.S.residency.
            . Gettimg ajob as a medicaldoctor in the IIS. Each ofthe aforem entioned
                 im pedim ents to obtaining a U.S.residency would also adversely im pactthe
                 prospectsofthe Plaintiffobtaining em ploym entasam edicaldoctorin the U.S.

                 Achieving average earnings level of fazzvàry pljysicians and general
                 practitioners. The Plaintiffassum esthathewould earn annualcompensation
                 of$208,56014-the average U.S.earnings ofphysiciansclassified by the U.S.
                 Bureau oftwabor Statistics in the RFam ily and GeneralPractitioner''category

     8hlps://medical.rossu.edu/md-program/curriculum.h% l.
     9AwodiyaOluwam uyiwa'sOfficialTranscriptfrom RossdatedM ay 21,2018.
     ,ogbu .
     11139GPA points+ (51creditsongradedclassespassed + 10 creditsapplicabletoFoundationsofM edicine5
     first-timefailure)= 2.28,based on thePlaintiffsOfficialTranscriptdatedM ay21,2018.
     12PlaintiffsUnited StatesM edicalLicensing Exam ination Step 1SeoreReportdated Decem ber23,
     13i.e.,lessthan 2O% ofcandidateshad a scorebelow thatofthePlaintiff,and alargeportionofthem2O1yle.d
                                                                                                 fal
     theexnmination(Faxhibit4).
     14Plaintiff'
                sThird Am ended Calculation ofDamages,p.1.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 21 of 72

                                                                           R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 6

                 (Evhiblt5).'I'
                              hePlaintiffsCalculationfailedtoconsidermanyofthevariables
                 thatim pacta physician'searnings,such msthoseenum eratedbelow:
                 -
                     Phys
                     (   icbl
                      Evhi ians'.
                             t5)earnings vary substantially based on field of specialization

                 -
                     Em plop nentofRossgraduates is heavily skewed in favor ofthree fields of
                     specialization(pediatricians,internists,andfamilyandgeneralpractitioners)
                     whichtendtobelessrem unerativethanotheraremsofm edicine(Exhlblts5
                     and6).
                 -
                     Indi
                       livi
                     abi tydual phys
                            (Evhlblti7)
                                     cians
                                       . can valy substantially in theirearnings-generating

                 -
                     Othervariables,suchasemployertype(Evhlblt8)andgeographicallocation
                     (Evhlbit9),canalsohaveaslgnificantimpactupon earnings.
            '.
             d
            .

             . Sustaining au um ed earnings levelfor 41years. 'I'he Plaintiffs Calculation
               treatshisassum ed earningsasan annuity atan unchanged nm ountfor4lyears.
               Thissim plisticapproach failsto considerseveralreal-world factors:
                 -
                     Asin any profession orjob,a physician'searningsnormally begin ata1ow
                     level at the inception of a career, reaching their highest level when the
                     physician isin his4os,and then generally tailing offafterwards,when m any
                     physiciansseek toreducetheirhoursandstress,and also experienceearnings
                     declinesforotherreasons.
                 -
                     Thereistheever-presentrisk ofdeath ordisabilitythatcan bring earningsto
                     an abruptend. Actuarialdata used by the SocialSecurity Adm inistration
                     indicatesthat,among malesborn in 1992 (thePlaintiffsyearofbirth)who
                     surviveto the ageof2o,thereisa 15.1% probability ofdying beforeNorm al
                     Retirem ent Age,15 and a 21.5% probability Of becom ing disabled, but
                     survidng,before NormalRetirementAge (Evhlbit10). In otherwords,
                     thereisa 36.6% probability (asmeasured through age66)thatthePlaintiff
                     would beunableto realize aportion ofthehypotheticalearningsdueto death
                     and/or disability. Since the Plaintiffs Calculation assumes a 4l-year
                     uninterruptedearningsstream beginningatage28(i.e.,untilage69),normal
                     actuarialprobabilitieswould indicatethattheprobability ism orethan 36.6%
                     thataportion ofthehypotheticalearningswould notberealized dueto death
                     and/ordisability.



      15Norm alRetirem entAgeforsomebodyborn after1960 is67.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 22 of 72

                                                                               R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 7
                -
                    A recentstudy of77,986 prim ary carephysiciansrevealed that:
                    .
                       Them edian retirem entagewas64.9916
                        Approximately2o% retiredbyage60 (Evhlblt11);and
                    .
                        Approximately75% retiredbyage68(Evhlblt11).
                    Retirem entagenorm swould reducethelikelihood ofthehypothetical4l-year
                    earningsstream through age69 assum ed in the PlaintiffsCalculation.

                    ThePlaintiffsCalculation failsto provideforotherreal-world lim itationson
                    thepotentialofthehypothetical4l-yearearningsstream beingrealized,such
                    as:
                        Tim erequiredtofindajob attheinception ofhiscareer;
                        Unemployment due to voluntaly and/or involuntary termination of
                        emplopnent;
                        M m eoffforpersonalorfam ily m atlers;or
                        Leaviny the m edical professional altogether,which is occurring with
                        increaslng frequency.

             . The1ow probabilityofthissequenceofassum ptionsoccurringasassum ed in the
               PlaintiffsCalculation isillustrated in Evhlblt3.

             Fallure to Tallor the Plalntlœ s H ypothetlcalEarnlngs to Factors
      R elevantto the Plalntil . r
                                 lahePlaintiffsCalculation assum esthathewould achieve
      and sustain for41yearstheaverageearningsofa physician in the BLS category dfFnm ily
      and Generi Practitioners''TheveryfactthePlaintiffhaspursued thislitigation indicates
      thattodatehehasnotdem onstrated thepotentialto achieveearningsconsistentwith the
      peergroupthathehasselectedforthePlaintiffsCalculation.Hehas:(1)been unableto
      gain admission to a U.S.m edicalschool;(2)had a1ow GPA atRoss;(3)failed hisfifth
      sem ester atRoss;(4)been unableto passthe NBM E CBSE in five attempts;and (5)
      achieved alow scoreon the USM LE Step 1exnm ination.W esefactorsraiseconsiderable
      doubtastohispotentialto earn an M D degree,and they raise doubtasto whether,ifhe
      wereto earn an M D degree,hisearningswotlld becom parabletothe averageearningsof
      the peergroup thathehasused forthe PlaintiffsCalculation.
             A tailored approach specificto the attributesofthePlaintiffwould recognizethat
      theaforem entioned factorswould im poselim ita:onson hisabilitytoachieve and sustain
      for4:1yearsthe average earningslevelofwhicheverarea ofm edicinein which he could
      obtaln em ploym ent.Forstarters,an averageisaskewed m easureofcentraltendencythat
      is m agnified by positive outliers. In the three m edicalspecialties em ploying the lion's
      share ofRossgraduates (Evhlblt 6)the average exceedsthe median (Evhlblt 7)by
      $5:ooo to $15,000 (Evhlblt7). Statisticiansnormally regard a median to bea more
      rellablem easureofcentraltendency than an average.

      16StephenM.Petlerson,Ph.D.tWilliam FRalburn,MD,M BA,andWinstonR.Liaw,M D,MPH,f       sW henDo
      Primary Care PhysiciansRetlre? Implicatlons forWorkforce Projectsz'Annals ofFazz?àry M edicine,
      (July/August2016),p.344.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 23 of 72

                                                                           R .G .Q UINTERO & CO.
      Ryan Rom an,Esq.
      December28,2018
      Page 8
             Rather than assum ing average earnings,the Plaintiffshould have tailored the
      analysis to one that considers the aforem entioned lim itations on earnings-generating
      capability,suchastheearningslevelofthe10thor25thyercentile(Evhlblt7).Itmakes
      sense that the Plaintiffs aforem entioned academ lc and test-taking deficiencies
      dem onstrate abelow-average earningspotentialin them edicalprofession.By assum ing
      an average levelofearnings,ratherthan a lesserlevelthat is m ore consistentw1:11the
      Plaintiffsdem onstrated aptitudeforthe m edicalprofession,hehasinflated hisassum ed
      hypotheticalearningslevel(Evhibit12).
             Im proper D eterm lnatlon of O pportunlty Cost. An fdopportunity cost,
      also known asalternative cost,isthevalue ofa choice,relativeto an alternative. W hen
      an option isto choose from two m utually exclusive alternatives,the opportunity costis
      thedcost'incurredbynotenjoyingthebenefitassociatedwiththealternativecost.''17r
                                                                                   l'he
      opportunity cost associated w1:11the difference between the Plaintiffs hypothetical
      earnings as a doctor and those ofa typicalcollege graduate is used by the Plaintiffto
      calculate Lost Earnings Capacity,orthe opportunity costofnotbeing able to earn his
      m edicaldegree from Ross.ThePlaintiffsCalculation m agnifiesLostEarningsCapacity
      by inflating assum ed earnings based on the average earnings of'tFam ily and General
      Practitioners,''and comparingsuch hypotheticalearningsto an across-the-board average
      for college graduates (Evhlblt 13), and assuming that the hypothetical earnings
      differential(opportunitycost)would increaseatanincremsingratebyassumingthatthe
      hypotheticalearningsasafamilyorgeneralpractitionerwouldgrow morerapidly(3.96%
      peryearll8than thoseofatypicalcollegegraduate(2.08% peryear).19
               * Intlated pkysicianb earnings. As previously stated,the Plaintiffinflated the
                 calculation ofphysician's earnings used as a basis to estim ate Lost Earnings
                 Capacity.A tailored approach relevanttotheareasofm edicineinwhich thevmst
                 majority ofRossgraduatespractice,zoreflectingthepotentialdemonstrated to
                 datebythePlaintiff,suggeststhefollowingearningspotential(Exhlblt7):
                 -
                     10thpercentileoffamilyandgeneralpractitioners-sra,z4o;
                 -
                     25thpercentileoffamilyand generalpractitioners- sl38,loo.
               . Depressed m easure of alternative earnings. The Plaintiffs Calculation
                 m easureslostearningscapacitybasedonhisprojectionofaverageearningsofa
                 typicalcollegegraduate. Thisisan inappropriatem e% ure ofopportunity cost,
                 msitunderstatesthePlaintiffsearningspotentialfrom thenextbestapplication
                 of his earnings-generating potential. Am ong the factors that cause this
                 alternative m easure ofearningstobeunderstated are:


      ï7h/ps://en.Wkipedia.org/wiki/oppodunity-cost.
      18PlaintiffsCalculation,FaxhibitA,footnote ll.
      19Gp.cit,footnoteiii.
      20Familymedicine,internalmedicine,andpediatrics(Kvhlblt6).
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 24 of 72

                                                                             R .G .Q UINTERO & CO.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 9
                 -
                     Approxim ately 45% ofrecentcollege graduates,and m ore than one-third of
                     allcollegegraduates,areemployed in ajob thatdoesnotrequire acollege
                     degree(Evhiblt14).
                 -
                     Nota1lcollegedegreesofferthe sam eearningspotential.
                 -
                     W om en collegegraduatestend to earn lessthan m ale college graduates,due
                     to factors such as gender discrim ination,taking tim e offto bear and raise
                     children,andfamilyresponsibilities(Evhlblt15).
                 -
                     The PlaintiffsCalculation assumes'tluatestaveragesalazy with bachelor's
                     degree:$60,996,''21basedOnannualization OfweeklyearnlngsOf$1,173that
                     heattributesto BLS datathatheclaim sto haveaccessed on October23,2018.
                     The source thatthe Plaintiffclaim s to have used indicates a higher average
                     weekly earningsfigure duringtwo ofthefourquartersof2017and two ofthe
                     first three quarters of 2018 than that which was used in the Plaintiffs
                     Calculation (Evhlblt16).Byusingalow weeklyearningslevelof$1,173that
                     wasclearlyadownsideaberration from theaveragequarterly earningsduring
                     2017 and the first three quarters of 2018,and also inconsistent with the
                     increasing trend in evidence,the Plaintiffs Calculation used a constrained
                     initiallevelofearnings that he attributed to the average college graduate,
                     which intlated thehypotheticalLostEarninjsCapacity. Thistendencyto
                     cherrypicknum berstom agnify adam agesclalm isconsistentwitlznum erous
                     otherassum ptionsreflected in the Plaintiff'sCalculation. Ifthe Plaintiffhad
                     annualized the applicable third-quarter average weekly earnings am ount
                     from the data source thathe claim sto have relied upon,his initialassum ed
                     annualized college graduate earningsamountwould havebeen $64,06422
                     (which isslightlyhigherthanthe$63,342thatheusedinboth hisAmended
                     and Second Amended Calculation ofDam ages)ratherthe $60,996 thathe
                     assum ed in hisThird Am ended Calculation ofDam ages.

               . Relevantearnings in alternative??e/tf 'I'
                                                         heoppodunity costofnotpracticing
                 as a ghysician must be measured against the next best application ofthe
                 Plaintlffsskills.An exam pleofan alternativetom edicalschoolsuggested in an
                 articlepublished by Ihe Ne- York Iim es isto attend an osteopathicschoolor
                 to becom ea nursepractitionerorphysiciansassistant.z:
                 An individualsuch asthe Plaintiff,who was capable ofgaining adm ission to
                 medicalschoolandpassingthefirstfoursemestersoftheRosskrorram,hasthe
                 potentialtobeasuperiorperform erin anotherfield suitabletolndlvidualswith
                 an inclination towardshealth care.Thefollowing are exam ples:


      21PlaintiffsCalculation,p.1.
      22$1,232(Exhibit16)x52=$64,064.
      23h/ps://- .npimes.com/zol4/o8/o3/education/edlife/second-chance-med-school.html.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 25 of 72

                                                                                         R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 10

                                                               zl
                                                        .. .
                                     .'
                                               :                   .' à . à   .;
                                                                                   .     ..

                                                   4 l- : .       -. . : .     4
                                                          50th Pctl. 75th Pctl. 90th Pctl.
                                Chiropractors                  $68,640   98,040 144,730
                                Optometrists                   110,300   136,270       190,090
                                Pharmacists                    124,170   142,710       159,410
                                Physicians assistants          104,860   124,200       146,260
                                Podiatrists                    127,740   190,400         NA
                                Nurse practitioners            103,880   123,070       145,630
                                 Median                   $107,580 130,235 146,260
                                Source:BI.
                                         S OccupationalEm ploymentStatistics,May 2017

                A com parison ofthe earningslevels in Table 1 to the 10th and 25th percentile
                earnings in m edicalfields m atching the em ploym entofthe preponderance of
                Ross Graduates (Evhlblts 6 and 7) reveals that a proper analysis of
                opportunitycostindicatesthatitisunlikely thattherewouldbeany dim inution
                ofearningscapacity ifthe Plaintiffwere to pursue otherareas ofpractice that
                are suited for individuals with a desire to enter the health care field
                (Evhlblt17).A propercalculation ofopportunity costmustconsiderthenext
                best alternative. A party asserting dam ages norm ally has an obligation to
                m itigatedam ages.

             @ Imprcperearningsgrowthratesintlatestheoqportunily cost. Byapplying a
               growth rate to the Plaintiffsprojection offamlly and generalpractitlonerof
                earnings(3.96% peryear)24thatisnearlytwiceassum ed growthrateofcollege
                graduateearnings(2.08% peryear),25thedisparitybe> een thetwo assumed
                levels ofearnings increases at a com pounded annualrate of4.47%26overthe
                assum ed 4l-yearperiod,surpasses either ofthe aforem entioned grow th rates
                (Evhlblt1* . The effects of appl/ng the different jrowth rates to the
                hypotheticalinitialearningsasafam ilyandgeneralpractitlonerascom paredto
                asan averagecollegegraduateare:
                 -
                   The hypothetical lost earnings capacity grows m ore rapidly th% the
                   mssum ed growth ratesofeitherofthetwo earningsfiguresfrom which ithas
                   been derived- hypotheticallostearningscapacity is assum ed to increase at
                   a rate of4.47% peryearoverthe 4l-yearperiod reflected in the Plaintiffs
                   Calculation,ascom pared to 3.96% peryearassum ed forhypotheticalfnm ily


      24PlaintiffsCalculation,ExhibitA,footnoteii.
      250p.cittfootnoteiii.
      26($847,039(year41disparity)+ $147,564(year1disparitylql/zlo- 1= 4.47%/annualgrowthrate(per
      EvhibltA ofthePlaintiff'sCalculation).
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 26 of 72

                                                                           R .G .Q UINTERO & C ().
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 11

                    and generalpractitionerearningsas com pared to 2.08% peryear assum ed
                    foran averagecollegegraduate(Evhlblt1* 9
                    The assum ed earnings ofa typicalcollegegraduate declines from 29.2% of
                    thatoftheaveragefam ilyand generalpractitioneratthebeginningofthe41-
                    yearperiod to 14.1% ofthe hypotheticalearnings ofan average fam ily and
                    generalpractitionerattheend ofthe4l-yearperiod(Evhlblt18).
                 'I'
                   he Plaintifl's assum ed growth rate in fnm ily and generalpractitionerannual
                 earnings of3.96% peryear,com puted by the Plaintiffforthe period zooo -
                 2017,isgrossly inflated dueto thenonrecurring 23.85% increasein earningsin
                 2oo2 (Evhlblt 19). During the same l8-year geriod the median annual
                 increase in earnings,which m itigates m ostofthe lm pact ofthe aberrational
                 earnings increase,was 2.53%. This is not significantly different from the
                 comppunded annualgrowth rate (RCAGR'')in average family and general
                 practltionerearningssince2o1o (2.63%)andoverthepastfiveyears(2.8/%)
                 (Exhlblt19).r
                             l'hePlaintiffsmisuseofhistoricaldatatoproduceanunreahstic
                 fam ily and GP earnings growth assum ption disregards the underlying data
                 (Evhlblt19)and failsto considerthetremendousplicepressureon m edical
                 costs im posed in recentyearsby third-party payersz;thatareresponsible for
                 more than 8o% ofpayments ofU.S.phïsician and clinicalselwices costs
                 (Evhlblt20). The application bythe Plalntiffofan inflated family and GP
                 growth assumption grossly inflates the Plaintiffs calculation ofhypothetical
                 LostEarningsCapacity.

                 The Plaintiffs calculation of hypotheticalLost Earnings Capacity is further
                 m agnified by constraining his assum ed growth rate of the earnings of an
                 averagecollegegraduate. A widely used sourceofprojected earningsgrowth
                 forthe U.S.workforceistheAverageW ageIndexCAW l''). ltisused by the
                 Social Security Adm inistration to forecast the costs of Social Security
                 Retirem entIncome.'FheIntermediate Projection oftheAverageW ageIndex
                 is$56,534.16 for2o2o,and $263,354.75for2060,28which spansthe4l-year
                 period assum ed in the Plaintiffs Calculation. The annualgrowth rate in the
                 AW l over the 4l-year peliod is 3.92%29- near1y double the 2.08% annual
                 gro< h rateforaverageearningsofcollegegraduatesassum ed in the Plaintiffs
                 Calculation. The hypothetical earnings for an average college graduate
                 assumed in the Plaintiffs Calculation projected for 2o6o is $138,/7230-
                 scarcely m ore than halfthatreflected for2o6o in theAW Iforthe entlre U.S.



      27i.e.,insurancecom panies,M edicare,and M edicaid.
      28Ihe2018 AnnualRtportoftheBoard ofTrusteesoftheFederalOld-AgeandsurvivorsInsuranceand
      FederalDisabjlily InsuranceTrustFunds,TableW .G6.
      29($263:355.75(AWI2060)+$56,534.16(AW I(2O2O))U4O- 1=3.92% CAGR.
      30PlaintlffsCalculation,ExhibitA.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 27 of 72

                                                                               R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 12

                 labor force,3leven though two-thirds ofAm ericans over the age of25 lack a
                 college degree.32 By starting with a low initiallevelof earningsto m easure
                  oqportunitycost,andappy ngagrosslyconstrained growthratetoassumed
                 inltial earnings of the average college graduate, the Plaintiffs Calculation
                 grossly inflatesthecalculation ofhypotheticalLostEarningsCapacity.

             Fajlureto deductrem aining costsofbecom ing a doctor. Anothershortcom ing of
      the Plaintiffs Calculation is thathe has failed to deduct from his calculation of Lost
      EarningCapacitytherem ainingcostofbecom ingadoctor,includingtuition,room ,board,
      books,transpolation,required exam inations,aswellasothercosts.

            Excessive duration of earnings calculation period. 'I'he Plaintiffs Calculation
      mssum esthattheperiod oftim e overwhich hehmscalculated hypotheticalLostEarnings
      Capacity would extend over 41 years from tlze inception ofhis m edicalcareer.33 His
      claimed sourceofthiswork period is'dh/ps://-              .ssa.gov/cgi-bin/longedl.cgi.''34 I
      attem pted to exam ine his inform ation source and did notsee any inform ation on the
      claim ed source pertaining to duration ofem ploym ent.Thelink isto awebpageentitled
      tdRetirem ent & SurvivorsBenefits: Life Expectancy Calculatory''which is whatlwould
      expect given the URI,thatthe Plaintiff has cited. I regularly use the SocialSecurity
      website form y work and do notrecallseeing inform ation such as he has suggested. 1
      believe whathe wasviewing inform ation indicating thatfor a 26-year-old born in 1992
      his fullretirem ent age atwhich his SocialSecurity Retirem ent Incom e w ould notbe
      penalized isatage 67-41yearsin the futurefor a z6-year-old. Ifhis assum ed earnings
      calculation period beginsduringalz-m onth period in which the Plaintiffturns29,35the11
      the duration of the period for which hypothetical Lost Earnings Capacity should be
      calculated,assum ingthatitendsatSocialSecurity fullretirem entage,for39 years,rather
      than 41years.Thiswould reducethehypotheticalLostEarningsCapacity.

             Im proper D iseountlng ofH ypotheticalLostEarnlngsCapad ty to
      a Present Value. In response to m y reportdated Decem ber 4,2018 in which I
      criticized thePlaintiffsCiculation forfailingto discountthehypotheticalLostEarnings
      Capacity to a present value,the Plaintiffs Third Am ended Calculation of Dam ages
      containsadiscounted calculation:albeitin a defectivem anner.'l'hePlaintiffsCalculation
      discountshypotheticalLostEarnlngsCapacity to apresentvalueusing a discountrate of
      3.375% Rbased on the m ost recent interest rates for a 3o-year United StatesTreasury
      Bond.''36 ftln businessvaluation thelong-term yield on theUSTreasury coupon bondsis
      generally accepted asthe risk-free rate ofreturn.''r Discounting the hypotheticalLost

      31$138,972 (averagecollegeearningsfor2060 perPlaintiff'sCalculation,ExhibitA)+ $263,355(AW I
      2060)=53%.
      32hûps://lehill.com/homenews/state-watch/az6ggs-census-more-ameHcans-have-college-degrees-
      than-ever-before.
      33Plaintiff'sCalculation,p.1.
      34Ibid.
      35Op.cit.,FaxhibitA.
      36Plaintiff'sCalculation,FaxhibitA,footnoteiv.
      37h/ps://en.wikipedia.org/wiki/Risk-free-interest-rate.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 28 of 72

                                                                         R .G .Q UINTERO & CO.
      Ryan R om an,Esq.
      Decem ber28,2018
      Page 13

      Earnings Capacity at the risk-free rate is a gross valuation error that results in a
      m eaningless calculation of hypothetical Lost Earnings Capacity. By discounting the
      annualhypotheticalLostEarningsCapacityto apresentvalueattherisk-freerate (i.e.,
      U.S.Treasuly Bond yield),the Plaintiffs Calculation values the hypothetical Lost
      EarningsCapacity asifitisguaranteedtw ith absolutelyno l4sk ofnonattainm ent. Itfails
      toprovideforthenum erousrisksassoclatedw1t11thehypotheticalLostEarningsCapacity
      overthe4l-yearperiod,includingbutnotlim ited to:

             @ D eath;

             . Disability;

             . Inabilitytoachieveandsustainforjlconsecutiveyearstheaverageearnings
                assum ed forfam ily and generalpractltioners;

             @ Voluntary orinvoluntaly interruption orterm ination ofem ploym ent;

             @ Choosing toleavethem edicalprofession;

             @ Retirem entbeforecom pleting41yearsofcontinuousem ploym ent;and

             . lncorrectcalculation ofthe assum ed disparity between earningsasa doctoras
               opposed to alternativevocationalpursuits.

             Im plicitin thePlaintiffscalculation ofhypotheticalLostEnrningsCapacityisthat
      a third party would pay him $7,503,17738atthe m e% urem entdateforthe excess,ifany,
      ofhisfuture earningsstream overthefuture earningsoftheaveragecollegegraduate. It
      is a ludicrousassum ption. There aretwo m arket-based indications ofrequired rates of
      rem rn ordiscountrates.

             . In 1997 lo-yearBowiebondswere issued atayield of7.9%,to bepaid offfrom
               well-established royalty stream s from 25 album sand songs released by David
                Bowie. M oody's lnvestors Serd ces gave the bond a strong X3 rating. 'I'
                                                                                       he
                hypothetical Lost Earnings Capacity carries significantly m ore risk than the
                Bowie bonds, therefore it would com m and a higher discount rate. 'I'he
                hypotheticalLostEarningsCapacity extendsover4lyears,ratherthan 10years,
                and isnotfunded by astream ofproven album sand songsthatgenerateroyalty
                incom e that is independent of the health and ongoing revenue generating
                capability ofan individui.

             * Ihavebeen involved in hedgefund investm entsin lifeinsurancedeath benefits
               ofelderly individuals. '
                                      I'
                                       he lisk of such investm ents is less than that ofthe
               hypotheticalLostEarningsCapacity,sincethe insured willinevitably die,aswe

      38Plaintiff'sCalculation,p.2.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 29 of 72

                                                                                  R .G .Q UINTERO & C O.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 14
                 al1* 11. Ihaveseen targetratesofrem rn forsuch investm entsbegin atno less
                 than 2o% peryear.

             The Plaintiffalso inflateshis calculation ofLostEarnings Capacity by assum ing
      thatthehypotheticalearningsasafam ily orGP wouldbegin attheassum ed averagelevel
      in thefirstyearofhiscalculations,ratherthan beginning atalowerlevelattheinception
      ofhiscareer,and would gradually increaseto an assum ed averagelevelovera period of
      years. By stading atthe averageleveloffam ily or GP earnings,ratherthan building up
      to such level,itincreasesthe presentvalueofthehypotheticalLostEnrningsCapacity.
               Discounting future am ountsto apresentvaluenorm ally causesthecurrent-dollar
                 equivalentvaluetobeadecliningamountfortheyearsprojectedintothefuture.
                 H owever,sincetheassum ed growth rateofhypotheticalLostEarningsCapacity
                 (4.47% per Evhlblt 18)exceeds the 3.375% discount rate assumed in the
                 Plaintiffs Calculation,3g the discounted present value of hypothetical Lost
                 EarningsCapacity increaseseach year.40

               Adjusted CalculatlonsofHypothetlcalLostEarnlngs Capaclty. l
      have adjusted PlaintiffsCiculation to provideforthe abovefactorsthatarenorm ally
      consideredbydamagesexperts(Evhlbltszlthrough 2* .CoreassumptionsthatIm ade
      w ere:

               @ Theduration ofthePlaintiffscareerwould be 39 years.
               . Annualearningsgrowth rate:
                 - Fam ily and generalpractitioner:
                     . 2.89%-5-year growth rate through 2017 (Evhlblt 19)for Evhlblt 21
                       only,whenearningsbegin atthemedian levelfortheprofession);or
                     . g.p2O
                           %-socialSecurityAdministration intermediateprojection ofannual
                      increasein AW lfrom 2o4o to 2o6o41- forExhlblts 22 through 26.
                 - Alternative em ploym ent- a.gz%.
               . The discount rate to reflectthe current-dollar-equivalent value of the future
                 amountswas6.8o%-theaverajeexpectedrateofreturnusedbythe1oolargest
                 corporatedefined benefitpenslon sponsorsfor actuarialpurposes.zp rfhisisa
                 proxy forthe rate ofreturn thatthe Plaintiffcould realize from investing the
                 proceeds of an award. It is substantially less than the com pounded annual
                 return ofthe S&P 5oo totalreturn index of10.69% from 12/31/88 through
                 12/31/17.43


      39Op.cit.,ExhibitA,footnoteiv.
      40Op.cit,ExhibitA.
      41($263,355.75(AW I2060)+$56,534.16(AW I(2020)11/40- 1=3.92% CAGR.
      42'*2018 CorporatePension Plan FundingStudy,''published byM illim an,Inc.,April2018,p.8.
      43n omson ReutersEikon.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 30 of 72

                                                                       R .G.QUINTERO & C0.
      Ryan R om an,Esq.
      Decem ber28,2018
      Page 15

            I have corrected the Plaintiffs Calculations using the assum ptions described
      above,based on the alternativeconsiderationsindicatedbelow:

            . LostEarningsCapacity,com paringthem edian earningsoffam ily and general
               practitioners (Evhlblt 7) to the average earnings of college graduates-
               $2,519,084 (Evhlblt 21). 'fhis scenalio should be disregarded because it
               assum esthatthe Plaintiffwould earn the m edian com pensation offam ily and
               generalpraditioners,which seem s speculative bmsed on the Plaintiffs poor
               academ icperform anceand poorscoreson standardized tests,and itcom pares
               thehypotheticalearningsagainstan averagecollegegraduate,whoseearnings
               capaclty does not represent appropriate alternative em plop nent for an
               individualinterested in health carewhoiscapableofbeingadm itledtom edical
               school,and gettingthrough foursem esters.

            @ LostEarningsCapacity,comparing ofthe 25thpercentile ofearningsoffnm ily
               and general practitioners (Evhlblt n to the average earnings of college
               graduates-$1,741,866 (Exhlblt 22). This scenario should be disregarded
               because, even though it reflects an M D earnings level that m ay be m ore
               attainable by the Plaintiff,it com pares the hypotheticalearnings against an
               average college graduate, whose earninjs capacity does not represent
               appropriate alternativeem plop nentforan m dividualinterested in health care
               who is capable ofbeing adm itted to m edicalschool,and getting through four
               sem esters.

            @ LostEarningsCapacity,comparingthe10thpercentileofearningsoffamilyand
              generalpractitioners(Exhlbitn totheaverageearningsofcollegegraduates-
              $215,886 (Evhlblt23). Ifthe costofcompleting m edicalschoolaswellas
               other costs that would be incurred to practice m edicine in the U.S.were
               deducted,astheyshould be,therewould belittleorno dam ages.

            . LostEarningsCapacity,com paring the10thpercentileofearningsoffam ily and
               generalpractitioners(Evhlblt7)tothe50thpercentileofhealthcarefieldsnot
               requiring an M D degree(Table 1)- -$807,927 (Evhlblt24).Negativelost
               earnings capacity indicatesthatthePlaintiffwould earn m orem oney from an
               alternativefield notrequiring an M D degree.

            * tzlstEarningsCapacity,com paringthe25thpercentileofearningsoffam ily and
               generalpractitioners(Evhibltn tothe75thpercentileofhealth carefieldsnot
               requiring an M D degree (Table 1)-$185,042 (E+h1b1t 25). lfthe cost of
               com pleting m edicalschoolas well as other costs thatwould be incurred to
               practicem edicinein the U.S.wereconsidered,asthey should be,there would
               be no dam ages. Also,itm ay reasonably be assum ed thata person capable of
               gaining adm ission to m edical school and m aking it through four sem esters
               would be capable ofbeing successfulin other areas ofhealth care V t.  I'
                                                                                      Iless
               rigorousentryand work requirem entsthan them edicalprofession.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 31 of 72

                                                                         R .G .Q UINTERO & C().
      Ryan Rom an,Esq.
      December28,2018
      Page 16


             . LostEarningsCapacity,comparingthe25thpercentileofearningsoffamilyand
               generalpractitioners(Evhlbitn tothe90thpercentileofhealthcarefieldsnot
                requiringan MD degree(Table 1)- -$1j1,983 (Evhlblt26).Negativelost
                earningscagacityindicatesthatthePlaintlffwould earn moremoneyfrom an
                alternativefleld notrequiring an M D degree.

            Thecorrected analysesdescribed aboveindicatethatan assertion ofLostEarnings
      Capacity cannot be substantiated by a proper com parison of the Plaintiffs earnings
      potentialas a fam ily or generalpractitioner to alternative applications ofhis earnings
      potentialin areasofhealth care notrequiringan M D degree.

             Plaintlœ sRelection ofRelnstatem entOler.rl'
                                                        hePlaintiffrejectedthe
      offerbyRossthatexpired Novem ber7,201844thatwould haveenabled him to atlem ptto
      comgletehisMD studies,and thereby mitigatesubstantially allofhisasserted Lost
      EanungsCapacity. Hisrejection oftheoffercastsdoubton thesincerity ofhisdesire,
      and/orbeliefinhisability,tocompletehisstudiesandpracticemedicine.

      CO N CLU SIO N
            Based on theforegoing,itismy expez'topinion,asexpressed toareasonabledegree
      ofprofessionalcertainty,that:

             @ Fortheabovereasons,aswellasothers(Evhlblt27),thePlaintiffsCalculation
               ofhypotheticalLost Earnings Capacity cannotbe regarded to be objective,
                professional,orcredible,and itshould notberelied upon;and

             @ There is no reliable evidence that the Plaintiffs earnings capacity has been
               im paired.


      CERTIFICA TIO N
             Ihereby certifythe following statem entsregardingthisreport:

             @ Ihave no personalinterestorbiaswith resped to the subjectmatterofthis
                docum entorthepartiesinvolved.

             @ M y com pensation forpreparingthisdocum entisin nowaycontingentupon the
               outcom e ofthis m atler or on any factor. M y fees are based on m y standard
                hourlyrateof$545perhour.

      44Letterfrom RosstothePlaintiffdated October3l,2018.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 32 of 72

                                                                         R .G .Q UINTERO & CO.
     Ryan Rom an,Esq.
      Decem ber28,2018
      Page 17

            . Tothebestofm yknowledgeand belief,thestatem entsoffactscontained in this
              docum ent,on which the analyses,conclusions,and opinions expressed herein
              arebased,aretrueand correct.

      STATEM EN T O F CO N TIN GEN T A N D LIM ITIN G CO N D ITION S

            Thisregorthasbeen prepared subjecttothefollowing generalcontingentand
     lim itingconditlons:

            @ W e assum e no responsibility for the legaldescription ofm atters described in
              this repoz't.

            . The inform ation furnished to us by others and obtained by us from public
              sourcesisbelievedtobeaccurate.However,weissuenowarranty orotherform
              ofassuranceregardingitsaccuracy.

                This docum enthas been prepared for the exclusive use ofthe Courtand the
                lawyersretained by Ross. Only such padiesm ay relyupon thisdocum ent.

                R.G.Quintero & Co.(<dRGQ&Co.'')isnotexplicidy orimplicitly guaranteeing
                the outcom e ofthe m atler for which we have been retained. A condition of
                receipt of this docum ent is that the aggregate financial responsibility of
                RGQK O.toanyanda1lpartiescollectivelywhomayasserttohavereliedupon
                thisthe am ountoffeespaid to RGQ&CO.in thism atter. Moreover,any third
                partypurportingto rely on thisdocum entagreesthat,in the eventitwereto be
                unsuccessful in a lawsuit against RGQ&Co.,it would be responsible for
                reim bursingRGQ&CO.forany and allreasonableatlorneysand expertfeesand
                related expenses.

            . Possession ofthis docum entdoes not carry with ittherightofpublication. It
                maynotbeusedforanypurqosebyanyperson otherthantheclienttowhom it
                is addressed withoutour wntten consent,and in any event,only with proper
                wlitlen qualificationsand only in itsentirety.

            . By reason ofthisdocum ent,wearenotrequired tofurnish arepol.tin anyother
              form at,orto give testim ony orto be in attendance in courtorany othervenue
              with respectto them atlerspertaining to this repol'tunlessarrangem entshave
              been previously m ade.

            . Neithera11norany partofthecontentsofthisdocum entshallbe dissem inated
              to the public through advertising,publicrelations,news,sales,orotherm edia
              withoutourpziorwritten consentand approval.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 33 of 72

                                                                    R .G .Q UINTERO & CO.
      Ryan Rom an,Esq.
      Decem ber28,2018
      Page 18

           @ 'I'
               he analyses,opinions,and conclusions presented in this docum entapply to
             thisengagem entonly and m ay notbeused outofthe contextpresented herein.
             Thisdocum entisvalid only forthepurposespecified herein.

                                          Yourstruly,

                                          R.G.QUIU ERO & CO.


                                          Ronald G.Quintero,C & CFA,ABV
                                          Principal
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 34 of 72




                                                  LIST O F E X H IB IT S
      Descrlptlon                                                                                                                     lblt

      M ilestonesRequired toAchieveHypotheticalPhysicians'EarningsAqsum ed in
      Illustration ofProspectsofAchievingand Sustaining HypotheticalPhysicians'
          1!Jtrxll-rléIs:ï.
                          sslllz1e(11 -11tlle lAlltirltift>s(21t1cu1at1  -()rl......................................................:!
      IlqrEfltléttirléjtlze Iàllt1
                                 -rltiff>s IJE;!kfI.IIEitep 1 E;core.............................................................dl
      kkArerété;e Illtznal-zlàjsl))rE;elected 1$1edI    -ci kïlreas()f6;I)ecl     -étll
                                                                                      -zatl -()rl...................................:;
      lt()SS:!()1;!lteSl   *(1enC!lkhkl)ll()1*Iltlllents.............................................................................ti
      Physicians'Earningsin SpecialtiesEmployingtheVmstM ajorityofRossGraduates7
      Fam ily and GeneralPracthioners'2017 Earningsby Em ployer e .........................8
      Family and GeneralPractitioners'2017 M edian AnnualEarningsby Geographical
        Location                                                                           9
      ProbabilityofDeath and/orDisabilityBeforeNorm alRetirementAgeforMales
        11t)lnairl16)6):!é9tllmviArizl ttl2*ge:!() ................................................................1()
      Percentage ofPrim ary Care PhysiciansRem ainingin Practice byAgeand Sex.........11
      How thePlaintiffDeveloped HypotheticalEarningsasa Fam ily orGeneral

      15éts1
           -s Ilsed l))rtllel'lftl
                                 -xltl
                                     -fft()(21t1culateI.tlstIlltlnAl
                                                                   -I1é;s(21tI>acl
                                                                                 -T ..................................1:9
      ShareofCollege GraduatesW orkingin JobsthatDo NotRequirea College
          15(lllCat1
                   *()11                                                                                         .....................1:6
      RelativeEarningsGrowth ofM alevs.Fem aleCollege GraduatesBased on Age
      W eeldy and HourlyEarningsData from theCurrentPopulation Su> ey....................16
      Com pan'son ofM edian EarningsApplicabletothe PlaintiffsPotentialEarnings
          asan M D asCom pared to OtherFieldsin theH ealth Care Profession ...................17
      lm pactofDifferentAssum ed EarningsGrowth Ratesin the PlaintiffsCalculation..-l8
      AverageFam ily and GeneralPractitionerAnnualEarnings: 2000 - 2017................19
      :!()1ts13Jt entE;()llrcesftlrlJ.E;.lAlllrs1           -c1
                                                              -étrlStrl(1tzll -xll-ci E;e> -ces..................................:!()
      Exam ple ofCalculating Current-Dollar-EquivalentValue ofHypotheticalLost
          EarningsCapacity Based on Earningsof:
             I'étrrll
                    -llrétrl(1()eneri IRr1tctl     -tl-()xlers.........................................................................:!1
             :!6;:h1Rercentl    -let)flzltrrll-llrEtrl(1(7eneri 17ractl       -tl-()rlers............................................:!:!
             1()th12ercentl    -le()fl'ltrrll -l)?Jtrltl()eneri 1:ractl      -tl -()rlers............................................:!:$
             10thPercentileofFam ily and GeneralPractitionersCom pared to
                 é;()thlRercentl    -le ()fIçorl-!kI1714ea1th (zltrel?1        -elds................................................:5:1
             25thPercentile ofFam ily and GeneralPractitionersCom pared to
                 5r2;thlàtrrtrt,tltl
                                   -le()flq()I1-!kI1)11e<+ (lktrlr171          -e1ds ................................................:t6;
             25thPercentileofFam ily and GeneralPractitionersCom pared to
                 6)(lth17ercent1     -le ()flçorl-!kf17 14eiG (iltre 171        -e1(ls................................................:!ts
      Overview ofDeficienciesin thePlaintifl's Calculation ofHypotheticalLostEarnings

      Quall-fications- .
        ProfessionalTrainingActivitiesofRonald G.Qu1                  -ntero...........................................28
        DepositionandExpertTestirnonyofRonaldG.Quintero.................................'......29
        (2l1r1R'Cu1urllszitae()flt()11Jt1(1(à.(ltlilltero..................................................................:
                                                                                                                           !()
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 35 of 72




                                        E X H IB IT 1
                                  In form atlon Sou rces
    People
    . Pranaya M ishra:Ph.D.-Ross University SchoolofM edicine,Associate Dean ofStudent
      Affairs,Academ lcChiefofStaff             '
      W illiam F. Owen, Jr., M D, FACP-ROSS University School of M edicine, Dean and
       Chancellor

     Litlgation-Related D ocum ents
     . R'
        hird Am ended Com plaintdated July 8,2018
     . Defendant's Answ er and Affirm ative Defensesto Plaintiffs Third Am ended Com plaint
       dated August13,2018
     . Deposition ofPlaintiffon Decem ber5,2018
     . PlaintiffsAm ended Calculation ofDam agesdated October23,2018
     . PlaintiffsSecond Am ended Calculation ofDam agesdated Decem ber8,2018
     . PlaintiffsThirdAm ended Calculation ofDam agesdated Decem ber1o,2018

     N onpubllc Inform ation
     . AwodiyaOluwam uyiwa's:
       -
         OfficialTranscriptfrom Rossdated M ay 21,2018
       -
         United StatesM edicalLicensing Exam ination Step 1ScoreReportdated Decem ber23,
           2017.
     * Letlerfrom RosstothePlaintiffdated October31,2018

     Publlc Inform atlon
     . ErlingBarth,SaliPekkalaKerr,and ClaudiaOlivetti,d'TheDp amicsofGenderEarnings
       Differentials: Evidence from Establishm ent Data,'' Natlonal Bureau of Econom ic
       Research,M ay 2017
     . CharlesL.Baum 11,d'ComputingDam agesin FloridaW rongfulDeathandPersonalInjury
       Cases,''Ihe H orida Barlournal,Aplil2017
     . H ea1th Caretls'/..
                         q101,2018 Edition
     . h/psi//o w .bls.gov/oes/current/oeszplo6z.htm
     . h/ps://- .bls.gov/oes/cuaent/oeszqlo67.htm
     . hups://-       .bls.gov/ooh/heithcare/physicians-and-surgeons.htm #tab-s
     . hups://- .bls.gov/oes/tables.htm
     . h/ps://data.bls.gov/timeseries/LEuozszqlqloo
     . h/ps://-       .cnbc.com/zolv/o6/oz/groe -in-pay-slower-for-college-educated-
       wom en-l an-for-m en-study.htm l
     . hlps://en.wikipedia.org/wiki/oppolunity cost
     . hdps://en.V kipedia.org/wik /Risk-free interest rate
     . https://-      .forbes.com /sites/prestoncooperz/zol7/o7/la/new-york-fed-highlights-
       underem plolrm ent-am ong-college-graduates/#sqqaaa68aod8
     . h/ps://-       .npilnes.com /zolg.
                                        /o8/og/education/edlife/second-chance-med-
       school.htm l
     . hups://m edical.rossu.edtl/about/facts-and-figures.htm l
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 36 of 72




                                EX H IB IT 1,contlnued
                                In form atlon Sou rces
    . h/ps://thehill.com/homenews/state-watch/az6qqs-census-more-americans-have-
        college-degrees-than-ever-before
    @ htps://-      .washinlonpost.com/news/grade-point/o /zol8/o6/z6/inteo ationz-
        m edici-schools-have-a-bad-reputation-that-needs-to-change-for-the-good-of-u-s-
        patients/?utm term =.s27a48cb7821
    . h/ps://w w.usmle.org/performance-data/
    * Stephen M .Petlerson,Ph.D.,W illiam F Raybu1.11,M D,M BA,and W inston R.Liaw,M D
      MPH , dfW hen DoPrimaryCarePhysiciansRetire'   ? ImplicationsforW orkforceProjects,'l
      AnnalsofFam ilyM edicine,(July/August2016)
    @ SocialSeculityAdm inistration ActuarialNote2018.6
    @ <62018 CorporatePension Funding Study,''M illim an,lnc.,Aplil2018
    . Thom son ReutersEikon
    . Ihe2018 AnnualReportoftheBoard of TrusteesoftheFederalOld-Age and Survivors
      Iu uranceandFederalDisabilily Insurance TrustFunds
      U.S.Bureau ofLaborStatisticsOccupationalEm ploym entStatistics,M ay 2012
    * U.S.Bureau ofLaborStatisticsOccupationalEm ploym entStatistics,M ay 2017
    . USM LE Score Intelpretation Guidelines, Federation of State M edical Boards and
      NationalBoard ofM edicalExam iners,M ay 2018
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 37 of 72

           '
                                                                       œ
               4
                                                                       X                œ
                                                                                        <
               .:                    '                                                  tl
                * *#                                                   Z
               m                 *   .                                 ,G               +Q >
                                                                                           u
                                                                                         œ ?
                            q'
                                                                                         E *
                            ' m
                            ,        I
                                     :                                                  oc œ
                   a;                :                                                     u
                        *            :
                                 e                                                       E X
                                                                                         œ *
                                     L                                                  jïG='
                                                                                        f? ta
                                                                                        Ln O
                                                                                           k.
               GO u
                  A                                                                      c c
                O D                                                                     œ O
                D O                                                                     > =
               = =
               =a) =                                                                    X =
               ;t! .M                                                                   gj *-
                                                                                            X
                E =O                                                                    (D &.
                                                                                        c œ
               =* uR
                   -                                                                    O =
                S  O                                                                    > <
                X =                                                     E               =M <O
                0
                > =2                                                    *
                                                                       rX               QX &D
               td       D                                                                c .2
               V        =                              (D               rD
                u
                o       œ)
                        =                                               u                R .-
               G.                                      :1
                                                        -
                                                                      !D
                                                                      :(
                                                                             c          = =
                                                                                        0
                                     kn                =          *    O
                                                                      Ec     +*         X 0
                                                                                          w
               Q)                    cn                œ              iw     *          wX o
               >                     (.J               c              i o.
                                                                      l      kza
               œ                     Lu                =              E-     .-l        = E             =
                                                                                                        .
                                                                                                        =
               =                     >               E            *     =
                                                                        o    >          œ M             k-
                                     &            . =a)           *    w=    to X
                                                                             D          œ Nœ             u
               =
                                     c            u
                                                  œ œ             *    .E
                                                                        -    = N        E c             m
                                                                                                        %
                                     'G           =                                     œ E
                                      *           O- .
                                                  u
                                                     *
                                                                  A
                                                                       .0
                                                                        E
                                                                             I X
                                                                             X *           =            M
                                                                                                        r
                                     S
                                     .            +=
                                                  m                     o GI
                                                                          * .ro         kn O            Zx
                                     Q/           cg                   G &    -          +* O
                                     c
                                     m            r
                                                  uo         :        ( . QJ c           X %
                                                                                         œ              ua
                                                                                                        .w.
                                     =
                                     .
                                     V            0.        .-                      .    c
                                                                                         1              =1
                                     Wœ           W         P>                           = G             c.
                        u            r         u
                                               œ            Xc                          !o  œ           +œ=
                        O                      c                                         * **           G)
                                               Ql            X                           M ua           ua                    c
                                               X            kD                :         X X             -1                    O
                                              ==             t
                                                             n                .         ëc
                                                                                         *N             5                      r
  t                                        in ru
                                                            ;t
                                                            0
                                                            .
                                                                                        ëw*
                                                                                        < D
                                                                                                        @)
                                                                                                        u)                    =c =
                                                                                                                                 *
                                                                                                                              c *
                                           =œ               Zx                          10
                                                                                         h. o=          c                     D Q)
                        =                                    ua                         I
                                                                                        E               o                     O QE)
  =                                        .n
                                            +=              wc                x          g =a)
                                                                                        iO              a-)
                                                                                                        s
  M                                        ro
                                           n
                                                            o
                                                            .-
                                                                                        I= O
                                                                                             LJ
                                                                                                        o
                                                                                                        t'>
                                                                                                                              Of
  œ                     r                                                                                                     Qh
                                                                                                                              < kn
                        ru                 *13                                                                                AB *
               = (D
               œ =                          œ
                                            tlo           vœ
                                                           o.
                                                                                                         œ
                                                                                                         u
                                                                                                         =
                                                                                                                              .
                                                                                                                                 t
                                                                                                                                 o
                                                                                                                                 D
               >                                           u                                             o                    +' c
               o %                          t
                                            =c         +-  c                                    .       *-
                                                                                                        =œ                        *
               -        t: ro               kn         D 'B                                     .                               c u
               E .0 wO                     ml                                                                                 =*- o
               1   fu         uo           c           :t> .
                                                           b!
                                                         = =
                                                                                                '       E                       = *
                                                                                                                              r c
               N  **          c            œx          o œ                                              =fo
                                                                                                                              x
                                                                                                                              œ rc
               -
               c  r          '
                             r-         G1
                                        +-             .a E                                     4
                                                                                                *       .c
               r? +-          t4
               w- c          Jt      <l
                                     t
                                        .
                                      z -a
                                                        E 1
                                                       += .=
                                                                                                        V
                                                                                                        m
                                                                                                                              - B
                                                                                                                              N X
                O        > k            5               i
                                                        r
                                                        o%4.
                                                           *                                        .    =
                >       ;t G         :c
                                      D*                > o-                                   *        .8                                        >
               =;
                t       =
                        r u  o       'm D               a) kn                                 .     q
                                                                                                        E                     <                   =b!
               .0       'G N         E =I œ            .=
                                                       h   X                                             .                  œ                     O
                <        t
                         On =c                          -  *                                                                                      c.
                                          c    u. .                                                                         œ
               @ n. r?               * ro += @ ro
                                                                                                                          œ E
                                                                                                                          = œ                     O
                                                                                                              4           *                       <
                                                                                                              .        * t!                       O
                                                                                                                                           =
                                                                                                                      FE
                                                                                                                       œ -
                                                                                                                                           *
                                                                                                              .k e                                œ
                                                                                                              4           .5 E              E E
                                                                                                                           m .u'
                                                                                                                      .
                                                                                                                                            = =
                                                                                                                      1
                                                                                                                      />
                                                                                                                       = =D                 * c
                                                                                                                  *   1                     Q. œ
                                                                                                              *           .gj <             œ
                                                                                                                          '8 &.
                                                                                                                          u. l.7            E
                                                                                                                                            =
                                                                                                                          @ * O

                                                                                                                                            =
                                                                                                                                            M
                                                                                                                                           : v:
                                                                                                                                      *:    c
                                                                                                                                           1c
                                                                                                                                  *          o
                                                                                                                                             œ
                                                                                                                                      **   E
                                                                                                                                           :JQ
                                                                                                                                           :X
                                                                                                                                            c
                                                                                                                                            D
                                                                                                                                            *
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 38 of 72




 t
 X
 M
 œ
       =
       *
       E
       D

       <

       *

       u
       O
       m
       œ
       O
       *D
       *y
       >
       =
            11 6D2
               V


               k
               tD
               C

               Q.
                        t
                        =
                         Cw

                        G2
                        Ct
                        q0
                        Q
                        X
                         c
                         X
                              III r
                                  4
                                  M
                                  Q)
                                  =
                                  >
                                  D
                                  =
                                  f7
                                  F
                                  sol
                                  n.
                                            >
                                            kJ
                                            C.:
                                           '=*
                                           *7(


                                            $
                                             *

                                            :7
                                            4-)
                                            :U
                                            O
                                            G
                                            &.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 39 of 72




                                                                                   D


                                                                                   kn
                                                                                   1+

                                                                                   C$
                                                                                   *

                                                                        Xw.        <%
                                                                        Q          tr



                                                                        O
                                                                        Cu
                                                                                   uq



                                                                                   Ch
                                                                                   &
                                                            *
                                                            u
                                                            O
                                                            Gè
                                                            11                     un
                                                            4a                     C
                                  +,                        k                      'V
                                  Q)
                                  t                          *
                                  ï.a
                                    .                       +c
                                                             --.
                                  o                           O                    C
                                  n.                        #X.
                                                              -               x    v
                                                                                   r-
                                                                                    x
                                                                                         *
                                                                                         <
                                                                                         D
                                                                    m
    *                                                              CL
    t                                                                                    Q.
                                                                                         *
                                                                                         tn
    r
    M                                                                                    >
                                                                                         tn
    m                                                                              kn    D


                                                                                   C




                                                                                   Qh



                                                                                   u?s


                                                                                   c.
                                                                                   kD




          c
          c            c                    &         &     o                 c
                                                                              Q7
          =                                 m         m
                                                      D                       6           N
                       c                    D               c                             Q'
                                                                                          .   <
                                        ojlltll3lad
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 40 of 72




                                              EXHIBIT 5
            Average Earnings by Selected M edicalAreas ofSpecialization

      W agesforphysiciansand surgeonsare am ong the highestofalloccupations,w ith a median
      wageequaltoorgreaterthan$208,000 peryear.Medianwagesshowingthe differencesin pay
      betweentypesofphysiciansandsurgeonsare notavailable,butmean(average)annualwages
      forphysiciansand surgeonsin M ay 2017 were asfollows:

            Anesthesiol ogists                        $265,990
            Surgeons                                   251,890
            Obstetriciansand gynecologists             235,240
            Psychiatrists                              216,090
            Physiciansand surgeons,aIlother            211,390
            Fam ily and generalpractitioners           208,560
            Internists,general                         198,370
            Pediatricians,general                      187,540

                      https:
                           //www.bls.aov/ooh/ilealthcare/phvsicians-and-surgeons.htnl#tab-s
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 41 of 72




                                                               o
                                                               A

                                                      (%
                                                       i ïj g
                                                            .
                                                          v, w ? :
                                                                       vf d                                             >,
                                                           1* v,: a
                                                           .
                                                                  a Q ay 4,v
                                                                           y                                          s
                                                                                                                    y.py
                zkyz
                   o                                        'i
                                                               1 p8 e t                                          p
                                                                                                                   w
         c
                   dè5 V                                           ),y
                                                                     !                        C
                                                                                              ' X#.
         *
         E                          $    .
                                             '



        *G                          .'                             .                                                  .
         O                          .

         c
         c
     œ <
     t x                                         .                 :    '
                                                                                         '
                                                                                          '


     P r                                                                '    '
                                                                                          ,                  ,
     = *                    '
                                                 ,                                                                        E
     x /*
     œ                      E                    ':                ..
                                                                             ,
                                                                            .''
                                                                                     .

                                ,
         *
                                                                             '                           '
                                                                                                         '            '
                                                                                 .        .            .'
                                    ,


        c

        O
                                                          ti                     i1
                                                                                 (l
                                                                                  i
                                                                                  -
                                                                                  r
                                                                                  Ei
                                                                                   '
                                                                                   l
                                                                                   ll
                                                                                   jtk
                                                                                    ir        '
                                                                                              -
                                                                                              '
                                                                                              -.
                                                      '                                                .
        X
                                                       ,# ,
                                                     yj.
                                                       y   ,
                                                           à                     ,j
                                                                                  y
                                                                                  jy
                                                                                   r
                                                                                   ,
                                                                                   l
                                                                                   ,
                                                                                   j.
                                                                                    g
                                                                                    j
                                                                                    ,y
                                                                                     j
                                                                                     j
                                                                                     y
                                                                                     ,
                                                                                     j.        ,   ,

                                                      ,
                                                                                   r           , ,



                                    o+%dy4#            .
                                                                   y
                                                                   k g
                                                                     x: #g, v
                            9+ p#                                  g
                                                                   y                 j
                                                                                     y
                                                                                     uy
                                                                                      $ +q
                                                                                         #N sy
                        kê     g                                                         p                   +
                       s?                                                            lé                          *+
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 42 of 72
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 43 of 72



              i                1'
                                - -%
                                   '            é         l-- -
                                                              1
              $ r
              )                 l
                                ,          ';    )                                i
              1*
               .n-              1
                                l
                                . 0
                                     '
                                     j-0   ) q
                                             - 0
                                               - g .-
                                                 L
                                                 r                                j
                                                                                  '
              @ E=              j'
                                ' œN 'v
                                  .
                                         ' 1                                      p
              i
              î                  (y :w rq) '
                                       .-   S                                     j
                                                                                  !
              ljo * !
                   -
                      yf ...l)
                             jr
                              o& kf
                                  ..wl .
                                       m-
                                        ,à
                                         $o v                                     j
              j u :* l1*rgj@
              t I
              ,               r/tl*rql*- @9 *r4
                             @* i
                                                                                  ,
                                                                                  :
                      i!
              1<                )                ; ë q
                                                     ;                            i
                                                                                  j
                                j
              I r               p
                                j           l
                                            ,    i
                                                 i        i
                                                          !         q             j
                                                                                  .

              i N               l                !                  @             I
              1
              @
              )        * o* llop
                       E      e
                              n3ql
                                 im i+
                                     m to
                                        n)  >.
                                          r nx jl
                > @ io Ip% /rv )o.j .                                             p
              l x y j.,icï,
              i           ;..
                           o.jqo j
                                 kwe, j
                                      :
              ! u
                *   l* t* * * );
                    i                                                             !
              l   = j.           ,
              h......------------'
                                 .
                                 --.--.
                                         )
                                      ---a
                                         1
                                               t
                                         ---..-1
                                               ..----.
                                                     y
                                                     '.
                                                      ----.-
                                                            ,.--------ji
                                                            .
                                                           .E
                                                            j-,
                                                                       .
                                                                       #
              l
              1             * l
                                j l              ( . à
                                                     t                            )
                                                                                  '
              l*            Q l             1    i                  1             i
              i-
              ë*:*
                 ghl i
                     l i
                       j ; k
                           j                                                      j
              ir
               * % w !>sI., '>.iro ) M t
                                       g
              )w
               v=>aot)n
              !o r
                      >>j;
                         '*
                          o: '
                            j
                              '
                              R
                              -. M jq
                                 o )
                                   ;
                                     c j
                                       )
                                       q
              )œ .- E
              1                k 1
                          *j ( '
                                         , !                  t
                                                              )
                                                                            )
                                                                            j
              )
              :                p
              ).. . ............
                               j.........j                    l
                                                              i
                                                              y
                                         ................ .....
                                                              j
                                                              '
                                                              ........      !
                                                                     -......j
     *        ) -r
              1                 l           i
                                            ( j j (                                )
              1 *               t                 j        I        E
                                                                    '              j
     t        lE
              !                 )o
                                 -1:0
                                    - o oy
                                         ro 1
                                            !
     =
     M
              j
              I 2>g $t
              1 =
                     km
                      K1tr
                         œ/.j
                            lT
                             wir
                               p<4
                                 y
                                 k..
                      * !ol ! 1M /
                                   g- 1j
                                       l
     œ        !E                 )
                                 j -                                r              i
                                                                                   f
                                                                                   .
              ! m                l          (     j        k        r              1
              )..............
                            -
                            ........
                                   j.
                                    ,........
                                            j
                                            ...,
                                               ......
                                                    ,
                                                    y
                                                    ,..
                                                      ,.,....j
                                                             ...
                                                               ,.
                                                                ,.....
                                                                     ,..
                                                                       ,,
                                                                        .
                                                                        ,,.
                                                                          ,
                                                                          ...
                                                                            ,....
                                                                                ,
                                                                                .,
                                                                                 .
                                                                                 i
              t
              r                    i
                                   t - ' ' i-K !l
                                                                     j
              k                  h          i I            ë o !'-                 )
              )                  I          ' ë :O i                               i
              ;                             -                                      (
              k
              1                  t
                                 l          lSX
                                            I O l @)lr
                                                    j=                                @
              @                  E          p )    -, j c                             j
              )                  )
                                 !            m i :m p
                                            , O       jo                              t
                                                                                      )
              7                  i          ir e .9 r  -*                             !
              l                  )
                                 'm
                                  rIi-; !
                                        éw
                                         m
                                         = :Y
                                            g
                                            ojj
                                              kg c ù
                                                   l
              j
              !                  1.
                                 I N I.- j q) <            .
                                                                    j= q t
                                   .t     ;(a !2                    j: w l
              ? :                i
                                 lv'T 'm= : *. œ
                                              g
                                              ,
                                                  m
                                                  = )
                                                    @
              1
              i %>               i
                                 $.
                                  =
                                  all= !(5 i. io œ #
                                       l.   =
                                            c 4 G . p
              l =                ï o. !
                                      gfcu !..' ja oo j
                                                      t
              y         r        i                    c m tw
              l
              i         -        (
                                 p*
                                  m
                                  o l
                                    i'
                                     f
                                     5 i.
                                     t  :- h: r
                                        *      x mm ;l
                                              !*
              )                  k9p ilu #                  p: k
                                                               :. o t
                                                                    ,
              #
              l                  t*
                                  o * 14.>; û);
                                              6c                    (
              )                  ( pX :7 ' t r *                    p
              )
              4
                                 j i
                                   )-!@qo ln
                                           'ch
                                             jc
                                              E 5i
                                 k i 4) p l l o  t
                                                 y                      u
              j
              ;                     j
                                    i       t
                                            :me,            rq
                                                            ' (o) j
                                                                  j>                  j
                                              n,
                                            j(.                   y(on                )
              I
              '
              l                     k
                                    l       j
                                            @ i !           ë
                                                            lA
                                                             z t-                     i
                                                                                      )
               !
               f                    j
                                    y 4 E
                                        g :QJ l
                                              );
                                               o                .                     j
                                                                                      j
               l                    l t       i=                                      j
               t                .1 % .-..-y-..-.............
                                                           l                          !
                                                           . ..........................
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 44 of 72



                                    EXHIBIT 9
         Fam ily and GeneralPractitioners'2017 M edian AnnualEarnings
                           by GeographicalLocation

                 Alabama                                                 M ontana                                18i;'
                                                                                                                     $é0
                 Alaska                                                   Nebraska
                                                                                                         r,
                 A rizona                187,780                          Nevada         L;
                                                                                          ,.
                                                                                           L-
                                                                                            .
                                                                                            L;-.
                                                                                              , Ci
                                                                                                 Ik)
                                                                                                   1j
                                                                                                    tii
                                                                                                   i ,
                                                                                                      )p
                                                                                                       i
                                                                                                       g.
                                                                                                        7i
                                                                                                         :;
                                                                                                          rj
                                                                                                           iE.
                                                                                                             ii
                                                                                                             lqz
                                                                                                               .i
                                                                                                             . ..
                                                                                                              -
                                                                                                                 '
                                                                                                                 k
                                                                                                                . ..
                                                                                                                 ;
                                                                                                                .. t;, 1:,   r ,. ,,

                 Arkansas                                                 New Ham pshire
                                                       :                                 tët
                                                                                         s ëëq    .c:i.)F.i'
                                                                                             i.tI.L          ..
                                                                                                             .            ..
                 California              190,860                          New Jersey      ë 1,., i      ,,''
                                                                                                          ? k.
                                                                                                             3   9;ë;0 .      !i
                                                                                                                         ''I    i'
                                                                                                                               'i
                                                                                                                       !ë.
                                                                                                                       k y'    ,!
                                                                                                                               ,.
                                                                                         $ ,y''
                                                                                              ky      .j     .,,
                                                                                                             ,  ,,(;h
                                                                                                               .)     ,JrE
                                                                                                                         :,,,yj
                                                                                                                              g
                                                                                                                              Ep;l
                                                                                                                                y
                                                                                                                                j
                                                                                                                                k)
                 Colorado                   -                             New M exico    llf
                                                                                           rf
                                                                                            ds
                                                                                             1y
                                                                                              d
                                                                                              'j
                                                                                               r   '        '     . .
                                                                                                                    '  ' r;  '7
                                                                                                                              '
                                                                                                                              --ï
                                                                                                                                A
                                                                                                                                -
                                                                                                                                13
                                                                                                                                 '
                                                                                         :L
                                                                                          -ëq
                                                                                            t
                                                                                            .r  ï,
                                                                                                 ;:
                                                                                                  i.
                                                                                                   I
                                                                                                   :'
                                                                                                    q(i
                                                                                                      L
                                                                                                      '
                                                                                                      .
                                                                                                      .!
                                                                                                       :
                                                                                                       q
                                                                                                       '
                                                                                                       i
                                                                                                       :
                                                                                                       -i
                                                                                                        E(
                                                                                                         d
                                                                                                         (
                                                                                                         ,t
                                                                                                          C
                                                                                                          .1
                                                                                                           :yk
                                                                                                             :
                                                                                                             ,
                                                                                                             )
                                                                                                             'ë.
                                                                                                               !
                                                                                                               krr-p'
                                                                                                                 .
                                                                                                                 -  !-
                                                                                                                     .
                                                                                                                     'E-
                                                                                                                       :
                                                                                                                       ë'!.. -3
                                                                                                                          -  i
                                                                                                                             -:b
                                                                                                                               ''ï.
                                                                                                                                 $
                                                                                                                                 '.'
                                                                                                                                     ..
                                                                                                                                   ......
                 Connecticut           l'
                                        i
                                        ll
                                         'l
                                          sb
                                           l
                                           i
                                           ti
                                            l
                                            it
                                             l
                                             /g-
                                             i %ë
                                                -
                                                f-
                                                 ' .',                    New York       (')?
                                                                                            gi
                                                                                             :E
                                                                                              ::
                                                                                          -- -:
                                                                                            . '
                                                                                               .i
                                                                                                :i
                                                                                                 '!
                                                                                                 1
                                                                                                  -
                                                                                                  .
                                                                                                  Ij::.
                                                                                                   -
                                                                                                   .
                                                                                                   k-:ï
                                                                                                    1   :t -,
                                                                                                           :.
                                                                                                           I.
                                                                                                            .
                                                                                                            ë-
                                                                                                             y.
                                                                                                              ,g,-..:
                                                                                                                     .  ë . . . ...
                                                                                                                         ..E.  -
                                                                                                                               L.-      ..
                                        q    '
                                             L
                                        , r.:,  '
                                             9,,:'q
                                                  ,;s
                                                    Estjjjsï;
                                                            .y.,.;:                                    -
                                                                                                       l;
                                                                                                       .
                                                                                                       ' :
                                                                                                         -
                                                                                                         1k
                                                                                                          , t
                                                                                                            -
                                                                                                            ''''
                                                                                                             . ---...t ,-
                                                                                                                     ..          -
                                                                                                                               . ..
                                                                                                                            . . ..
                                                                                                                                  ......



                 Delaware                 1+ ,99U                         North Carolina         185,340
                 DistrictofColumbia I
                                    lipi
                                      l l
                                        ijsyjj
                                             sE
                                              x 4jjj
                                    j;/..: . '' '1         ..
                                                                          North Dakota
                 Florida                    ..
                                                                          Ohio                   189,540
                 Georgia                   tA
                                            ' ,L  .
                                                  1g
                                                   E
                                                   y:
                                                    j
                                                    (y
                                                    / :
                                                      .g
                                                       k.
                                                      n(;
                                                        g
                                                        y.
                                                         ,                Oklaham a
                 Guam                  j v
                                         y é            )
                                                        -(                4
                                                                          ::)
                                                                            .
                                                                            I
                                                                            '-4
                                                                              !
                                                                              E
                                                                              ,112
                                                                                 4
                                                                                 :1
                                                                                  ,1
                                                                                   -1
                                                                                    k                       j
                                                                                                            -
                                                                                                            ':
                                                                                                             ë
                                                                                                             j
                                                                                                             !
                                                                                                             ;
                                                                                                             )
                                                                                                            ;(
                                                                                                             )
                                                                                                             :
                                                                                                             k
                                                                                                             ):'
                                                                                                              l (
                                                                                                                ;1':
                                                                                                                 '
                                                                                                                 '
                                                                                                              --. .
                                                                                                                   E
                                                                                                                   j
                                                                                                                   E
                                                                                                                   'r
                                                                                                                    ,
                                                                                                                    '.
                                                                                                                     (
                                                                                                                     E
                                                                                                                     j;
                                                                                                                      :
                                                                                                                      i
                                                                                                                      #
                                                                                                                      '
                                                                                                                      ':
                                                                                                                       gj
                                                                                                                        ,
                                                                                                                        kI
                                                                                                                        '.
                                                                                                                        ' E
                                                                                                                          iE
                                                                                                                           ë
                                                                                                                           k
                                                                                                                           i
                                                                                                                           'di
                                                                                                                             ë
                                                                                                                             E
                                                                                                                             i
                                                                                                                             :
                                                                                                                             ;
                                                                                                                             j
                                                                                                                             /
                                                                                                                             .
                                                                                                                             'j
                                                                                                                              E
                                                                                                                              q
                                                                                                                              ë
                                                                                                                              i
                                                                                                                              E
                                                                                                                              0
                                                                                                                              '
                                                                                                                              i
                                                                                                                              Ië
                                                                                                                               i
                                                                                                                               l
                                                                                                                               j
                                                                                                                               l
                                                                                                                               .
                                                                                                                               E
                                                                                                                               ,
                                                                                                                               '
                                                                                                                               )j
                                                                                                                                i
                                                                                                                                l
                                                                                                                                j
                                                                                                                                :
                                                                                                                                i
                                                                                                                                '
                                                                                                                                k
                                                                                                                                t
                                                                                                                                E
                                                                                                                                '
                                                                                                                                .
                                                                                                                                :
                                       gjjtt ..,,, '
                                                   ,E
                                                    :
                                                    I
                                                    E
                                                    :k:
                                                      ë
                                                      '
                                                      i
                                                      S
                                                      :'
                                                       i
                                                       :
                                                       ,E
                                                        T
                                                        )
                                                        (
                                                        ;
                                                        .       .
                                                                                                                 .
                                                                ,
                 Haw aii                  176;
                                             i
                                             E
                                             930                          Pennsylvania
                 Idaho                           -                        Puerto Rico
                                                                          I
                                                                          F
                                                                          :I
                                                                           ;
                                                                           :1                               l
                                                                                                            b
                                                                                                            i
                                                                                                            li
                                                                                                             li    o
                                                                                                                   l
                                                                                                                   L
                                                                                                                   '
                                                                                                                   î
                                                                                                                   ëj'7':
                                                                                                                        is
                                                                                                                         ''@Li
                                                                                                                             t
                                                                                                                             q'
                                                                                                                              l
                                                                                                                              y
                                                                                                                              ù
                                                                                                                              t
                                                                                                                              q
                                                                                                                              i'
                                                                                                                               i
                                                                                                                               -
                                                                                                                               l
                                                                                                                               ;
                                                                                                                               .q
                                                                                                                                t'
                                                                                                                                 !
                                                                                                                                 -'
                                                                                                                                  Ci
                                                                                                                                   :
                                                                                                                                   o'
                                                                                                                                    :
                                                                                                                                    -?
                                                                                                                                     i
                                                                                                                                     -:(
                                                                                                                                       !
                                                                                                                                       j
                                                                                                                                       i-y
                                                                                                                                         (
                                                                                                                                         4
                                                                                                                                         -E
                                                                                                                                          :
                                                                                                                                          -i
                                                                                                                                           I
                 Illin(lis                                                  -
                                                                            .,::
                                                                               ,
                                                                               k
                                                                               ,::
                                                                                1k,
                                                                                 11
                                                                                  :
                                                                                  2
                                                                                  ,
                                                                                  !-I
                                                                                    i,
                                                                                     !
                                                                                     E
                                                                                     k1:
                                                                                     . .
                                                                                       !1
                                                                                        .I
                                                                                         r
                                                                                         .
                                                                                         ,
                                                                                         l.d
                                                                                           l
                                                                                           :
                                                                                           j
                                                                                           l                -
                                                                                                            j
                                                                                                            (
                                                                                                            i)--i-:,
                                                                                                                   q
                                                                                                                   '
                                                                                                                   l
                                                                                                                   k
                                                                                                                   1-:
                                                                                                                     -. '-$  ;
                                                                                                                             -
                                                                                                                             !
                                                                                                                             ,
                                                                                                                             1
                                                                                                                             :
                                                                                                                             4,:,
                                                                                                                                l
                                                                                                                                pr
                                                                                                                                 -
                                                                                                                                 Ei
                                                                                                                                  l
                                                                                                                                  .-
                                                                                                                    -      -           ' .'.
                                                                            .                               E,
                                                                                                             ;
                                                                                                             ;
                                                                                                             -
                                                                                                                   -
                                                                                                                   -j
                                                                                                                   .. .
                                                                                                                     (
                                                                                                             ..., .. .  g
                                                                                                                      --- ëj
                                                                                                                           .
                                                                                                                           jp
                                                                                                                            ,-:E-y
                                                                                                                                 -.
                                                                                                                                  -
                                                                                                                                  .
                                                                                                                                  -
                                                                                                                                  - ---
                                                                                                                                        -
                                                                                                                                        . ..
                                                                                                                                       --
                                                                                                                                      :.
                                                                                                                                       ..

                 Indiana                  189,420                         SouthCarolina
                 Iow a                                                    SouthDakota
                 Kansas                                                   Tennessee
                 Kentucky                                                 Texas
                 Louisiana                                                Utah
                 M aine                                                   Verm ont
                 Maryland                                                 Virginia
                 M assachusetts                                           W ashington                       '

                 M ichigan                                                W estVirginia                     l
                                                                                                            !
                                                                                                            i
                                                                                                            Ej
                                                                                                             $
                                                                                                             (
                                                                                                             Eë
                                                                                                              t
                                                                                                              i.
                                                                                                               E,'
                                                                                                                 j
                                                                                                                 i
                                                                                                                 t
                                                                                                                 l
                                                                                                                 E
                                                                                                                 C
                                                                                                                 E!
                                                                                                                  i
                                                                                                                  j
                                                                                                                  E.
                                                                                                                   )
                                                                                                                   i
                                                                                                                   .
                                                                                                                   )
                                                                                                                   j
                                                                                                                   E
                                                                                                                   ,
                                                                                                                   :
                                                                                                                   ,.
                                                                                                                    '
                                                                                                                    E
                                                                                                                    ,
                                                                                                                    Et
                                                                                                                     )!
                                                                                                                     !
                                                                                                                     ,j
                                                                                                                      .
                                                                                                                      :
                                                                                                                      '
                                                                                                                      i
                                                                                                                      j
                                                                                                                      i
                                                                                                                      :
                                                                                                                      ,
                                                                                                                      El
                                                                                                                       j
                                                                                                                       i
                                                                                                                       j
                                                                                                                       Es
                                                                                                                       ,i
                                                                                                                        -
                                                                                                                        j..
                                                                                                                          '.'
                 M innesota                                               W isconsin
                 Mississippi                                              W yom ing
                 M issouri


                                                                      httpsi//www.bls.gov/oes/current/oeszglo6z.htm
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 45 of 72




     o

     t
     =
     M
     œ
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 46 of 72



   *
   d
   '




                                                                                                            CD
                                                !
                                                I
                                                '
                                                ,
                                                       t 1     i
                                                               ë    l
                                                                    j          !
                                                                               ë
                                                                               p
                                                                               )      l
                                                                                      ,: lj   1
                                                                                              j
                                                                                              ë    j
                                                                                                   r
                                                                                                   g        (:
                                                                                                             C)
                                                       c,,ll   E    T
                                                                    j          p
                                                                               t
                                                                               '
                                                                               t       (bfl   .
                                                                                              j
                                                                                              r
                                                                                              j    (
                                                                                                   r
                                                                                                   ,
                                                     .:z 1     !
                                                               '
                                                               ,
                                                               (    g
                                                                    p          I
                                                                               r
                                                                               (     ..J I    y
                                                                                              ?
                                                                                              j    y
                                                                                                   .
                                                      ,,
                                                      c2
                                                       :l '         t          t
                                                                               F     ::.I 4        4
                                                      CJ 1
                                                      Q             k          !
                                                                               ;     IIJ l j
                                                                                     .w    j       4
                                                                                                   j
                                                       J'           l          )                   j
                    C                                 k
                                                      *..
                                                        w1
                                                         I          (
                                                                    i c        j
                                                                               :
                                                                               i
                                                                               k     x
                                                                                     *..I
                                                                                        I g
                                                                                          j
                                                                                          j        y
                                                                                                   j
                .-                                    (3-           j tu       )     t'3. j
                                                                                          r        j
                                                      C'j           j
                                                                    E .....    j     m.j jj        y
                                                     .i
                                                      ..
                                                       ,I           j rj:z
                                                                    j          !
                                                                               r
                                                                               j     += l j        ù
                j
                d
                l
                , r
                 ii
                  l
                  d
                  ,
                  ;
                  .l
                   .
                   ,
                   ;
                   dl
                    ,
                    r                                u
                                                     rw
                                                      n11
                                                        j
                                                        I           j
                                                                    :N
                                                                    j
                                                                    @          P
                                                                               E
                                                                               i
                                                                               .
                                                                               j
                                                                               I     t
                                                                                     xm jly
                                                                                         j  y
                                                                                            ;
                                                                                            j
                                                                                            p      l
                                                                                                   j
                                                                                                   )        k
                                                                                                            yrt
                                                                                                             .w
                p-Q                                     I           (
                                                                    @
                                                                    :
                                                                    .
                                                                    .
                                                                               5
                                                                               )
                                                                               r
                                                                               !
                                                                               .
                                                                                     j.lg   1
                                                                                            ,      1
                                                                                                   j
                                                                                                   t
                  <                                     l
                                                        I           )
                                                                    q          i
                                                                               I
                                                                               r
                                                                               E     y) jI l'      j
                                                                                                   j
                                   o                     j          (          !
                                                                               (
                                                                               (
                                                                               1     ( j t
                                                                                         y         j
                                       .
                    *              f'
                                    C                    I          l
                                                                    i
                                                                    j          :
                                                                               j
                                                                               1     ï
                                                                                     ,lt
                                                                                       j
                                                                                       l           j
                                                                                                   j
                    w              E
                                   &                     I          1
                                                                    .          I
                                                                               F
                                                                               t     t
                                                                                     j l C
                                                                                         )         p
                                                                                                   y
                    *              t                     j          /
                                                                    ,           :    / j ë
                    C              j                     I          r
                                                                    :          t
                                                                               )
                                                                               h:
                                                                                     t
                                                                                     l
                                                                                     jlj
                                                                                       ï
                                                                                       ;           j
                                                                                                   (
                                                                                                   ù
                                                                                                   ù
                                                                    :
                    g                           E        j          ,           E    )jj                    o
                1,
                 11
                  .
                  W1
                   .
                   111                          :        j
                                                         l          ë
                                                                    .
                                                                    r           !
                                                                                .
                                                                                .    j
                                                                                     t
                                                                                     . I
                                                                                     j 1 y
                                                                                       ! l
                                                                                       l           j        o.
                                                I                   1           1    E
                                                                                     1             è
                .-                                       l          I           Ii   12
                    *                           f        I          '
                                                                    .
                                                                    !
                                                                                i
                                                                                , y$ I ëjgj lj
                                                                                I
                                                                                g                                 o
                                                (
                                                -        I          I
                                                                    i           j    I
                                                                                     j             1                :
                                                ë                   E
                                                                    .
                                                                    I           ;
                                                                                1    I
                                                                                     j I F4        j              , .:
                                                                                                                  -.. ,,
                                                                                                                       -
                                                                                                                       .
                                                                                                                       .
                                                                                                                       ..,
                                                                                                                         -1
                                                i
                                                )        I          1           l
                                                                                E                  )
   -                                            ë !
                                                , ijI
                                                                    q
                                                                    i           r
                                                                                g t
                                                                                  i
                                                                                  j j  ,                          .
   >                *                                               !
                                                                    E
                                                                    I           p .I,(
                                                                                     .
                                                                                     I 6
                                                                                       k                          >
   -
   *                <              a)             Ij                y r         '
                                                                                E i
                                                                                  k
                                                                                  ;
                                                                                  Ej j j                          <
   .....            g              ru                gI
                                                     I              E
                                                                    I          $     I
                                                                                     jIj
                                                                                     ;             j
   =                o              N                 yj
                                                     r              j
                                                                    -
                                                                    :
                                                                    ;         . j
                                                                                r    )
                                                                                     1
                                                                                     g
                                                                                     rj g
                                                                                        y          g
                                                                                                   r
                                                                                                   j
   x
   1                                                 'I
                                                     )              r
                                                                    ë           $ j j 5!
                                                                                     ,
                                                                                       I jj
                                                                                       i
                                                                                       I
                                                                                       !                    y
                                                                                                            kr
       z.           =                           l    j
                                                     '
                                                     i   j     j
                                                               '                r
                                                                                i
                                                                                i
                                                                                l    )
                                                                                     ,    j :
                                                                                            j      (
                                                                                                   E
                    Y                           è    (
                                                     è
                                                     '   1     .
                                                               i
                                                               ''               )
                                                                                j
                                                                                t    h
                                                                                     i
                                                                                     l    1ji
                                                                                            1      ë
                                                                                                   2
                                                                                                   1
            .                                   i
                                                .
                                                .    i
                                                     E
                                                     ,   l     )                     j    l j      J
                                                                                                   r
                                                         l . j y               !
                                                                               j     j    j y      j
                                                                                                   r
                                                ,    .
                                                     j         s               j     j      j      j
            .   '                               .,
                                                E
                                                     .
                                                     ;
                                                     r   I ..t .
                                                               j               ë
                                                                               l
                                                                               j
                                                                               .     j    I ,
                                                                                            j      4
                                                                                          j g
                .
                ..
                 -                              .
                 w
                 .                                   ;
                                                     ,         )
                                                               .               j     j
                                                                                     .
                                                                                     y      j
                                                                                            ,      t
                            .                        y   l j ,
                                                             5 j
                                                               ,               j     t    I ?      y
                                                     y         t               ;
                                                                               j     y
                                                                                     .
                                                                                     j    j j      j
                >          A
                           è                         j
                                                     )         :    i
                                                                    l          t
                                                                               1
                                                                               )     #Il
                                                                                     j r
                                                                                       l           @
                                                                                                   l
                           .                         j j            j          j
                                                                               I     y        j    g
                                                                                                   j        o
                                                     !              tc          i'   j
                                                                                     iE j
                                                                                      '
                                                                                      t   1        )
                                                                                                   cq
                                                                                                    i       qo
                                                                                        1 1
                                                                                          -        i
                    11
                    ':1
                      .
                      k
                      11
                       .                        .
                                                ..   ?1
                                                     è
                                                     '
                                                     :              (1          l
                                                                                si
                                                                                t
                                                                               ii
                                                                                -'   r
                                                                                     4r
                                                                                      ë
                                                                                      1
                                                                                      ) j
                                                                                          ë
                                                                                          (
                                                                                          q
                                                                                               '
                                                                                                   )
                                                                                                   ù.
                                                :E
                                                .    !
                                                     : j
                                                       l
                                                       k            E!                  l i
                                                                                          '
                                                                                          E
                                                                                          l        .t
                                                                                                   1
                           t
                           !
                           l
                           ::::
                              -                 E
                                                g
                                                .    -
                                                     -              tj
                                                                     -         li
                                                                               t
                                                                               j
                                                                               y     jr
                                                                                      r
                                                                                      ;   y
                                                                                          j        j
                ..
                     <     <                    -
                                                         l          C
                                                                    ë
                                                                    l          y     t
                                                                                     r I t
                                                                                     (   (
                                                                                         j         )
                                                                                                   j
                                                                                                   !
                    er     *                   .,        j
                                                         l          .
                                                                    )
                                                                    !          ,
                                                                               y
                                                                               !
                                                                               i
                                                                               r     k
                                                                                     .
                                                                                     ' j y
                                                                                         )         j
                                                                                                   j
                                                :                   )          !ë.   j I j         .
                    p
                    u                           ,
                                                .    j   j          j
                                                                    J          ji
                                                                               l     j
                                                                                     E j j
                                                                                     ,             j
                                                                                                   .
                                                                                                   (
                    <      1,
                            1:1:                t
                                                r
                                                E    : 1
                                                     I j            .
                                                                    E
                                                                    l
                                                                    )          .
                                                                               -
                                                                               1
                                                                               I
                                                                               j     i
                                                                                     l
                                                                                     i 1; i
                                                                                     y    -
                                                                                          @
                                                                                          )
                                                                                          j
                                                                                          j        j
                                                                                                   i
                                                                                                   y
                    *                           (
                                                .
                                                y    ë
                                                     '   .
                                                         q          j          j
                                                                               I
                                                                               :     j I  j
                                                                                          i        j
                                                r
                                                     .
                                                     ,
                                                       j ,
                                                         2
                                                                    g
                                                                    )
                                                                               ,
                                                                               1
                                                                               I
                                                                               !
                                                                                     y j y!
                                                                                     E
                                                                                          j
                                                                                          ,        j
                                                                                                   )        km
                                                                                ,
                     x                          r
                                                ,    y
                                                     y j E          !
                                                                    k           ,
                                                                                3
                                                                                E    .
                                                                                     ;
                                                                                     ë j :
                                                                                     :   y         j
                                                                                                   çr       (m
                     ,
                M          mh
                    p *-
                    > *
                       W                   o
                                           D   03
                                               C) X
                                                  o            >
                                                               D- k&o    D
                                                                         tm
                                                                               &
                                                                               * ' r'
                                                                                    o
                                                                                     C        o
                                                                                              r'
                                                                                               N
                                                                                                   o
                                                                                                   v-
                                                                                                        &
                    3 W                    =
                           Y                                                                                                  f%..
                m
                .-         W                   Hl
                                                '13eid IO I
                                                          *UI
                                                            .D UI
                                                                w 1
                                                                  11
                                                                   .1% @6Pm @>@d                                               œ
                                                                                                                              :i-
                                                                                                                              œ
                                                                                                                              X
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 47 of 72



                                                                                      M
                                                                                      r
                                                                                      =
                                                                                      M
                                                                                      UJ
                                                                                      QJ
                                                                                      u
                                                                                       D
                                                                                      *O
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 48 of 72




     t
     =
     M
     œ




                                                                            X
                                                                            =
                                                                            u
                                                                            =
                                                                            o
                                                                            11
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 49 of 72




                                                                     LL-    AIN   t?J
                                                                     9tt-upf
                                                                     çj -t--uvj
                                                                     y,juuvj
                                                                     t).tt-u'     ef
     Z
      Q               1                                              zj--utaf
                                                                      11-.'
                                                                          (-,
                                                                            --1-1:12:11
      %               =
                                                                     0(-'    -YIPf
     .Q
                      X
                                                                     60-WPf
     mW                X
                      =
                       Q)                                            i)()-tlt?f!
                      Q                                              Z'  IIXt1PJ
                      =
                      es                                             j)(,  )y-uvf
      Q      Q                                                       tJ  0-tlt?f
     =
     'ri Q'                                                             ,

 V       65                                                          u.)-uef
 t    $
      < =
        Q                                                            t4)  .-uvfi)
 X    T &
 M
 œ
                                                                     ztluuvff          y.

      <                                                                l.ll-'  t,1pf)!
      >                                                                                 :
                                                                                        :

      =      -   #:
      N          D                                                   tlo-ut?f
      ùk                                                              titsuutkj!,      i
             y                                                        Hts ux           :
                                                                                       ()
      K
                                                                                -
                                                                                    af,,
                                                                                       :
                                                                                        )
                                                                                       E!
      a                                                               :6-YlPf)          '
      Y                                                               96-UPf''
                                                                        çbuuvjt
                                                                              '
         =                                                              trts-klè
                                                                               t
                                                                               '?f
      r,
                                                                        :6
                                                                        w.r-u'
                                                                             ej- w4
                                                                        ?.6-utaj z
                                                                        c        u
                                                                                 :
                                                                        lï
                                                                         '3uej- p:
                                                                            -
                                                                                -


                                                                                    :       œ
                                                                        ()6Gtlp) ZU
                            G)   c       D   f87
                                             c     R       D       c)                       E
                                 t,r)b                                                      D
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 50 of 72




               d
               X
               '


                                                                                                                'ù
                                                                                                                ':'
                                         .
                                          '
                                             .       j
                                                     l
                                                     jjl
                                                       jj
                                                                                                                jI
                                                                                                                .jj
                                                                                                                5L
                                                                                                                                               .
                                                                                                                                                     -
                                                                                                                                                     '
                                                                                                                                                     i
                                                                                                                                                     1I
                                                                                                                                                     I:'
                                                                                                                                                      l:
                                                                                                                                                       I
                                                                                                                                                       1
                                                                                                                                                       j
                                                                                                                                                       '
                                                                                                                                                       !i
                                                                                                                                                        '
                                                                                                                                                        -
                                                     1
                                                     .                                                          )
                                                                                                                t.
                                                                                                                ,.
                                                                                                                 ,
                                                                                                                !t
                                                                                                                                               .

                                                                                                                .                              ,

                                              ..
                                                 .
                                                     1,                                                         j
                                                                                                                '
                                                                                                                i
                                                                                                                (
                                                                                                                ;;
                                                                                                                 r.                            '
                                                                                                                                               .
                                                     1,
                                                                                                                ',
                                                                                                                 :
                                                                                                                 j                             '
     œ
     X
                                                      1                                                          t
                                                                                                                 p                                                                 r
     D                                                                                                            j                            E                                vjgg o
     =                                                1                                                           ,
                                                                                                                  '
                                                                                                                  )
                                                                                                                  I.
                                                                                                                   I:
                                                                                                                                                                                u. g.
                                                                                                                                                                                    o.k
                                                                                                                                                                                    x       ,


     c                                                l                                                           )
                                                                                                                  '
                                                                                                                  ,                                  m                          m u '
                                                      .                                                           (!
                                                                                                                   11
                                                                                                                   ..                                '11d
                                                                                                                                                        k1d
                                                                                                                                                          '''d
                                                                                                                                                        ...  1di
                                                                                                                                                               41!'                     .

     *                                                 h                                                           t
                                                                                                                   '!
                                                                                                                    /
                                                                                                                    ..                               %
                                                            ,                                                                                                                                      ,
                                                          '.                                                        .:
                                                                                                                     .                         j
                                                                                                                     ,                                                                             .
                                                                .                                                   t
     3                                                          .
                                                                    .
                                                                                                                    r.
                                                                                                                    .:
                                                                                                                    :S
                                                                                                                     .l
                                                                                                                     .
                                                                                                                     ;                         .
                                                                    .
                                                                                                                     j
                                                                                                                     j
                                                                                                                     fyi
                                                                                                                     ,                         '
                                                                        .                                               t(                     ë
                                                                                                                        'i
     E                                                              '

                                                                                                                        g
                                                                                                                        E
                                                                                                                         :
                                                                                                                         '
                                                                                                                         E                     i                                                   :
                                                                                                                                                                                                   '
     *                                                                                                                  '
                                                                                                                        q(
                                                                                                                        të
                                                                                                                        '
                                                                                                                                                                                                   .
                       ' ..                                                                                              )                     '
     G                     ..
                                                                                                                         jj
                                                                                                                         :
                                                                                                                         jg
 m   >             .
                                    .                                       ,                                             yj
                                                                                                                          '
                                                                                                                          :'
                                                                                                                           ;                   I
 - 2                       .                                                                                             ,
                                                                                                                         q
                                                                                                                         y
                                                                                                                         1t:
                                                                                                                                               ,
                                                                                                                                                     o
                                                                                                                                                       ,          ,   ,
                                                                                                                                                                       .


 t -œ          ..
               '
                ..
                 ..
                  ...............                                                                                        .'
                                                                                                                         .
                                                                                                                          t
                                                                                                                          j
                                                                                                                                               ...

                                                                                                                                                     O
                                                                                                                                                              ,        .'
                                                                                                                                                                                         r
 = 2                                                                                                                       .

                                                                                                                                                                                         xo
                                                                                                                          ,L                                                    .
 = >Q          .                                                                                                           l
                                                                                                                           f
                                                                                                                           t                   E
                                                                                                                                               i                                            r
 M
 œ *                                                                                j'ëëi                                  1
                                                                                                                           l
                                                                                                                           i
                                                                                                                           k                                                    o           <
                                                                                                                                                                                            g
                                                                                      .                                    il.

     X                                                                                                                       t'
     X                                                                                    ..                                  j
                                                                                                                              ii
                                                                                                                              '                                                                    :
     =
                                                                                                                              j
                                                                                                                              k
                                                                                                                              j                .                                    c       c :
                                                                                            t
                                                                                            ),                                !
                                                                                                                              t
                                                                                                                              .
                                                                                                                              '
                                                                                                                              :                .                                    o       o
                                                                                               i
                                                                                               l                                 j
                                                                                                                                 j
                                                                                                                                 '                                                        V
     2 =                                                                                       t
                                                                                               .
                                                                                                   t
                                                                                                   '
                                                                                                                                 II
                                                                                                                                 E
                                                                                                                                 )             ,                                '.       .' . .
     c     o                                                                                       h
                                                                                                   .
                                                                                                   k                             j
                                                                                                                                 1
                                                                                                                                 E             I
                                                                                                                                               '                                              '
     *     *                                                                                       z                             j
                                                                                                                                 t
                                                                                                                                 :             5 %
                                                                                                                                               i
     c     O                                                                                           tlë
                                                                                                         r                       !
                                                                                                                                 ,
                                                                                                                                               i...., U
                                                                                                                                                      . ..                                  lljj
     G *                                                                                                y                         j
                                                                                                                                  r                   o
     E                                                                                                   ;
                                                                                                         :
                                                                                                             'f
                                                                                                              t
                                                                                                                   2
                                                                                                                   (
                                                                                                                   j
                                                                                                                   1
                                                                                                                   :
                                                                                                                                                                                            j
     X                                                                                                         j
                                                                                                               -!, '
                                                                                                                   -@
                                                                                                             '>
                                                                                                              '.
                                                                                                               ::
                                                                                                                 .
                                                                                                                 k
                                                                                                                 i ,y
                                                                                                                    $
                                                                                                                    t1'
                                                                                                                        ;
                                                                                                                        .
                                                                                                                        E                                                                   11
                                                                                                                                                                                             j
      *                                                                                                         .       .                                                   ,
                                                                                                                                                                                            '

     *>
     1::
     , ;
                                                                                                                -
                                                                                                                    j
                                                                                                                    .t, ,                                                                   j.
                                                                                                                                      î        i                                        ......
                                                                                                                                                                                             ... '
     *                                                                                                                                1f
                                                                                                                                       t
                                                                                                                                       q       E

     X                                                                                                                    :            j
                                                                                                                                       )
                                                                                                                                       t
                                                                                                                                        t
                                                                                                                                        1
                                                                                                                                        4t'.
                                                                                                                                        .
                                                                                                                                        i
                                                                                                                                        l
                                                                                                                                        )
                                                                                                                                        i
                                                                                                                                         i :
                                                                                                                                        )s: :

                                                                                                                                                      N
                                        h-                  i                   i              t                1                         I
                                        VZ 0C 9k ok 9                                                                                  0
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 51 of 72



                                           EXH IBIT 16
            > t,-
                1extradedon:Decem* r27,2018(1:25:12PM)
            W eekly and hourly earnings data from the CurrentPopulation Su- ey

            series Id:                                      :EU0252919100
            Not Seasonally Adjusted
            Series title:        (unadjl-Median usual weekly earnings (second quartilela Employi
            Earnings:            Median usual weekly earnings - in currenl dollars (second quart:
            Industry:                                      A11 Industries
            occupation:                                    A11 Occupations
            sex:                                           Both Sexes
            Rafe:                                          A11 Races
            Ethnlc orïgin:                                 A11 Origins
            Age:                                           25 years and over
            Educalion:                                     Bachelor's degree only
            class of worker:                               Wage and salary workees, excluding inEorporatêd self employed
            Labor foree statust                            Employed Tull time




                                                                                    Quaner



            x w nload:
             mf*#4
        '
            ::
            !j::::
                 E:
                  EE:yE::: 1        '?'''-''''''''''mr   O'Q'Ct-1777:r )
             Y:
              +            j: :j ::E   : r:=j     j
                           '1:121 999 1020 i10t6 ù
                           f                      :                   .
            '
            ,              i1:24 t1:31 1026 à1020 l
                          4                                  .y.     .j
             D19@1024)1032'1l)eul1049)
            Iaelt..--..lttls4 '1- 3 1> 7'1:71'
            i
                      .j
                       ,
                       .,
                        ..
                         -% .                d.
                                              d
                                              -
                                              .q
                                               -
                                               d-.
                                                 ,
                                                 l
                                                 g
                                                 j
             D 1l l1051)      k1070 I1071t1071j  s
             x :a îlc9s'      !11.n1l1.1c1p113lu
                                           .

             D 1* l1102t1098 1068 )1131j
            :abz.
                sI'   l1.34'
                          ..
                  j.vau..-vuaxv%
                                 ftlx 1143.vxW.
                                             l...1   143i        ?
                                                 .<......u%w..%>vi
                                                                 g'
            12e16$,1155t115511152X.
                               .- .....
                                             l.1-1   ,--461q .
            .2@171117%'1.189 1164)
                                 11170l
             2@1e t1169,l
                        ...1187.......                   1232t
                                                             :        #
                                                                      '            Source:https://data.bls.
                                                                                                          gov/timeseries/LEuozszglgloo
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 52 of 72




         u
         m




     t
     =
     M
     œ




                        Ph
                        C7
                        >
                        X
                 ub.!
                  *
         =       fu
         Q       *
         *       u
         u       O
                 r
                 =X
         c       O
         E       D
                 X
         0       œ
                 u
                 D

                 D
                  *
                  u
                  D
                  O
                 tn
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 53 of 72




                         :                                                                                                 &
             ml                     :o
                                     Cf1 kk                                                                            rxj wo.
             &>                         f x,
                                         w.w :l                                                                        >.
             iX
              .o                        <'
                                        ( 0 '%                                                                         co5- yx
                                                                                                                       (7    o
             10                         4.5. t                                                                         ro .
                                               îl                                                                      q-d %
                                                                                                                      <z> m-l



                                                    hi
                                                    .'
                                                     t
                                                                                                                           j

                                                         ?
                                                         vv1 p%ç
                                                          a..'                                                              .
                                                    :    'vo '1
                                                          > 1
                                                    : r 1'
                                                             >1
                                                              '
                                                              ;'
                                                              05
                                    i                              ol
                                                                    t
                                                                    o%
                                    ;                              v17v$1
                                                                   me xht
                                                                        %
                                                                    <1
                                    .                                   >(1:i                                                    '
                                                                          'z.
                                                                           w-el
                                                                              $î
                                                                           s
                                                                          X j$
                                                    E
                                                    '
                                                    '
                                                                          oeekq$
                                                    .
                                                    t
                                                                           vv.x
                                                                           %
                                                                           .
                                                                              z$$&                                         o
                                                                                                                           *1 '
                                                    '                        q/l$                                          (D
                                                                             :o7i                                          u
                                                                              <.tt
                                                                              .--' :                                       r
                                               p&
                                                w.E                                w
                                                                                   m.&
                                                                                   oz '
                                                                                      .                                    y
                                                                                                                           o
                                                 X'
                                                 yz                                 v
                                                                                    qz
                                                                                     pl
                                                                                      $$                                    hu
                                                                                                                            t .
                                                                                                                              -l
                                                  '
                                                  $'D                                o
                                                                                     >'$.
                                                                                                                           '-(c
                                                                                                                             ?J
                                                     we                                  b
                                                         &                           *'(e*%.                                   C
                                                         ..t
                                                           'q
                                                            *&                         t
                                                                                       ..4.-v.                                 c
                                                                                                                               fu
                                                             ':j                       *(;v
                                                             G                          u$,                                 No
                                                                                                                            o
                                                             6t*                        >o ''                               co
                                                                                                                            &
                                                                   oe.
                                                                   ..
                                                                    NpG
                                                                                           0.4t
                                                                                             R
                                                                                             m k&d                             r%'
                                                                         %.
                                                                        eA                       :




                                                                                                             !
                                                                                                             It
                                                                                                              t                       &
                                                                                                                  %                   N
                                                                                                                  1                   %
                                                                                                                  1'                  C7
                                                                                                                      v1              N
                                                                                                                                      o Q
                                                                                                                                      r.u
                                                                                                                       1               C5
                                                                                                       kn              1' %  X          '%
                                                                                                       (2>               't trl-       C1
                                                                                                       X                  t& y.x       (yj
                                                                                                       &                   sV          Dx
                                                                                                       *                   $,*        wQDy

            c)     CD    C    &     O               &                         C7                 &           O                   CD
            &      &     O    &     C7              D                         c                  O           C7                  O
            &                       c                                                                        G
                   C)    &    CD                    c                         CD                 &           D                   c
            C      C)    c    CD    &               c                         Ch                 c           O                   &
            c            CQ         kD                                        %                  </>         4n                 G
                   &J%              1/%             <J%                       *
            1Z>
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 54 of 72



                     yfy                                                                    @
                                                                                            &

                    &
                                                                                                             @                                              N
                    X                                                                                        *                                              (D
                    CD                                                                                        ul
                    %è%
                           cp
                           cm                                                                               'q l
                                                                                                            e                                               tD
                           6
                           q/                                                                               JN
                                                                                                            '                                               Cl
                          o                                                                                 <i                           @        @
                          * o                                                                                                            tD
                                                                                                                  N                               *
                                vd                                                                               #
                                                                                                                 cd &
                                                                                                                                         r6       &
                                                                                                                                             1!   Ii        D
         o                      4e/*c                                                                            ro X                    k7
                                                                                                                                         <
                                                                                                                                                  k7
                                                                                                                                                  <
         N                          r-i                                                                                        N         QJ       QJ        Kè
                                     cn                                                                                                  >
          I                          <
                                     s                                                                                      M                               o
         o                           *
                                     ,-,                                                                                    VHL l        &
         o                           1%mV                                                                                                &
                                                                                                                          Ae 1
                                                                                                                                         Ch       &
         o
                                      rrl
                                      *
                                      ,.4
                                                                                                                          &
                                                                                                                          >'4
                                                                                                                          vd
                                                                                                                            nj                              &
          @@                          A&&
         *                              oo                                                                               >%
                                                                                                                              j
                                        X
         =
         *œ-                            .                                                                                *
                                                                                                                         .R
                                                                                                                              $                             &
                                        .
                                        4,+
         u                                                                                                                    j
         O                                                                                                               .
                                                                                                                         o
                                                                                                                         = j
         m                                  >:                                                                                                              C7
                                            >                                                                            c<                                 &4
         W                                  <zy
                                                                                                                 g                                     i
         D                                                                                                       .       /                             :&
                                                                                                                                                       !(vd
                                                                                                                                                          D
         c                                     rd
                                               >.
                                                                                                                 rd                                    l (N
         c                                     &M
                                               1Tbo                                                                                                    :
         <                                          kn                                                      aQ
                                                                                                            ' /
     m   u                                          cd                                                      ?x
                                                                                                                                                         &  C7
     -   œ                                          kl
                                                    e                                                     r
                                                                                                          9
                                                                                                          <  )                                         :
                                                                                                                                                       : mq
     G   =                                          4r9o                                                                                               E
     *   o                                             m                                                g   l                                               X
     - *5                                              <r                                               a                                                   C)
                                                                                                        mv
                                                                                                         m' N                                               &
     X m                                                 0<4 o                                                       N
                                                                                                                                                            rs
     M mw                                                .

     m   u                                                   *
                                                             uo                                                      rn                                     (D
         X                                                                                                           r#                                     C7
                                                                                                                                                            N
         Wu                                                  u
                                                             o
                                                             Go                                              #   k
                                                                                                                                                            e
          œ                                                      0.
                                                                 tr                                     #                                                   &
                                                                                                                                                            o
          =                                                      *
                                                                 vx
          œ                                                                                                      -
                                                                 * pov                                                   - +
                                                                                                                           w
                                                                      e1                                                                                    &
         =                                                            Q                                                       ro x
                                                                                                                              .4
         =                                                            vq
                                                                      %                                                                N
                                                                                                                                       #
                                                                                                                                                       '

                                                                       *                                                                               : o%
         *                                                             cd                                                              r
                                                                                                                                       muN             l&
          E                                                            e
                                                                       Y>                                                          #                   (
                                                                       *                                             %
                                                                                                                     e Z
                                                                                                                                                       y' &CR
                                                                                                        .- * c4      X                                 è o
          œ                                                            a                                                                               1.
                                                                       mo       e* -                                                                   l
                                                                                                                                                       1
                     T                                                N m                                                                                   r.q
          O          =                    .>    .-
                                                                                                                                                            o
          u          CQ ..e'-                                              kd                                                                               Ch
          *          ro
                     r/
                                                     -       -             cn                                                                          i
          >                                                       - w .                -        .   .
                                                                                                                                                       .


         <                                                                                              - . .w .
                                                                                   d                         o                                         jë t&D
                                                                                   r4                                                                  IN
                                                                                   VM                        K                                         i
                                                                                   %*                                                                  I
                                                                                       &
                                                                                       >'                                                                   C)
                                                                                                                                                            &
                                                                                       D                                                               (
                                                                                                                                                       ; D
                                                                                                                                                         CN


                                &                                     &                                                        D
                                C>                                    D                                                        &
                                &
                                                                                                                               9.
                                                                      CD                                                       S07
                                &
                                r4
                                                                                                                               .
                                                                                                                               *
                                *                                     4%
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 55 of 72




     o

     t
     =
     M
     œ
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 56 of 72


                                        EXHIBIT 21
                 Exam ple ofCalculating Current-Dollar-EquivalentValue of
  '

             HypotheticalLostEarningsCapacity: Fam ily & GeneralPractitioners
                                                 4: * . #   @  :              .#.                                            @ * ê
                                         :    t - ;.       . :                                                      +       ; .4.
                  @ :                    .     4 :       .   :                      #
                z .        p         , .                                             .                .                 .                  ..
       . .
                  :            ''              *.   @'   .     .   # .'         *                 *                .'               @'

                                     a          b             a-b=c                 d           cxd=e              Xc                jqe
                               $198,740        $64:064         $134,676             0.9676      $130,318         $134:676         $130,318
                                    204,484      66,575            137,908          0.9060       124,949           272,584         255,267
                                    210,393      69,185            141,208          0.8483       119,793           413,792         375,060
                                    216,474      71,897            144,576          0.7943       114,841           558,369         489,902
                                    222,730      74,715            148,014          0.7438       110,086           706,383         599,988
                                    229,166      77,644            151,522          0.6964       105,520           857,905         705,508
                                    235,789      80,688            155,101          0.6521       101,135         1,013:006         806,643
                                    242,604      83,851            158:753          0.6105        96,925         1,171,759         903,568
                                    249,615      87,138            162,477          0.5717        92,883         1,334,236         996,451
                                    256,829      90,554            166,275          0.5353        89,002         1,500,511       1,085,453
                                    264,251      94,103            170,148          0.5012        85,276         1,670,659       1,170,729
                                    271,888      97,792            174,096          0.4693        81,699         1,844,755       1:252,429
                                    279,746     101,626            178,120          0.4394        78,266         2,022,875       1,330,695
                                    287,830     105,609            182,221          0.4114        74,970         2,205,096       1,405,664
                                    296.149     109:749            186,399          0.3852        71,806         2,391,495       1,477.470
                                    304,707     114,052            190,656          0.3607        68,769         2,582,151       1,546.240
                                    313,513     118,522            194,991          0.3377        65,855         2,777,142       1,612,095
                                    322,574     123,168            199,405          0.3162        63,058         2,976,547       1,675,153
                                    331,896     127,997            203,900          0.2961        60,374         3,180,447       1,735,527
                                    341,488     133,014            208,474          0.2772        57,798         3,388,920       1,793,324
                                    351,357     138,228            213,129          0.2596        55,326         3,602,049       1,848,651
                                    361,511     143,647            217,864          0.2431        52,955         3,819,914       1,901,605
                                    371,959     149,278            222,681          0.2276        50,679         4:042,595       1,952,285
                                    382,709     155,129            227,579          0.2131        48,496         4,270:174       2,000,781
                                    393,769     161,211            232,558          0.1995        46,402         4,502,732       2,047,183
                                    405,149     167,530            237,619          0.1868        44,393         4,740,351       2,091,576
                                    416,858     174,097            242,760          0.1749        42,466         4,983,111       2,134,042
                                    428,905     180,922            247,983          0.1638        40,617         5,231,094       2,174,659
                                    441,300     188,014            253,286          0.1534        38,845         5,484,380       2,213,504
                                    454,054     195,384            258,670          0.1436        37,144         5,743,050       2,250,648
                                    467,176     203,043            264,133          0.1345        35,514         6,007,183       2,286,162
                                    480,677     211,002            269,675          0.1259        33,950         6.276,857       2,320,112
                                    494,569     219,274            275,295          0.1179        32,451         6,552,152       2,352,564
                                    508,862     227,869            280,993          0.1104        31,014         6,833,145       2,383,578
                                    523,568     236,802            286,766          0.1033        29,636         7,119,911       2,413,214
                                    538,699     246,084            292,615          0.0968        28,315         7,412,526       2,441,529
                                    554,267     255,731            298,537          0.0906        27,049         7:711,062       2,468,578
                                    570,286     265,755            304,530          0.0848        25,835         8,015,593       2,494,413
                                    586:767     276,173            310,594          0.0794        24,672         8:326,187       2,519.084
      lplalntiff'sdateofbirth:June 20, 1992
      zlnitialIevelofearnings:medi
                                 anforfamii
                                          yandgeneralpracti ti
                                                             oners(Exhibit7)andannualizedaverageofcollegegraduatesperBl.
                                                                                                                       S-$1,232/weekx52
      weeks(Exhibit16)
       Earni ngsgrowthrate:familyandgeneralpractiti
                                                  oners-z.8g% (s-yearaveragethrough2017(Exhibit19));averagecoll
                                                                                                              egegraduates-3.92% (change
      inAW Ifrom 2020through2060,The2018AnnualReporto!the8ocrdo.     fTrusteesc.
                                                                               ftheFederulOld-AgeandsurvivorsInsurunceandFederulDfm
                                                                                                                                  . àf/fty
      Insurance TrustFunds,TableVI.G6
       Durationofcareer:39years(untilFul
                                       lSocialSecurltyRetirementAgeforsomeonebornafter1960,i.e.
                                                                                              ,67)
      3Discountfactor=(1+r)n-.
                             5
       r=discountrateof6.80%,basedontheaverageexpectedrateofreturnusedbythe100Iargestcorporatedefinedbenefitpensionpiansponsors,as
      reportedinthe.2018CorporatePensionPl
                                         anFundingStudyz'publi
                                                             shedW Miliman,I
                                                                           nE.
                                                                             ,April2018.p.8
       n=numberofyearsuntilhypotheticalfutureearningsisassumedtobereceived
       Discounting forn- 0.5yearsreflectsthemidyearconvention,assumlng that,onaverage,annualearningsare received inthe middleofthe year
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 57 of 72


                                                 EXHIBIT 22
                           Exam ple ofCalculating Current-Dollar-EquivalentValue
                           ofHypotheticalLostEarningsCapacity: 25th Percentile
  '

                                    ofFam ily and GeneralPractioners
                                                   .*    *   *;   :     +    :   .: .                                          .   '' :
                                .        t      k ,. . :,.          .. .                                              .       :    .   4.
                  #    :        . .      ..      y ..:.           .   :          4       .         @. .                   w            F ..
      .@         &!.        .   . @      .       .#   . .         . . p,             .    .         .   .         .       .                 .    .
                                     a             b              a-b=c                  d         cxd=e           j)
                                                                                                                    c                       âe
                                $138:100          $64,064             $74,036            0.9676     $71,640       $74,036                   $71,640
                                    143,514        66,575              76,938            0.9060     69,708         150,974                141,349
                                    149,139        69,185              79,954            0.8483     67,829         230,928                209,177
                                    154,986        71,897               83,088           0.7943     66,000         314,017                275,177
                                    161,061        74,715              86,345            0.7438     64,220         400,362                339,397
                                    167,375        77:644              89,730            0.6964     62,488        490,092                 401,885
                                    173,936        80,688               93,248           0.6521     60,803         583,340                462.688
                                    180,754        83,851               96,903           0.6105     59,163         680,243                521,851
                                    187,839        87,138             100,702            0.5717     57,568         780,945                579,419
                                    195,203        90,554             104,649            0.5353     56,016         885,594                635,434
                                    202,855        94,103             108,751            0.5012     54,505         994,345                689,939
                                    210,807        97,792             113,014            0.4693     53,035       1,107,359                742,975
                                    219,070       101,626             117,444            0.4394     51,605       1,224,804                794,580
                                    227,658       105,609             122,048            0.4114     50,213       1,346,852                844,793
                                    236,582       109,749             126,833            0.3852     48,859       1,473,685                893,652
                                    245,856       114,052             131,804            0.3607     47,542       1,605,489                 941,194
                                    255,494       118,522             136,971            0.3377     46,260       1,742,460                987,454
                                    265,509       123,168             142,340            0.3162     45,012       1,884,801              1,032,466
                                    275,917       127,997             147,920            0.2961     43,799       2,032,721              1,076,265
                                    286,733       133,014             153,719            0.2772     42,617       2,186,439              1:118,882
                                    297,973       138,228             159,744            0.2596     41,468       2,346,184              1,160,350
                                    309,653       143,647             166,006            0.2431     40,350       2,512,190              1,200,700
                                    321,792       149,278             172,514            0.2276     39,262       2,684,704              1,239,962
                                    334,406       155,129             179,276            0.2131     38,203       2g863:980              1,278,165
                                    347,515       161,211             186,304            0.1995     37,173       3,050,285              1,315,338
                                    361,137       167,530             193,607            0.1868     36,170       3,243,892              1,351,509
                                    375,294       174,097             201,197            0.1749     35,195       3,445,088              1,386,704
                                    390,005       180,922             209,083            0.1638     34,246       3,654,172              1,420,950
                                    405,293       188,014             217,280            0.1534     33,323       3:871,451              1,454,272
                                    421,181       195,384             225,797            0.1436     32,424       4,097,248              1.486,696
                                    437,691       203,043             234,648            0.1345      31,550      4,331,896              1,518.246
                                    454,849       211,002             243,846            0.1259      30,699      4,575,743              1,548,945
                                    472,679       219,274             253,405            0.1179      29,871      4,829,148              1,578,816
                                     491,208      227,869             263,339            0.1104      29,065      5,092,486              1,607,881
                                     510,463      236,802             273,661             0.1033     28,282      5,366,148              1,636,163
                                     530,473      246,084             284,389             0.0968     27,519      5,650,537              1,663,682
                                     551:268      255,731             295,537             0.0906     26,777      5,946,074              1,690,459
                                     572,878      265,755              307,122            0.0848     26,055      6,253,196              1,716,514
                                     595,334      276,173              319,161            0.0794     25,352      6,572,357               1,741,866
      lplaintiff's jate ofbirth:June 20. 1992
      zlnitiall
              evelofearnings:25thpercentileforfamilyandgeneralpractitioner:(Exhibit7)andannuaiizedaverageofcoll    egegraduatesper
      Bt.S-$1,232/weekx52weeks(Exhibi   t16)
       Earningsgrowthrate:famil yandgeneralpractitionersaswellasaveragecollegegraduates-3. 92% (changeinAWIfrom 2020through2060,The2018
      AnnualReportc/theBourdc/TrusteescltbeFederalOl     d-Aqeandsf prv/
                                                                       vorslnsurunceundFederulDl sability/rlst/rcnceTrustFunds,Tabl
                                                                                                                                  eVI.G6
       nurati onofcareer:39years(untilFullsocialsecurityRetirementAgeforscmeonebornafter1960,i.   e.,67)
      3Discountfactor=(1+r)9-' 5
       r=discountrateof6.80%,basedontheaverageexpectedrateofreturnusedbythe100largestcorporatedefinedbenefitpensionplansponsors,as
      reportedinthe.
                   '2018CorporatePensionPl
                                         anFundingStudyp'publi
                                                             shedW Mi
                                                                    lliman,lnc.,April2018,p.8
       n= numberofyearsuntilhypotheticalfuture earningsisassumedto bereceived
       Discountlngforn-0.5 yearsreflectsthe midyearconvention,assumingthat,on average,annualearningsare receivedin the middle oftheyear
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 58 of 72


                                                EXHIBIT 23
                          Exam ple ofCalculating Current-Dollar-EquivalentValue
                          ofHypotheticalLost Earnings Capacity: 10th Percentile
   '

                                    ofFam ily and GeneralPractioners
                                                    ## *    #          :   .#.                                            *   œ #
                                .        ;      z .. e :.        . .                                            .         )   .#.
                    * :          .   .
                                         .        : ..:..    .     :       $       %        * .   œ'                 -         P > *.

                  4 :..     *                                                                      ..                ..                  .
                                                                                                                                         @
        .
            @.                  * #      .       *'. * .     * :.'             .    *         *               @'                '@
                                     a             b         a-b=c                 d        cxd=e              jlc                  Ie
                                 $73,240          $64,064       $9,176             0.9676      $8,879          $9,176               $8,879
                                  76,111           66,575        9,536             0.9060         8,640        18,712                17,519
                                  79,095           69,185        9,909             0.8483         8,407        28,621                25,925
                                  82,195           71,897       10,298             0.7943         8,180        38,919                34,105
                                  85,417           74,715       10,702             0.7438         7,959        49,621                42,065
                                  88,765           77,644       11,121             0.6964         7,745        60,742                49,809
                                  92,245           80,688       11,557             0.6521         7,536        72,299                57,345
                                  95,861           83,851       12,010             0.6105         7,333        84,309                64,678
                                  99,619           87,138       12,481             0.5717         7,135        96,790                71,813
                                 103,524           90,554       12,970             0.5353         6,943       109,760                78,756
                                 107,582           94,103       13,479             0.5012         6,755       123,239                85,511
                                 111,799           97,792       14,007             0.4693         6,573       137:246                92,084
                                 116,182          101,626       14,556             0.4394         6,396       151,802                98,480
                                 120,736          105,609       15,127             0.4114         6,223       166,928               104,703
                                 125,469          109,749       15,720             0.3852         6,056       182,648               110,759
                                 130,387          114,052       16,336             0.3607         5,892       198,984               116,651
                                 135,499          118,522       16,976             0.3377         5,733       215,960               122,385
                                 140,810          123,168       17,642             0.3162         5,579       233,602               127,964
                                 146,330          127,997       18,333             0.2961         5,428       251,935               133,392
                                 152,066          133,014       19,052             0.2772         5,282       270,987               138,674
                                 158,027          138,228       19,799             0.2596         5,140       290.785               143,813
                                 164,222          143,647       20,575             0.2431         5,001       311,360               148,814
                                 170,659          149,278       21,381             0.2276         4,866       332,741               153,681
                                 177,349          155:129       22,219             0.2131         4,735       354,961               158,415
                                 184,301          161,211       23,090             0.1995         4,607       378:051               163,023
                                 191,526          167,530       23,996             0.1868         4,483       402,047               167,506
                                 199,033          174,097       24,936             0.1749         4,362       426,983               171,868
                                 206,835          180,922       25,914             0.1638         4,244       452,897               176,112
                                 214,943          188,014       26.930             0.1534         4,130       479,827               180,242
                                 223,369          195,384       27,985             0.1436         4,019       507,812               184,261
                                 232,125          203.043       29,082             0.1345         3,910       536,894               188,171
                                 241,225          211,002       30,222             0.1259         3,805       567,116               191,976
                                 250,681          219,274       31,407             0.1179         3,702       598,523               195,678
                                 260,507          227,869       32,638             0.1104         3,602       631,161               199,280
                                 270,719          236,802       33,918             0.1033         3,505       665,079               202,786
                                 281,331          246,084       35,247             0.0968         3,411       700,326               206,196
                                 292,360          255,731       36,629             0.0906         3,319       736,955               209,515
                                 303,820          265,755       38,065             0.0848         3,229       775,019               212,744
                                 315,730          276,173       39,557             0.0794         3,142       814,576               215,886
       lplaintlff'sdate ofbirth:June 2O, 1992
       zlni
          tialI
              evelofearnings:10thpercentileforfamilyandgeneralpractiti
                                                                     oners(Exhibit7)andannualizedaverageofcoll  egegraduatesper
       BLs-$1,232/weekx52weeks(Exhibit16)
        Earningsgrowthrate:familyandgeneralpracti tionersaswellasaveragecollegegraduates-3.92% (changeinAWIfrom 2020through2060,The2018
       AnnualReportoltheBt x rdofTrusteescltheFederalOl  d-AgeundSurvivorslnsuranceundFederalDi subllitylnsuranceTrustFunds,TableVI.G6
        Durationofcareer:39years(untilFullSocialSecurityRetirementAgeforsomeonebornafter1960,i.  e.,67)
       'Discountfactor=(1+r)'-'S
        r=discountrateof6.80%,basedontheaverageexpectedrateofreturnusedbythe100Iargestcorporatedefinedbenefitpensionplansponsors,as
       reported inthe '.2018 Corporate Pension Plan FundingStudy?''published byMilliman,Inc.,April2018,p.8
        n = num berofyearsuntilhypotheticalfutureearningsisassumedto be received
        Discountingforn -0.5yearsreflectsthe midyearconvention,assumingthat,onaverage,annualearningsarereceivedin the midjle oftheyear
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 59 of 72


                                         EXHIBIT 24
                   Exam ple ofCalculating Current-Dollar-EquivalentValue
             of HypotheticalLost Earnings Capacity: 10th Percentile of Fam ily &
   '
            GeneralPractitionersvs.50th Percentile ofNon-M D HeaIth Care Fields
                                                    :# ' . # .    :          .#.                                               . + #
                                .        ,!    ..     #      'p .                                                     .       : .:.
                      y :           . .. .      .v                            $                 #   .   .                 .       4 .
                                                               .     :                *                                                 w.
        .         à   .,    .            .          .                                  4                    .             w                 .
            .         :         * #             .              .4.                @                 .             .                 .

                                     a              b         a-b=c                   d         cxd=e             ic                   âe
                                    $73,240    $107,580        ($34,340)              0.9676    ($33,229)         ($34,340)       ($33,229)
                                     76,111     111,797          (35,686)             0.9060      (32,333)         (70,026)         (65,562)
                                     79,095     116,180          (37,085)             0.8483      (31,461)        (107,111)         (97,022)
                                     82,195     120,734          (38,539)             0.7943      (30,612)        (145,650)       (127,635)
                                     85,417     125,467          (40,049)             0.7438      (29,787)        (185,699)       (157,422)
                                     88:765     130,385          (41,619)             0.6964      (28,984)        (227,319)       (186,406)
                                     92,245     135,496          (43,251)             0.6521      (28,202)        (270,570)       (214,608)
                                     95,861     140,807          (44,946)             0.6105      (27,442)        (315,516)       (242,049)
                                     99,619     146,327          (46,708)             0.5717      (26,702)        (362,224)       (268,751)
                                    103,524     152,063         (48,539)              0.5353      (25,982)        (410,763)       (294,733)
                                    107,582     158,024         (50,442)              0.5012      (25,281)        (461,205)       (320,013)
                                    111,799     164:218         (52,419)              0.4693      (24,599)        (513,625)       (344,613)
                                    116,182     170,656         (54,474)              0.4394      (23,936)        (568,099)       (368,549)
                                    120,736     177,346          (56,609)             0.4114      (23,290)        (624:708)       (391,839)
                                    125,469     184,298         (58,829)              0.3852      (22,662)        (683,537)       (414:501)
                                    130,387     191,522         (61,135)              0.3607      (22,051)        (744,671)       (436,553)
                                    135,499     199,030         (63,531)              0.3377      (21,457)        (808,203)       (458,009)
                                    140,810     206,832           (66,022)            0.31.62     (20,878)        (874,224)       (478,887)
                                    146,330     214,939           (68,610)            0.2961      (20,315)        (942,834)       (499,202)
                                    152,066     223,365           (71,299)            0.2772      (19,767)      (1,014,133)       (518,969)
                                    158,027     232,121           (74,094)            0.2596      (19,234)      (1,088,227)       (538,203)
                                    164,222     241,220           (76,998)            0.2431      (18,715)      (1,165,225)       (556,919)
                                    170,659     250,676           (80,017)            0.2276      (18,211)      (1,245,242)       (575,130)
                                    177,349     260.502           (83,153)            0.2131      (17,720)      (1,328,396)       (592,849)
                                    184,301     270,714           (86,413)            0.1995      (17,242)      (1,414,809)       (610,091)
                                    191,526     281,326           (89,800)            0.1868      (16,777)      (1,504,609)       (626,868)
                                    199,033     292,354           (93,321)            0.1749       (16,324)     (1,597,930)       (643,193)
                                    206,835     303,814           (96,979)            0.1638      (15,884)      (1,694,909)        (659,077)
                                    214,943     315,724        (100,780)              0.1534      (15,456)      (1,795,689)        (674,533)
                                    223,369     328,100        (104,731)              0.1436      (15,039)      (1,900,420)       (689,572)
                                    232,125     340,962        (108,836)              0.1345       (14,634)     (2,009.257)       (704,206)
                                    241,225     354,327        (113,103)              0.1259       (14,239)     (2,122,359)       (718,445)
                                    250,681     368,217        (117,536)              0.1179      (13,855)      (2,239:896)        (732,300)
                                    260,507     382,651        (122,144)              0.1104      (13,481)      (2,362,040)        (745,781)
                                    270,719     397,651        (126,932)              0.1033       (13,118)     (2,488,972)        (758,899)
                                    281,331     413,239        (131,908)              0.0968      (12,764)      (2,620,879)        (771,663)
                                    292,360     429,438        (137,078)              0.0906      (12,420)      (2,757,958)        (784,083)
                                    303,820     446,272        (142,452)              0.0848      (12,085)      (2,900,410)        (796,168)
                                    315,730     463,766        (148,036)              0.0794       (11,759)     (3,048,446)        (807,927)
       lplaintiff'sdate ofbirth:June20, 1992
       zlni
          tiallevelofearnings:10thpercentil
                                          eforfamilyandgeneralpractitioners(Exhibit7)and50thpercentil
                                                                                                    eofearningsinotherhealthcarefiel
                                                                                                                                   dsnot
       requiringanMDisal   sobasedonU.S.Bl.5OESdata( Table1)
        Earningsgrowthrate:famil yandgeneralpractiti
                                                   onersaswellasnon-MD healthcase-3.   92% (changeinAWIfrom 2020through2060,The2018
       AnnualReportoltheBoardc/TrusteescltbeFederalOl   d-AgeandSurvtvorsl nsuranceandFederalDisubilityI
                                                                                                       nsuranceTrustFunds.TabieVI.G6
        Durationofcareer:39years(untilFullSocialSecuri
                                                     tyRetirementAgeforsomeonebornafter1960,i.e.   ,67)
       'Discountfactor=(1+r)n-' S
        r= discountrateof6.80%,basedontheaverage expected rateofreturnused bythe100 largestcorx ratedefined benefitpension plansponsors,as
       reportedin the '.2018Corporate PensionPianFunding Study,''published by Milliman,Inc.,April2018,p.8
        n= numberofyearsuntilhypotheticalfuture earningsisassumed to be received
        Discountingforn -0.5yearsreflectsthe midyearconvention,assumingthat,onaverage,annualearningsare received inthe middleoftheyear
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 60 of 72


                                                                  EXHIBIT 25
                   Exam ple ofCalculating Current-Dollar-EquivalentValue
              ofHypotheticalLost EarningsCapacity: 25th Percentile of Fam ily &
   '
             GeneralPractitinersvs.75th Percentile ofNon-M D HeaIth Care Fields
                                                   .ê *         :   .  :        ...                                            . - :
                                .      :        '.   :             ' .                                                  .     : .4.
                    y 1          .. .. .          ..             .   :           :       #        * ..                      .     * ..
        ..        & :.      *   *'    4 ..        .   .           *.*.               @    *          . .               . .              . .
                                      a            b             a-b=c                   d         cxd=e               âc               âe
       1                        $138,100         $130,235           $7,865               0.9676       $7,610            $7,865           $7,610
       2                             143,514      135,340            8,173               0.9060        7,405            16,038           15,016
       3                             149,139      140,646            8,494               0.8483        7,206            24,532           22,221
       4                             154,986      146,159            8,827               0.7943        7,011            33,359           29,233
                                     161,061      151,888            9,173               0.7438        6,822            42,531           36,055
                                     167:375      157,842            9,532               0.6964        6,638            52,064           42,693
                                     173,936      164,030            9,906               0.6521        6,459            61,969           49,152
                                     180,754      170,460           10,294               0.6105        6,285            72,264           55,437
                                     187,839      177:142           10,698               0.5717        6,116            82,961           61,553
                                     195,203      184,086           11z117               0.5353        5,951            94,078           67,504
                                     202,855      191,302           11,553               0.5012        5,790           105,631           73,294
                                     210,807      198,801           12,006               0.4693        5,634           117,637           78,928
                                     219,070      206,594           12,476               0.4394        5,482           130,113           84,410
                                     227,658      214,692           12,965               0.4114        5,334           143,079           89,744
                                     236,582      223,108           13,474               0.3852        5,190           156,553           94,935
                                     245,856      231,854           14,002               0.3607        5,050           170,554           99,985
                   45                255:494      240,943           14,551               0.3377        4,914           185.105          104,899
                   46                265,509      250,388           15,121               0.3162        4,782           200,226          109,681
                   47                275,917      260,203           15,714               0.2961        4,653           215,940          114,334
                   48                286,733      270,403           16,330               0.2772        4,527           232,270          118,861
                   49                297,973      281,003           16,970               0.2596        4,405           249,240          123,266
                   50                309,653      292,018           17,635               0.2431        4,286           266,875          127,553
                   51                321,792      303,465           18,327               0.2276        4,171           285,202          131,724
                                     334,406      315,361           19,045               0.2131        4,058           304,247          135,782
                                     347,515      327,723           19,791               0.1995        3,949           324,038          139,731
                                     361,137      340,570           20,567               0.1868        3,842           344,605          143,574
                                     375,294      353,920           21,374               0.1749        3,739           365,979          147,312
                                     390,005      367,794           22,211               0.1638        3,638           388,190          150.950
                                     405,293      382,211           23,082               0.1534        3,540           411,272          154,490
                                     421,181      397,194           23,987               0.1436        3,444           435,259          157,935
                                     437,691      412,764           24,927               0.1345        3,352           460,186          161,286
                                     454,849      428,944           25,904               0.1259        3,261           486,091          164,548
                                     472,679      445,759           26,920               0.1179        3,173           513,011          167,721
                                     491,208      463,233           27,975               0.1104        3,088           540,986          170,809
                                     510,463      481,391           29,072               0.1033        3,004           570,057          173,813
                                     530,473      500,262           30,211               0.0968        2,923           600,268          176,736
                                     551,268      519,872           31,396               0.0906        2,845           631,664          179,581
                                     572,878      540,251           32,626               0.0848        2,768           664,290          182,349
                                     595,334      561,429           33,905               0.0794        2,693           698,195          185,042
       lplaintlff'sdate ofbirth:June 2O, 1992
       zlni
          tialievelofearnings:25thpercentileforfamilyandgeneralpractiti
                                                                      oners(Exhibit7)and75thpercentileofearningsinotherhealthcarefieldsnot
       requiringanMDi  salsobasedonU.S.BI  .SOESdata(Table1)
        Earningsgrowthrate:famil yandgeneralpractitionersasweslasnon-MDheal   thcase-3.92% (changeinAW Ifrom 2020through2060,The2018
       AnnualReportc/theBoardc/TrusteescftheFederolOld-Aqeandstl    rv/vorsInsurancelrldFederalDl
                                                                                                subllltyInsuranceTrustFunds,Iabl
                                                                                                                               eV1.G6
        Durationofcareer:39years(untilFullSocialSecurityRetirementAgeforsomeonebornafter1960,i.  e.,67)
       3Discountfactor=(1+r)9-' 5
        r= discountrateof6.80%,based onthe average expected rateofreturn used by the 100 largestcorporate defined benefitpension plansponsors,as
       reportedinthe..2018CorporatePensionPlanFundingStudy,''publishedbyMilliman,lnc.,April2018,p.8
        n=numberofyearsuntilhypotheticalfutureearningsisassumedtobereceived
        Discountingforn-0.5yearsreflectsthemidyearconvention,assumingthat,onaverage,annualearningsarereceivedinthemiddleoftheyear
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 61 of 72


                                                 EXHIBIT 26
                           Exam ple ofCalculating Current-Dollar-EquivalentValue
             of HypotheticalLostEarnings Capacity: 25th Percentile ofFam ily &
   '
            GeneralPractitionersvs.90th Percentile ofNon-M D HeaIth Care Fields
                                                   .#         * . .      .    :   .4.                                      .. '' e
                                      1       '.          :             * *                                        ..     : .ê.
                     : :        . .*            ...               'e     1        $       .        * ..                 x       * *. *
                                                                                                                                     .
        .        t   .      @         .               .
            .        :          * #             *                 . d.                *    4        .     .       .     ..         *    ..
                                  a                b              a-b=c                   d        cxd=e           ic              ie
                                $138,100       $146,260                ($8,160)           0.9676    ($7,896)       ($8,160)        ($7,896)
                                 143,514        151,993                 (8,480)           0.9060      (7,683)      (16,640)        (15,579)
                                 149,139        157,952                 (8,812)           0.8483      (7,476)      (25,452)        (23,055)
                                 154,986        164,143                 (9,158)           0.7943      (7,274)      (34,610)        (30,329)
                                 161,061        170,578                 (9,517)           0.7438      (7,078)      (44,127)        (37.407)
                                 167,375        177,264                 (9,890)           0.6964      (6,887)      (54,016)        (44,294)
                                 173,936        184,213                (10,277)           0.6521      (6,701)      (64,294)        (50,996)
                                 180,754        191,434                (10,680)           0.6105      (6,521)      (74,974)        (57,517)
                                 187,839        198,938                (11,099)           0.5717      (6,345)      (86,073)        (63,862)
                                 195,203        206,737                (11,534)           0.5353      (6,174)      (97,607)        (70,035)
                                 202,855        214,841                (11,986)           0.5012      (6,007)     (109,593)        (76,043)
                                 210,807        223,263                (12,456)           0.4693        (5,845)   (12i,049)       (81,888)
                                 219,070        232,015                (12,944)           0.4394        (5,688)   (134,994)       (87,576)
                                 227,658        241,110                (13,452)           0.4114        (5,534)   (148.446)       (93,110)
                                 236,582        250,561                (13,979)           0.3852        (5,385)   (162,425)       (98,495)
                                 245,856        260,383                (14,527)           0.3607        (5,240)   (176,952)      (103,735)
                                 255,494        270,590                (15,097)           0.3377        (5,099)   (192,048)      (108,834)
                                 265,509        281,197                (15,688)           0.3162        (4,961)   (207,736)      (113,795)
                                 275,917        292,220                (16,303)           0.2961        (4,827)   (224,040)      (118,622)
                                 286,733        303,675                (16,942)           0.2772        (4,697)   (240,982)      (123,319)
                                 297,973        315,579                (17,606)           0.2596        (4,570)   (258,589)      (127,890)
                                 309,653        327,950                (18,297)           0.2431        (4,447)   (276,885)      (132.337)
                                 321,792        340,806                (19,014)           0.2276        (4,327)   (295,899)      (136,664)
                                 334,406        354,165                (19,759)           0.2131        (4,211)   (315.658)      (140,875)
                                 347,515        368,048                (20,534)           0.1995        (4,097)   (336,192)      (144,972)
                                 361,137        382,476                (21,339)           0.1868        (3,987)   (357,531)      (148,959)
                                 375,294        397,469                (22,175)           0.1749        (3,879)   (379,706)      (152,838)
                                 390:005        413,050                (23,044)           0.1638        (3,774)   (402,751)      (156,612)
                                 405:293        429,241                (23:948)           0.1534        (3,673)   (426.698)      (160,285)
                                 421,181        446,067                (24:887)           0.1436        (3,574)   (451,585)      (163,859)
                                 437,691        463,553                (25,862)           0.1345        (3,477)   (477,447)      (167,336)
                                 454,849        481,725                (26,876)           0.1259        (3,384)   (504,323)      (170,719)
                                 472,679        500,698                (27,929)           0.1179        (3,292)   (532,252)      (174,012)
                                 491,208        520,232                (29,024)           0.1104        (3,204)   (561,277)      (177,215)
                                 510,463        540,625                (30,162)           0.1033        (3,117)   (591,439)      (180,332)
                                 530,473        561,818                (31,344)           0.0968        (3,033)   (622,783)      (183,365)
                                 551,268        583,841                (32,573)           0.0906        (2,951)   (655,356)      (186,317)
                                 572,878        606,727                (33,850)           0.0848        (2.872)   (689,206)      (189,188)
                                 595:334           630,511             (35,177)           0.0794        (2,794)   (724,383)       (191,983)
       tplaintiff'sdateofbirth:June20, 1992
       zlniti
            allevelofearnings:25thpercentil
                                          eforfamilyandgeneralpractitioners(Exhibit7)and9()thpercentileofearningsinotherheal
                                                                                                                           thcarefieldsnot
       requiringanMDisal   sobasedonU.S.BI.SOESdata(Table1)
        Earningsgrowthrate:familyandgeneralpracti ti
                                                   onersaswel  lasnon-MD healthcase-3. 92% (changeInAWlfrom 2020through2060,The2018
       AnnuulReportoftheBo/rdc/TrusteesoltheFederalOld-AgeandSurvivorsl    nsurunceJrldFederulDisobilityI
                                                                                                        nsuranceTrustFunds,TableVl.G6
        Durationofcareer:39years(untilFullSocialSecurityRetirementAgeforsomeonebornafter1960,i.e.  ,67)
       'Discountfactor=(1+r)D-' 5
        r=discountrateof6.80% $basedontheaverageexpected rate ofreturnused bythe100 largestcorporatedefined benefitpension plansponsors,as
       reportedin the ..2018Corporate Pension Plan FundingStudy,''publishedby Milliman,Inc.,April2018,p.8
        n= nurnberofyearsuntilhypotheticalfuture earningsisassumed to be received
        Discounting forn -0.5yearsreflectsthe midyearconvention,assumingthat,onaverage,annualearningsare received inthe middleofthe year
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 62 of 72




                                                    '
                                                    d
                                                              ! :!
                                                              y  E             'i                 :.
                                                              :.
                                                              .
                                                              jf$1.
                                                                  'y.           b ..;             '
                                                              :
                                                              j'j
                                                               j
                                                               ;/r
                                                                 àj
                                                                  'Ed;r'''..
                                                                           .f
                                                                            ..
                                                                             '.'''' ''.'
                                                                             .                     '
                                                              '
                                                              5:$1
                                                                1
                                                                . E!;jp
                                                                    E a. .4.:'.r
                                                                               '..                .!
                                                                                                  .
                                                              (
                                                              .
                                                              t
                                                              E.
                                                               ;
                                                               k
                                                               .4
                                                                !
                                                                $
                                                                Ej
                                                                 .
                                                                 ï.
                                                                  jjé
                                                                  F .;.
                                                                    j
                                                                    )
                                                                    9 @
                                                                      '.
                                                                       :
                                                                       .
                                                                       '        .                 .EE
                                                                                                  E
                                                              k@;    ï
                                                              1,j
                                                                .3,E..
                                                                     j..
                                                                       x

                                                                ;;                                !
                                                                                                  '
                                                              t t
                                                                )k
                                                              :ëq:i
                                                                 l'q
                                                                   .:.k                           i
                                                              1
                                                              1q
                                                              ..qp
                                                                 .(kt
                                                                    .g
                                                                     .                            .
                                                                                                  !
                                                               l.  rj                             :
                                                                    .
                                                              '
                                                              .1
                                                                rf
                                                                 lfrj
                                                                    rr .                          i
                                                                                                  '
                                                                                                  i
                                                                j
                                                               CE 4k    .'                        :
                                                               !
                                                               .ëS
                                                                 Jjd
                                                                 j  j
                                                                    Eg
                                                                     k
                                                                     . ' ...
                                                              7.LkEf: .y1..
                                                                                                  '
                                                                                                  .
                                                              xt
                                                               !j
                                                               .4tx)y
                                                                '   htj
                                                                      Ej
                                                                       J':
                                                                       E jEj.k:.
                                                                               )
                                                                               =8*
                                                                               ! w:..
                                                                                    z..'a:'
                                                                                    /     .       !
                                                                                                  .
                                                                                                  i
                                                                                                  .
                                                              Y
                                                              '
                                                              .h      '%
                                                                       vs.q%  .a                  :
                                                               zEl  tl     1.... .
                                                                           .
                                                                           .                      :




                                                                          a#                      4             '
                                                               :                              .                 .

 t                                                                        y               +                     '

 =                                                                - 4                             #             é
 M
 m                                                                                                *
                                                                                                  *
                                                                          *                   *                 :
                                                                                                  *
                                                        *         :                               *
                                                        v'                        * *                           f

                                                        +4 '                     -*               @' @
                                                                                                  .             '
                                                                                                                .

                                                                          +      *            $            :    .
                                                                                                                :
                                                         . ê                     * *
                                                                                                           e. i.
                                                                                 4
                                                                                 .                <        % '
                                                           @. '                                                .
                                                        *'    4                                   4            E.
                                                                                                            w E..
                                                                                 *
                                                         :        :                           $            4
                                                                                                                E'
                                                                          w                        *
                                                                  $                               %        :    .
                                                        4                        +                              :
                                                                          *4                                    :
                                                                                                                .
                                                                                   %
                                                        *         <                                             ''
                                                        *         .       *      <             o  ,
                                                                  *              *           * *
                                                                                 *         .   .
                                                                  @              6
                                                                          .                       -     E
                                                         4                .                             '.
                                                                                                  *: .. .
                                                                                                        :
                                                                          *a       # +                          ..
                                                                  *                                   w


                                                        .         .              4                               '
                                                                  4 <+                            *             .'
                                                                                                                 i
                                                                  4              <                *
                                                        *         .                                         1 '
                                                         ..                  *ê *                          e'
                                                                  e               .                             .
                                                        .                    4                              %   '!
                                                                           *    t                          .     .
                                                                                                                 :
                                                        &                 4       0                        4     .
                                                                                                                 E
                                                                                                      ..         '
                                                        *                 *        $                       4   .
                                                        e         A               o *                      * .'.
                                                                                                              :
                                                                                                      w        .
                                                                                                               '
                                                        '*                *       *               :        *. 5
 Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 63 of 72


                                            E X H IB IT 28
Overvlew ofthe Training Actlvlties ofRonald G .gulntero,CPA,CFA
 Sem inar Topics.
 Accounting (includingspecial          CreditRisk                         M anaginga Business
   topics,e.
           g.,ASC 718,805,and          CreditTraining                     M anagm'gHigh-Risk Credits
   820)                                DueDiligence                       M ergersandAcquisitions
 Analyzingand valuingequities,         Economics                          Negotiations
    fixed-incom esecurities,stock      ExcelApplications                  Portfolio M anagem ent
    optiorls,warrants,derivatives,     FairValue Accounting               PrivateBanking
    realestate,privateequity,            and Valuation                    PrivateEquity
    venturecapital,alternative         FinancialM odeling                 ProfessionalEthics
    investments,intangibleassets,       FinancialPrcjectionsand           QuantitativeAnalysis
   and goodwill                            Forecasts                      Share-Based Consideration
 BankruptcyandInsolvency                FinancialRestructuring            TurnaroundsandW orkouts
 BusinessPlans                          FinancialStatem entAnalysis       Valuation M odeling
 BusinessValuations                     FinancingaBusiness                ValuingEarly-stageCom panies
 CFA Exnm Preparation (Levels1,         GlobalInvestm entPerformance      ValuingFinancialInstrum ents
   II,and111;m ostactivetrainer            Standards(GIPS)                VentureCapital
   in theworld)                         InitialPublicOfferings            W orkouts
 Corporate Finance                      Investm entBanking
 CostofCapital                          Leveraged Buyouts(LBOs)
Sem lharluocations.M ore than 60 citiesthroughouttheUnited States,and m orethan 20 countriesoutside ofthe
U.S.located on five continents
Representative Training Client x
 .Accounting Industry-American Institute ofCertified Public Accountants,Arthur Andersen,CPA Associates
  lnternational, Foundation for Accounting Education,KPM G,M arcum ,Margolin W iner & Evens,M oore
   Stephens,PublicCompanyAccountingOversightBoard (PCAOB),RSM Albazie,W eiser
 . Banks-Bank ofChina,BankofM ontreal(BM O),TheBank ofNew York,BarclaysBank,CIBC,Citicorp,Credit
  Lyonaisse,FirstcaribbeanInternationalBank,FleetBoston,HSBC,NatW estUSA,RoyalBankofCanada(RBC),
  RoyalBank ofScotland (RBS),Sun Bank,Union BankofSwitzerland (UBS),W ilm ingtonTrustCorp.
 .FinancialInformation Companies-Bloomberg,Standard & Poor's,Thomson Financial
 . lnternational Organizations-Asian Developm ent Bank, lnter-Am erican Developm ent Bank, International
   M onetary Fund,TheW orld Bank
 . legalProfession-Latham & W atkins,Litigation CounselofAmerica,M organ Lewis & Bockius,Sullivan &
   Crom w ell
 . Professional Organizations- Am erican lnstitute of Certified Public Accountants, Association of Certified
  Turnaround Professionals,Association forCorporate Growth,BroadcastFinancialM anagementAssociation,
   FinancialExecutivesInstitute,FinancialW om en' s M sociation,'I'
                                                                  he NationalAssociation ofCertified Valuators
   and Analysts,New York State Society ofCertified Public Accountants,New York Society ofSecurity Analysts,
   Stam ford CFA Society,Turnaround M anagem entAssociation
 . Financial Com panies-Barclays Capital, Charles Schwab, China Industrial Developm ent Bank, CIBC
   Oppenheim er,Citigroup.Credit Suisse FirstBoston,Essence Securities,GlobalInvestm ent House,Goldm an
  Sachs,KBC FinancialProducts,M ekongCapital,Quad Capital,RasmalaInvestments,Salom on Smith Barney,
  TD Securities,UBS,VinaCapitalGroup,W ells Fargo Advisors,W hite M ountains Insurance Group
 .Training Organizations-Accounting Conferences and Seminars (ACS),Banking Institute ofthe Republic of
  China,BusinessOutreach CenterNetwork,CapitalRoundtable,CenterforProfessionalEducation (CPE),Duke
  Corporate Education,Enterprise Developm entCenter,Eureka FinancialLtd.,The Expert lnstitute,Financial
  Training Partners,FitchLearning,GlobalFinancialM arketslnstitute,Globecon,GreaterNewark Enterprises
   Corporation,Institute ofInternationalResearch,M idwestUniversitiesConsortium forInternationalActivities
   (M UCIA),TheNew Jersey CenterforInnovation Acceleration,New York InstituteofFinance,7city Learning,
   Sharp Sem inars,Technolor Training,Terrapinn FinancialTraining
 *Universities (as adjunct faculty member or lecturerl-coblmbia University,Michigan State University,
   University ofNew Hampshire,New JerseyInstituteofTechnolor ,New SchoolforSocialResearch,New York
   University Stern School of Business,Pace University, University of Rochester Sim on Graduate School of
   Business,Rutgers University,University of North Carolina,Zicklin Schoolof Busineu (formerly Bernard
   Baruch College)
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 64 of 72


                                                                                                                                                                                EX H IB IT 29
                                                Deposltlon and ExpertTestlm ony ofRonald G.Qulntero
'
                                                                                                                                                            2015 Through 2018
                                                                                                            .                     $ j
           1                                                       .                                            à                    l                                          â                                                                                                                         1                     1 Y:
                                                                                                                                                                                                                                                                                                                                   ;                              I                                 1*
                .
                k                                         e

     2015:
    i'   j
         E
         ..
          '.
           ;
           '
           Sant
            '' aA'
            '    .::
                   .
                 :na,CA
                    ..                                                                                  .
                                                                                                      Tnal                                                          .rtRw
                                                                                                                                                                 Robe   .as  .''.ef
                                                                                                                                                                          w Fx    'J41
                                                                                                                                                                                     v , '                                                                                                  'patr4
                                                                                                                                                                                                                                                                                                 l.
                                                                                                                                                                                                                                                                                                  ck.-' .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                      Mer:'r
                                                                                                                                                                                                                                                                                                           .ellefa1. '
                                                                                                                                                                                                                                                                                                           '                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                        .                           '. (
    1
    :                                                                                                           .                                                                                     .
                                                                                                                                                                                                                                                                                      - -               -                                                                                                                             uj
    4
    5
    . 201
       ....
          - 5 New York,NY                                                          Tnal                                                                          RoyceHosle ,LLC etal.                                                                                                      Gottesman Co.                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                 t'
    1. 1
       2!:
         d:)
           i1:1
              E
              5
              k'''
                 !h'
                   kE
                    ew       '     o    r   k    '  N Y                             ''
                                                                                     d
                                                                                     ld
                                                                                      k
                                                                                      lr'1:)
                                                                                           .
                                                                                           -1
                                                                                           1t:1:-1E,th-.:
                                                                                                        1
                                                                                                        .I
                                                                                                         l
                                                                                                         7t                                                      M.'
                                                                                                                                                                   t
                                                                                                                                                                   :'
                                                                                                                                                                    ,
                                                                                                                                                                    (
                                                                                                                                                                    :i
                                                                                                                                                                     l
                                                                                                                                                                     t-
                                                                                                                                                                      d
                                                                                                                                                                      i
                                                                                                                                                                      l'
                                                                                                                                                                       !l
                                                                                                                                                                        '
                                                                                                                                                                        EI
                                                                                                                                                                         '
                                                                                                                                                                         lrl
                                                                                                                                                                           k
                                                                                                                                                                           d
                                                                                                                                                                           :i
                                                                                                                                                                            k;
                                                                                                                                                                             E
                                                                                                                                                                             1E
                                                                                                                                                                              1ï
                                                                                                                                                                              'T
                                                                                                                                                                               'L
                                                                                                                                                                                1
                                                                                                                                                                                t
                                                                                                                                                                                2'
                                                                                                                                                                                 t-!
                                                                                                                                                                                   h1lr11r!k1EI't1
                                                                                                                                                                                   -z..--....-- -
                                                                                                                                                                                                 -0.
                                                                                                                                                                                                   n2- ....1-..-1 --P
                                                                                                                                                                                                                .- - -                                                          -
                                                                                                                                                                                                                                                                                            1E
                                                                                                                                                                                                                                                                                             !1H ol'
                                                                                                                                                                                                                                                                                          -..---.-
                                                                                                                                                                                                                                                                                         ..        t
                                                                                                                                                                                                                                                                                                   :-
                                                                                                                                                                                                                                                                                                 - .- -- -                     ,---,
                                                                                                                                                                                                                                                                                                                                        sher
                                                                                                                                                                                                                                                                                                                                       ....,.,,,,,,,,,,,,,,,,,,,,,,,,,..,.,......,.---.,---.
                                                                                                                                                                                                                                                                                                                                   ...,.                                                   ----.
                                                                                                                                                                                                                                                                                                                                                                                               -                   ----.-,..-,....-...,........-k
                      -,-,,,;,-,-,,-,-,,,,,....,-.,
                                                  ..
                                                   ,.                  ,....... ................
                                                                   ..,..                                                                                                                                                         .                            .

    )2015 Trenton,NJ                                                                Tn'al                                                                        Trenton ConvalescentCenteretal.Eh-tecare,NJ,LLC
                                                                                                                                                                                                                                        ' ' ' ''                                        -                                                                                           '- '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                                                                                                                                                                              ......

    j
    1.1.-1
         '
         1
         .(
          :   1N
           .1:1
           1  E              Y.- o- ...--..-,..-N-!.i.!--'-..----.--------.-...-..-.1
                              '             '
                                                                                     I
                                                                                     E:
                                                                                      )
                                                                                      '   :
                                                                                          l-
                                                                                       42!';
                                                                                           1
                                                                                           -
                                                                                           .'
                                                                                            -
                                                                                            :
                                                                                            .
                                                                                            1
                                                                                            -'
                                                                                              18;1.1h-on
                                                                                             ------     '                                     lp
                                                                                                                                               i' tE1-chael ''14
                                                                                                                                                   1                .
                                                                                                                                                                    1 :----.--.-..-,..-.'.--'-....--..--.-----...-.-.-.,.-.-.- ...-T.
                                                                                                                                                                    --1
                                                                                                                                                                                                                       . ''''.
                                                                                                                                                                                                                                    ----'':)1.
                                                                                                                                                                                                                                         d1
                                                                                                                                                                                                                             ' .''''''' . .. 1:
                                                                                                                                                                                                                                              1111
                                                                                                                                                                                                                                                 .1
                                                                                                                                                                                                                                                  8
                                                                                                                                                                                                                                                  1ket'- r--....M......--.d
                                                                                                                                                                                                                                                   .-...-J
                                                                                                                                                                                                                                                                               W .-e..-s...-t..,---,-..',-11r-'--..----,--.-,'.r
                                                                                                                                                                                                                                                                                    .' .''' .          ''                      ',
                                                                                                                                                                                                                                                                                                                                1,
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 %  um'
                                                                                                                                                                                                                                                                                                                                      - 1
                                                                                                                                                                                                                                                                                                                                        12:-                                       ' ' ' '' '
                                                                                                                                                                                                                                                                                                                                                                                             ' '

                 .- -                                                                                                                                                                                                                                                                                                             - .
                  .                                                                                                                                                                                                                                                                                                                                                                              .
    . :
      .- -
         .
         -.-.-..,--..,--.-.. ---....-...-.-
                                            '
                                                                   .,.,..--         .                  ....----. - .--..-...-........----------.----.-.-- .......-.
                                                                                                                                                   .                  -.                                                                          -.                      -...-.....-.                .      .....                .                                            .
                                                                                                                                                                                                                                                                                                                                                                               .

    12015 Rochester?NY                                                                                 Arbitration                            RochesterBeer& BeverapeCo . Adam E.Jablonski                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                            ;
    ,                                                                                                                                                                                                                                                                               -            .
    f2015 W ashl
    j          'n on,DC                                                                                Deposition                                                United StatesofAm en-ca                                                                                                    Pnrtlesto:pm
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                   rrj
                                                                                                                                                                                                                                                                                                         posed me e.                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                             )                      (
    i2016 New York,NY                                                                                  Trial                                                     MichaelK                                       ski                                                                         T.Chase
                                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                                   tlr.and W estern           -
                                                                                                                                                                                                                                                                                                                                                                                                                   s   Inc.  l
                                                                                                                                                                                                                                                                                                                                                                                                                res z..----..j
                                                                                                                                                                                                                                                                                                                                                                                                                           .....

    '
    .
    ,20:
    f? 216 New York.,NY
         w=                                                                                            Arbitration                                               Wan'
                                                                                                                                                                    enDinmonda al.                                                                                                          John lMonacoetal.
                                                                                                                                                                                                                                                                                                            '' = -                                                                                                                        '        j
    j
    $2016 Boston,M A                                                                                         .tl
                                                                                                        Deposl .on                                               Ian Jedd                                                                                                                   JMC Mana em ent,LLC etaj.                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
     201xxw6   Ne
           - --w      wa.wyvYo
                obv-vow     p.,.-.-.      NY
                                   Jwws..nx
                                          ..%Awxwx'
                                                  waavnav-                                   m.        Depom-tion
                                                                                              nxwx- -o-x:bw..v.wp>ava.....v..-.......=.........w-                Mitc-vh..w.
                                                                                                                                                                          e-llH -Ko
                                                                                                                                                                                  -ss-ooî.xf
                                                                                                                                                                                           v-.
                                                                                                                                                                                             - :.
                                                                                                                                                                                                a.
                                                                                                                                                                                                 -4.mv.=                                                     - .
                                                                                                                                                                                                                                                               a..
                                                                                                                                                                                                                                                                 wa.v.
                                                                                                                                                                                                                                                                     v.,.   t Fe1d*
                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                  ,rbanm/Flon'daForecl-- u r ewv.A      .)
                                                                                                                                                                                                                                                                        a...val.-a.->.av- -> ...a-.>vm.e..w.x-...l...........av.awvumav.....
                                                                                                                                                                                                                                                                                                         --.
                                                                                                                                                                                                                                                                                                           .-h   axv.a,                    vv--vzr
                                                                                                                                                                                                                                                                                                                                                 .- -
     2016 Pontiac= Ml                                               Demosition                                                 IllinoisNationallrksuranceCo.                                                                                                                                Al- artnersLLP                                                                                                                                          !
     2016:':New York=....w......................................m-u.mTn'
          n.n...,                                                    .nw-nowvnnwvnowvnxoavwoavwo-w..w...........x.......v..m..xKi
                                                                               21                                              ..x.. an
                                                                                                                                   a..        Gohar
                                                                                                                                              ....oao.xvvoa-woavwoavi
                                                                                                                                     .-..vv.,..                     .aawnxwvnxuvnx.wv-w.ox-woavwwmavoa- n..wxvo= :                                                                   vav.na.wUni
                                                                                                                                                                                                                                                                                             oov.uav.zav.ot
                                                                                                                                                                                                                                                                                                          kved
                                                                                                                                                                                                                                                                                                            .na/ynav.aaSt     at
                                                                                                                                                                                                                                                                                                                       vwaa<oa.   eaws
                                                                                                                                                                                                                                                                                                                              .oa-v  ..w.wof
                                                                                                                                                                                                                                                                                                                                          :-....Am
                                                                                                                                                                                                                                                                                                                                                ............--e
                                                                                                                                                                                                                                                                                                                                                              ....n'   wc
                                                                                                                                                                                                                                                                                                                                                                  ,..-..  a
                                                                                                                                                                                                                                                                                                                                                                        ox.
                                                                                                                                                                                                                                                                                                                                                                          ..n&w.av-v,-                          m-                 wnavvoa-..  gk:a.l
                                                                                                                                                                                                                                                                                                                                                                                                                                            awa.    (
    12016 NewYork,NY                                                                                    Arbitration                                              TessHaleyWachsetal.                                                                                                         Comic. Stri
                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                  .    '
                                                                                                                                                                                                                                                                                                         Promo
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                              tions.lnc.e.t.al.' 11
                                       '                                                                     ..                                                   .     '                         ..
     2016 Ne
           :w York NY                                                                                   Deposmo n                                                Re ubenTaubeta/.                                                                                                           .
                                                                                                                                                                                                                                                                                                            p.
                                                                                                                                                                                                                                                                                                             t. '                       or-at:o n cf2.
                                                                                                                                                                                                                                                                                                                                            -...........,.........,..-                                  .--,..-. . . -- . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                   j3
    k
    2016 Washington,DC
    l
                                                                                                        Deposition                                               UnitedStatesofAmerica                                                                                                      Anthem,lnc.andCignaCorp.                                                                                                                                )
    i
    à            ***'r'='
                                                                                                        and.Trial                                                          .                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;
    42017:New Yorka...N      Y
                      ........
                                                                                                        Arbltraeon                                               Zulin Ll                                                                                                                             an otl.-a-Ch    en
                                                                                                                                                                                                                                                                                                                 .. .-,.. . . ............-....- - - .- -                                                         ........-,..- ....- ..            )
                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
            ladelphia,PA
    92017 Phi
    u.- .                                                     -
                                                                                                        Trial                                                    Samia and M ark Kirchner                                                                                                              TRAK                                                                                                                                         k
    '2017, N*w Yo                                                                                       Trial                                                    MitchellH.Kossoff                                                                                                           Felde -
                                                                                                                                                                                                                                                                                                   um /Flon'daForec ureA                                                                                                                         .l
    )
    .
        2017 Ann Arbor,Ml                                                                               Deposition                                                GregSaggio,etal.                                                                                                              MuellerIndustries,Inc.etal.&                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
    ;                                                                                                                                                                                                                                                                                           Tecumseh ProductsCo.                                                                                                                                 '
    )2017 Tam pa,FL                                                                                       .
                                                                                                        Trml                                                     ' ephen Braccl
                                                                                                                                                                 St           .aleandSmnt
                                                                                                                                                                                       .                                                                                                 -,
                                                                                                                                                                                                                                                                                          ,,'-,,'-'
                                                                                                                                                                                                                                                                                          Nat     'r='- ,'w'':''- mng.
                                                                                                                                                                                                                                                                                                 ional             . lnc.andPedro                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                     )
    4
    ,     :.:
        . . :: *
               .                                                                                                                                                    *
                                                                                                                                                                    :                     .                                                                                                                  :.
                                                                                                                                                                                                                                                                                                             ;                                             'G                             . .                                   .
                                                                                                                                                                                                                                                                                                                                    ..,,.,...................,.................,.,........,.,
                                                                                                                                                                                                                                                                                                                                                                                            za..,;..a..,....
                                                                                                                                                                                                                                                                                                                                                                                                           ';...'
                                                                                                                                                                                                                                                                                                                                                                                                                ...'
                                                                                                                                                                                                                                                                                                                                                                                                                   ..'
                                                                                                                                                                                                                                                                                                                                                                                                                     ..'                 :. .
    y .. .;
    #     .
          .    '
          ,,,,.,      '
               ,,,,--.,'
                       .- .-.
                      .,                                          -.- m..,-..,......ma...................,..,,,..w,,,,,,,,,,,,,......---.....,                    J
                                                                                                                                                                  kql
                                                                                                                                                                    r
                                                                                                                                                                    q
                                                                                                                                                                    lk
                                                                                                                                                                     t0lr
                                                                                                                                                                        !
                                                                                                                                                                        j
                                                                                                                                                                        tC.
                                                                                                                                                                          ajl
                                                                                                                                                                            1
                                                                                                                                                                            k
                                                                                                                                                                            l
                                                                                                                                                                            rmz
                                                                                                                                                             .,,,.w...........x..,
                                                                                                                                             ..,w..- ..-...a-,                     1
                                                                                                                                                                              nv ...  .
                                                                                                                                                                                      h
                                                                                                                                                                                      1
                                                                                                                                                                                   -.-.
                                                                                                                                                                                      .....
                                                                                                                                                                                          4
                                                                                                                                                                                          1
                                                                                                                                                                                          .
                                                                                                                                                                                          .2
                                                                                                                                                                                           :
                                                                                                                                                                                           .- .av.a, '
                                                                                                                                                                                           x         E
                                                                                                                                                                                                     '.'........x......y..v.
                                                                                                                                                                                                                           ..   '
                                                                                                                                                                                                                            n-....
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                a-..-v...--!
                                                                                                                                                                                                                                           .l
                                                                                                                                                                                                                                            .r
                                                                                                                                                                                                                                             ...I
                                                                                                                                                                                                                                                .k
                                                                                                                                                                                                                                                 xj
                                                                                                                                                                                                                                                  .l
                                                                                                                                                                                                                                                   .k
                                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                                                       0!
                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                         kI
                                                                                                                                                                                                                                                         IE
                                                                                                                                                                                                                                                          .:
                                                                                                                                                                                                                                                         w.r:
                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                                                           -. ,,,.,n.w..-.,                                                                                                                                         ..............,.,.,..,           j
                                                                                                                                                                                                                                                                                                                                                                                                                                         .i,,,,,,,,,,,..
    r2017 Queens,NY
    '                                                                                                   Trial                                                     TheCityofNew YorkandAntonio ColombinaFrosch,asExecutrixof
    l
    !
    ?
                                                                                                                                                                  G.Decaro                    EstateofSte.ven A.Frosch,deceased, k
                                                                                                                                                                                                                    . ..         1
     #
     .                                                                                                                                                                                                                    and ColomblnaFrosch,mdwlduall ,                                                                                                                                      -
           D                                                                                                                                                                                   AMw7r                                                                         >
      2017 New York NY
     jzxooxxveaxveaxvoasoqaxowoao+xuuomxoea.aaxxoexxvpaxopkkoyahap+'
     S                                                             ..
                                                                    p..........'
                                                                               ............w..
                                                                                             -.-w-       Trlll.- <v-........y...y......avv,au.:.>,Faw-.
                                                                                                                                                     H..m..w-o..>mna.W       i ll  nus         Tnz
                                                                                                                                                                     ..ppx.+xooppsooyxo..w--m-m.        st Ob  ect
                                                                                                                                                                                               -<wœxh.pa- w- 'x . ants>.- JP M or  m. -ta.-n Chas>e
                                                                                                                                                                                                                                                v.   mBank
                                                                                                                                                                                                                                                  ..w.w.v>.-...aa.y.-= E   G         j1
                                                                                                                                                                                                                                                                                   p..
     C2018 New York,NY                                                                                   Deposition                                  BookDog                      Books           ,   LLC    et a1
                                                                                                                                                                                                                 .        Ceng   age       Learni
                                                                                                                                                                                                                                                ng,      I nc.       ,M cGraw- l
                                                                                                                                                                                                                                                                               lil
                                                                                                                                                                                                                                                                                 l     j
     j
     (E                                                                                                                                                                     ''''
                                                                                                                                                                               -                                              ''
                                                                                                                                                                                                                               -'' -''''          -'-                                 'f
     j
     '                                                                                                   andTn'al                                                                                                                                                                               GlobalEducationHoldings,LLC,and 1                                                                                                                      ,
     1
     ,                                                                                                                                                                                                                                                                                          PearsonEducation,Inc.           1
     j2018 W'',
     )         'c
                -hl
                nR .ngton, DC                                                                                 .tl
                                                                                                         Deposi .on                                                 .ed StatesofAmenca
                                                                                                                                                                  Umt               .                                                                                                           xejxy jyw..pjuyzv gm up                  j
     ) . : :.;.          ,'                                                                                                                                                                                                                                                                         .    ..               .         .... j
                                                                                                                                                                                                                                                                                                     n s'.1.       'm'eW nrn--er.a-Ine.  .
                          .
     ( E                                                                                                 andTn'al                                                                                                                                                                               Holdi       1.
                                                                                                                                                                                                                                                                                                             C,andTl                     j
                                                                                                                                                                                                                                                                                                                                         p
     ;                                .          .                                                                             ..                                                                                                                                            .                                                               .
     j2018 W llmlngton,DE                                                                                Deposltlon                                               Membersofshareholderclassm PotomacCapltalPartnersII,LP                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
     l                                                        andTn'al                                 re:PLX TechnoloA Shareholder                                                                                                                                                                                                                                                                                                                    !
     (                                                                                                                                                  *''-'                                                                                                                                                                                                                                                                                          j
     1
     .                                                                                                  Litigation                                                                                                                                                                                                                                                                                                                                     !
     h                                                                                                                                                                                       1171.* 1i  'iI1EI'n 1 G1        Irh4:)'l:;1: ,'1-1                                                                                                                                                                                                        '
                                                               i
                                                               ?l1krbx-1-.a-.-hon...........-...-..--..-H   nd eton Sh* t                       t7Co - .--hon ---.1 :hd:.l-'-'
                                                                                                                                                                             -l
                                                                                                                                                                              :
                                                                                                                                                                              -'
                                                                                                                                                                               1
                                                                                                                                                                               -E
                                                                                                                                                                                -t
                                                                                                                                                                                 .-E
                                                                                                                                                                                   -I
                                                                                                                                                                                    -:
                                                                                                                                                                                     .i
                                                                                                                                                                                      -I
                                                                                                                                                                                       -.C
                                                                                                                                                                                         l
                                                                                                                                                                                         L'E!'         1
                                                                                                                                                                                                       F                                      - .
                                                                                                                                                                                                                                                d
                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                :2)                                                                                     .
     fD''11
          :
          .
          1
          !17 '
              1
              0
              !1/
                '
                4
                1lkes-B-a=........e,....P..A
                                           ... ....,....,--.-.--..---..-..... ..
                                                                               ..
                                                                                ..
                                                                                 .                      .-..- ..-..-- .....-........-...- ...-.------.-
                                                                                                                                    ..........                    ---
                                                                                                                                                                    ---.  ...            -
                                                                                                                                                                                                   '              '    '
                                                                                                                                                                                         -..--..- -.-- .....................
                                                                                                                                                                                     ......         . .                       .
                                                                                                                                                                                                                                                . -                                                                                     ... .... .                      .
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                       . .              .                             -.,,-.-..-       ,
     '
     l
     2018 NewYork,NY
     î
                                                                                                          Dep.ositi.onandSelaz,Inc.eta1.andBe1Health Qpharma,Inc.andPatrickDenBoer 1
                                                                                                                                                                                   f
     t
     f-                                                                                                   Arbltratlon                                              lnvestmentPartners,lnc.                                                                                                                                                                                                                                                           j
     12018 Tampa.FL                                                                                       Deoosition                                                 Stephen Bracci and Snint                                                                                       Nahonal   '' Sourcing,lnc.and P o                                                                                                                          p
                                                                                                                                                                                                                                                                                                                                                                                                                                               l
         . ..       ,                                                                                                                                                                                ,y
                                                                                                                                                                                                                                                                            .      xe ,.x ..
                                                                                                                                                                                                                                                                                       ,' ''                 ,                                                                          ...        '                ,:                        ;
     f
     f.
                              .
                     ...................L
                                        ..'
                                        ,                '                                                                   ''
                                                                                                                                                                               tt
                                                                                                                                                                                t:
                                                                                                                                                                                 1
                                                                                                                                                                                 1:
                                                                                                                                                                                  1:71.  C     1151L
                                                                                                                                                                        ........ ...................J
                                                                                                                                                                                                    I
                                                                                                                                                                                                    q
                                                                                                                                                                                                    2,
                                                                                                                                                                                                     1
                                                                                                                                                                                                     .
                                                                                                                                                                                                     ù
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     1.
                                                                                                                                                                                                      I
                                                                                                                                                                                                      1
                                                                                                                                                                                                      LI
                                                                                                                                                                                                       ,t
                                                                                                                                                                                                        ,:
                                                                                                                                                                                                          11!1L1 :
                                                                                                                                                                                                         ...,.....!
                                                                                                                                                                                                                  ,   7
                                                                                                                                                                                                                      16-1
                                                                                                                                                                                                                         '-C
                                                                                                                                                                                                                           '     '
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                     M ,11
                                                                                                                                                                                                                                                                                         51
                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                           1L
                                                                                                                                                                                                                                                                                            11:11'
                                                                                                                                                                                                                                                                                                 0'ïtï:è'ï:                                                               '                                 '                       ''
                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                  ....... - ..-.....................-........-........,,,....-...-........-..;...,.....,,....-................,..............,.-...................,,...,.........--. ..............,.,...,........- ..,.,.......,.............
                                                                                                                                                                                                                                                                                                  .. ....                                                                                                                             .
      ......8.k......New                  ........,....................................................-
                                                                                                       ...,....................... ........................-
                                                                                                                               .....
                                                                                                                                   ...                     ...............   ........                                      .--
     ,
     1
     .201                               Yor            k, NY                                               Arbl           ,,
                                                                                                                             trat-l ,
                                                                                                                                      on                             RobertStack etal.                                                                                              M idwood Chapm Aruchlm Dxalysls j                                                                                                                         C)
                                                                                                                                                                                                                                                                                                Associates?Inc.etal.                                                                                                                                   j
         lclientreferstopartyonwhosebehalfM r. Quintero'sfirm wasengaged.In manyofthecasesMr.Quintero'st11.
                                                                                                          114wasengagedbylegalcounsel.
         zldentitiesofthepartiestotheproposedmergerandotherdetailscannotberevealed pursuanttocourtorder.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 65 of 72

                                                                                                           EXHIBIT 30

    jtêoljI
          :
          j
          E
          (
          '
          s
          l
          ji
           j
           f
           y
           ttF
             i
             t q
               b
               l
               jl
                qL
                 j:
                  j
                  l
                  t
                  E
                  .E
                   j.
                    j
                    pq
                     j
                     y
                     k
                     jL
                      j
                      q
                      j
                      '
                      j
                      j
                      .
                      yj
                       jL
                       (
                       j
                       )g5'poxAjap c d
                                '
                               ..
                                     spg yxr
                                     '     jx po flpcpA !I'cFA flAgv tlcpgv tlp
            rjr
              (E :   r,t
                       '
                       i
                       lt,( C M A ,CFE ,CFF,CT P,CIR A
    ). ht   . L . ,.
                L           prjyw jpaj. p
            E
            :
            i
            ,
            :
            q
            '.
             :
             Ië
             !
             içj
               i
               :
               ë.
                ,. r;
                (,
                .                         c.qujntero& co.
                                                     ..

                      ,t
                       ),'i
                          l'   .,
                                cty
                                  tt
                                   qq
                                   ,),
                                     rr   375 Park Avenue,Suite 2607 *N ew York,N Y 10152
                 ''

            t:
             y
             :''
            '' ! .
                 ,
                       ..
                                    :
                                    .
                                    l
                                    :
                                    (
                                    I
                                    è
                                    .'
                                    !i(21z)327-0200 .(z1z)327-0225FAx .q@ruquintero.com
                                          wrww .lxqqintero.com

    Ax'eu ofEvpertlse                                              ProfesslonalActlvlties
    . Valuationsofbusinesses,financialinstrum ents,                 . Servedm orethan 750 publicand private
      and intangibleassets                                            clientsofallsizesin abroadrangeof
    . M ergers& acquisitions                                          industries
    . Financialrestructuring                                        * Perform ed m ore than 1,000 valuationsof
    @ Bankruptcy & insolvency                                         businesses,financializkstrum ents,intangible
                                                                      aqsets,and otherassetqand liabilities
    . Forensicaccounting
    . Investm ents                                                  . Served boardsofdirectorsofpublic,private,
    . Financialdam ages                                               and nonprofitorganizatiom asm em beror
                                                                      advisor
    ExpertTestim ony                                                @ Appointed asbankruptcy exam iner,
    @ Testifiedasan expertwitnesson approxim ately                    bankruptcy trustee,and neutralin litigation
      100 occasionssince 1980 in courtsand                          . Award-winningscholar,lecturer,and writer
      arbitrationsG roughouttheUnited States                        . Profiledin several''who'swho''publications
    . Represented clientsin m ediations                               duringthepast25years,and M arquis Wâo:g
                                                                       W /m D fetim eAcâïevezzzewlinductee
    ProfesslonalEvperlenee                                          @ Interviewedandprofiled in severalnational
    @ M orethan 40 years'experienceasafinancial                       publications,aswellasnetwork television
      professionalatleading firm s                                  . Deliveredhundredsoflecturesand sem inars
    @Founded,R.G.Quintero& Co.anditsaffiliate,                        to m orethan 10,000 professionals
      Chartered CapitalAdvisers,in 1988                               throughoutNorth America,South Am erica,
                                                                      Europe,Asia,and Auskalia,som e ofwhich
    . Investm entbankeratBear,Stearns& Co.,lnc.                       havebeen m adeavailableforcom m ercialsale
    . Insolvencyandrestructuring advisoratZolfo,                      in audio,video,and onlineform at
      Cooper& Co.                                                   @ M ostactivetrainerofCFA candidatesin the
    . Started andran the firstvaluation practice of                   world overthepast25years
      KPM G                                                         @ Prolificauthorofardclesin national
                                                                      publicatioru,chaptersin leadingprofessional
    Edueatlon                                                         books,professionalm anuals,and sem study
    @ A.B.,Econom icsand Spanish,LafayetteCollege                     text.
                                                                          s
    @ M .S.,Accountancy,New YorkUniversityStern                     @ M em berofseveralprofessionalorganizations,
      SchoolofBusiness                                                including Am erican InstituteofCertified
    * A.P.C.,Investm entM anagem ent,New York                         PublicAccountants,CFA Institute,CFA
      UniversityStern SchoolofBusiness                                Societ.yNew York,Turnaround M anagem ent
                                                                      M sociation,Association ofCertified Fraud
    Certlfk atlons                                                    Exam iners,M sociation oflnsolvency and
    . Certified PublicAccountant,New York                             RestructuringAdvisors,and Am erican
     * Chartered FinancialAnalyst                                     Academ yofEconomic and FinancialExperts
     . AlcpA-Accredited in BusinessValuation                        . Served asm em berorcom m itteechairm an of
     . Certification in DistressedBusinessValuation                   severalcom m itteesofthe New York State
     @ Certified Fraud Exam iner                                      Society ofCertified PublicAccountants,as
     . AlcpA-certified in FinancialForensics                          wellasTreasurerand m em berofthe
     . Certified M anagem entAccountant                               Executive Com m itteeofthe Board of
     . Certified Insolvency and RestructuringAdvisor                  DirectorsoftheTurnaround M anagem ent
     . CertifiedTurnaround Professional                               M sociation
     . Certified FinancialPlanner
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 66 of 72




       E xh ib it D B -02
    Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 67 of 72
'

                                                                                                                                                                                                                                                                                      uekktKtjbev1E-m4p

                        L                                                                                                                                                                                                                                     spyry axow
                                                                                4                               NjNire - v                                                                                                               :
    .   :2:j                                                                                                                                                                                                                                                                                                                                        '
          '                                                                                                                                                                                                                                                                           .               .
                                                                                                                                                                                                                                                                                                      ,   $'$'.F
                                                                                                                                                                                                                                                                                                               .4
                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                '
               .

               ,        j                           .i
                                                     :
                                                     #j j t j                                                                  jj                           l :j lj j                                                                                                                                                                '
                   7?t:h;'
                   t     k'
                          j:;Nihti4prrgpft,
                                          ;$iïq<:ïx:'
                                                    .giLfàî
                                                          ibs'klt
                                                                :jxlk:
                                                                     fh.
                                                                       ';h.(x;t?.$;J
                                                                                   .':Jbk'79r:4t:s                                                                                                                                                                                                             ...

                                                   i                                '                                          ) 'v                                                        .                                                                                                                                          .
                    p.k..
                    .   x.:
                          ..
                           (.t?!
                               ...sp:.t.g
                                        .:
                                         .(
                                          ..
                                           '1  ;:'Wh
                                            ..:E
                                               r  ':o..a
                                                  :.   ..t
                                                         . ..:...Da
                                                                 t:..:.
                                                                      ':.::.
                                                                           E.......
                                                                                  )i.....
                                                                                        :.I
                                                                                          :.:k..:: '... . tIyl..e.'. t..p.!A
                                                                                                 .''                              t(.l
                                                                                                                           ..q.3..E   -.i.lE...It)'.:
                                                                                                                                     .'
                                                                                                                                      .             ISw
                                                                                                                                                      .':'':    'P
                                                                                                                                                           kj::.E'':4y
                                                                                                                                                                 .  :L.::                       Jo::b
                                                                                                                                                                                                    .
                                                                                                                                                                                                    '.(k.
                                                                                                                                                                                                        k'E
                                                                                                                                                                                                        : .:E
                                                                                                                                                                                                            ':::
                                                                                                                                                                                                               EE
                                                                                                                                                                                                                $h'E:
                                                                                                                                                                                                                    EE
                                                                                                                                                                                                                     :: .:.: K
                                                                                                                                                                                                                      '.:    ::t
                                                                                                                                                                                                                               a :-
                                                                                                                                                                                                                               :E.:::E::
                                                                                                                                                                                                                                  .      K*
                                                                                                                                                                                                                                       .j:
                                                                                                                                                                                                                                         :E
                                                                                                                                                                                                                                          'k
                                                                                                                                                                                                                                           ':E
                                                                                                                                                                                                                                             .E
                                                                                                                                                                                                                                              :E
                                                                                                                                                                                                                                               j:
                                                                                                                                                                                                                                                Ek
                                                                                                                                                                                                                                                 :):E
                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                     $''  1:M
                                                                                                                                                                                                                                                       21:. .'k. 1,1
                                                                                                                                                                                                                                                               :.. :..!
                                                                                                                                                                                                                                                                      :           t *. ,p .                     ''
                                                                                                                                                                                                                                                                                                                 ?(':':E
                                                                                                                                                                                                                                                                                                                       )JE:'
                                                                                                                                                                                                                                                                                                                           .'   .:.
                                                                                                                                                                                                                                                                                                                            DLE:: 1
                                                                                                                                                                                                                                                                                                                                  t'.r
                                                                                                                                                                                                                                                                                                                                  .   k#
                                                                                                                                                                                                                                                                                                                                     (..:.p
                                                                                                                                                                                                                                                                                                                                        .:.)..:
                                                                                                                                                                                                                                                                                                                                            ::ë
                                                                                                                                                                                                                                                                                                                                              .(
                                                                                                                                                                                                                                                                                                                                              EJL
                                                                                                                                                                                                                                                                                                                                               !.

                                                                                                                                                                                                                                                                                                     Abtttjz:hisfkoxtkz
                                                                                                                                                                                                                                                                                                                      .m.
                   'Sim ilarO ccupation:
                       71* ttàbl esbowsa11<Yf        yccupat        jfgw wi thjubQz  ati
                                                                                       :
                                                                                       ltbataq:A ij           artotl''
                                                                                                                     - tî   fphrakian:41 surg4m-,
                       '  :I
                           E1:
                           '..
                              ::
                              .j
                               :(
                                ...
                                  :..    a-
                                    :! : - JA         x ve.
                                            #CAM#M.ZLV'TT'au#eqeAv.
                                                                 ''                               w
                                                                                                ..5
                                                                                                  :441.      aawk
                                                                                                      :.1x.1>- '-.   :
                                                                                                                   '...:
                                                                                                                      ' ..j.' ...L..       E..:...E...aE
                                                                                                                                                      ,.-
                                                                                                                                                        E...-
                                                                                                                                                            ..?-
                                                                                                                                                               :v:.:+.+
                                                                                                                                                                     :...
                                                                                                                                                                        jn<
                                                                                                                                                                          .m'
                                                                                                                                                                            ;
                                                                                                                                                                            :n
                                                                                                                                                                             .q
                                                                                                                                                                              .'
                                                                                                                                                                               :î
                                                                                                                                                                                .
                                                                                                                                                                                :''
                                                                                                                                                                                  .n+.
                                                                                                                                                                                   .'y.>.vv'(
                                                                                                                                                                                       .>   g.L
                                                                                                                                                                                            j +
                                                                                                                                                                                              q g' .
                                                                                                                                                                                              jEj   %qe        :-.,-..
                                                                                                                                                                                                      m'e''>s''.     e..-.'
                                                                                                                                                                                                                          .':.'
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              ,r,k.
                                                                                                                                                                                                                                'j
                                                                                                                                                                                                                                 x'
                                                                                                                                                                                                                                  ,,  :.
                                                                                                                                                                                                                                   '::E&'.' ;.'
                                                                                                                                                                                                                                         '.   :.
                         #'Eç
                            .Fs t                                      Rcglz ae rusetRN%lle aaicM*etp> oYoyedkre
                                    .
                                         Rehl
                                         * e                           w.
                                                                        ymkjj
                                                                            .
                                                                            jxerxfjyy)
                                                                                     .p.j).#gat
                                                                                              ay/.kry%st
                                                                                                   .           je?
                                                                                                                 jc kr
                                                                                                                     pr4l
                                                                                                                     s. jfj.f
                                                                                                                            a
                                                                                                                            jy;su< j
                                                                                                                                   xphvkl
                                                                                                                                        e      syjksxjjj   osy                                    $yg?t   jx
                             ..
                              :  6.
                                  ::.                          ''
                                                                *'*'*''m-                       qoiklit;l?4làJltr#lâzl.
                                                                                                                      qtht'
                                                                                                                          tt'
                                                                                                                            J:S
                                                                                                                              II
                                                                                                                               yZï
                                                                                                                                 W 9.FIL9LNXieC'
                                                                                                                                               IS1d0.lîKirTiits'irl?Rikffffs.
                                                                                                                                                                            ';x'
                                                                                                                                                                               ll$.

                                                               451
                                                                 .$/1::1.!,1                    rsstpa'1::tkzz'
                                                                                                              yëskt#4tz.?15ftî,,fkk
                                                                                                                                  .?t'tif.
                                                                                                                                         tr,'î:             é;fiâfMLSKtytdr)r '' .t
                                                                                                                                              .1h?vjsz4zt,,r.
                                                                                                                                              '                                   'yfsr';xkïh:x
                                                                                                                                                                                              '
                                                                                                                                                                                              +.
                                                                                                                                                                                               5
                              I'S...B'.L
                              .        'L.         ...:.       Kà'                     ' r<'
                                                                                           ?f.$'(Cs
                                                                                                  l.
                                                                                                   ld71;* k7pwYttrGMx''(
                                                                                                                       R'
                                                                                                                        X W.LZSf.
                                                                                                                                ïS.
                                                                                                                                  XtS<4Tt$.t'
                                                                                                                                            /;,
                                                                                                                                              J/Y<3SlXW XX. CZXXY XX'
                                                                                                                                                                    C
                                    ,tîl$. .
                                        %                      L5
                                                               . <                              (:)1tkïkj
                                                                                                        *$1'(''
                                                                                                              ?'
                                                                                                               b1i''
                                                                                                                   hêts':r1'I3Jttt7k-Jd'
                                                                                                                                       4hkjf1f?f't#1rzzx
                                                                                                                                                       Ytï'     '
                                                                                                                                                           kq?$f'arlb'    't?/td1b(jt'L.A:Altlb(.L.#j'$t11'iî3
                                                                                                                                                                        yfi                                                    ' .v ' t$'        >
                         '
                                       '''               -                     Xa
                   .                     '                                                      :.tr,$'
                                                                                                      .ek:,j;,îd$d-'t.'P'...
                                                                                                                           ï,k.g'.j,
                                                                                                                                   ....
                                                                                                                                      àtE.t?$('EksI.
                                                                                                                                                   J$t.,ç'
                                                                                                                                                         .ç.bj'/rp.
                                                                                                                                                                  :.:.
                                                                                                                                                                     kfk.
                   .                                           /!!g
                                                                  Açltl'*nm4
                                                                                                f%'
                                                                                                  .sk'le j
                                                                                                         'tTx*latlts,*%f$krkw.'a% 74% (.
                                                                                                                                       <** tl'
                                                                                                                                             #xfk'.
                                                                                                                                                  ïre fm tt'- ?.
                                                                                                                                                               x'h
                                                               #%
                                                                . *k*à%                         jgvixkwzs,fqxjaldx,çyvx)t'Ai!errmkgtsxbl!hq'exxk1>.fte'yexagAx,
                                                                                                                                                              '                                                             G          N                                                  Yl@lse
                                                               Aol*t*p
                                                               ..   ... t
                                                                        l.                      jjjkjjjqçjjjy'
                                                                                                             a,.
                                                                                                               j).
                                                                                                                 $jj:       .jjjtyj.
                                                                                                                    ,l'jttsqj      st(j,y
                                                                                                Ctvrûîpj'i'x:tku$   :treaita'bztkntsïvjttltl            e:e7thpl' ' i!             tpht?'e.
                                                                                                                                                                                          p
                                                   ' ''.
                                                       .                                        rartqyfrm .   ?A'.tlkpNkz'.ille/ll$#'W  :h i''r)khfWltR:'r       .ks()3
                                                                                                                                                                      ;%.d'ph-yvj'sb 'tyrjftih p4a .       'k%$
                                               '
                                  .            '
                                               :::jï
                                                :i '! ' .....j
                                                      . çh   .r. .,-po                          )ït
                                                                                                  5).;f'''G:$z%Jtyjg. 1.lisç'j
                                                                                                                             8'.
                                                                                                                               j(E:
                                                                                                                               '  L''
                                                                                                                                    ?li :i1..84k,J  'h;trt(k?!tkf.
                                                                                                                                                                 4ii4)'d
                                                                                                                                                                       ,?k.
                                                                                                                                                                          iikpfjyt,t:1is(;:thd9)lk#làjiy-ltlt
                                                                                                                                                                                                            .kt/s:0.                . W
                                        '. .    J'...                                           Jit5t'/r wls)4
                                                                                                             1:6/tqtjxiff'fijittkfekij)f'îbî.LTk'Yhj!t$(;xr4:1J9rt                p/
                                                                                                                                                                                   vëjêàthîits;@Akr
                                                                                                                                                                                                  pàklljki
                                                                                                ï'fx.
                                                                                                    f?r/q'sïf;yRjf'h,    h%lyh:kt      bfk'ln4;>-1(yr    vrvt.fk

                           j?
                            /i' . ' .                                                            2>,1:s5)s,
                                                                                                          rk/
                                                                                                            Ay
                                                                                                             >r'
                                                                                                               $!>F>Aanrtttf?afl'    !':v:v:ittlfwttt.ltACf%?*Ah,gs#
                                                                                                                                wrjt*.
                                                                                                                                     .                             .% pf%d
                           !:
                           :.: '!,''         I                                                   ttzkg;
                                                                                                      tidpptuk.
                                                                                                              a1'tt'edt'
                                                                                                                       se.J.ïll''i)1.* r'F4lzdik
                                                                                                                                               leixN'#.'
                                                                                                                                                       e'*3dk'*tttittkyî'
                                                                                                                                                                        m 1* '
                                                                                                                                                                             6/
                          @;
                           ' .L     ''E
                                      ,,E  ç;E           '.- ç.''                                                                                                                                                                     ..   + .. '
                                                                                                                                                                                                                                                ''                  .         .   .       $.f:i8,zxb
                            p)...:p
                                  E(w
                                  Er.ç
                                     :.;.l'y sv'jîï.i'5:                                         ce#ofexltorftnatttîlxo      'qweodi'ms'  .*.4'cl'olj
                                                                                                                                                    x'lthle'affpct4%4.h** .                                                           ''
                                                                                                 k'tv'trrma/taîrtksts(1&.aIniL'?: t>tjw cyvsarkdoox!tpaj'l;%ottlx')vfst.                    rzîs'/<.ik,,rf'.
                                        E(i
                                       ''
                                       :
                                          .;
                                          iE'
                                        . ..
                                        :
                                            'hL
                                              EE
                                               . ',                                              1.jao',   rflr
                                                                                                              pï'àrfi.
                                                                                                                     'tt'
                                                                                                                        yrsss;>A'  Acih'rr  .'
                                                                                                                                             t'
                                                                                                                                              x'
                                                                                                                                               # Wv '.lajdbtrztstuprn!i,An
                                                                                                                                                                         ,
                                                                                                                                                                         :*1rt          'bp.9. -
                                                                                                                                                                                   'zfrks
                                         ''
                                      ''':)'
                                           E.'',.
                                           .
                                            Ey.                t:)u
                                                               .  I'.
                                                                    1i
                                                                     titr'
                                                                         t)fll
                                                                             .rtI1.141           i
                                                                                                 'rt.t#?tsjt
                                                                                                   '       xtk-kjrîï.Ip.;'
                                                                                                                         -!''s!&'t-
                                                                                                                                  4,-ytt.t1,4:dbt'î'tè:4',,4
                                                                                                                                                           ,.,
                                                                                                                                                             .y î'piry'' ;'?'di,tkù.
                                                                                                                                                                                   -,ft'
                                                                                                                                                                                       .('ft'r ''' $)f                            ' î's10r                                '

                             .
                             k
                             . .g.. '
                                           ''' '           .                                     ptxo rrhtsCxtwd'k.$eg'vgldK'tgarxl'Fxldgtt'lk1.*'eftsptq'
                                                                                                                                                         l ezîtstfrmte'&-
                                                                                                                                                                        *Ak!s
                          '. :'.
                             u '  ,' ,I .' pjxt..wjqjs                                           ard.>'>'t    ll'wreêv'ls.Ttx?'
                                                                                                         eetee.                 /t'lkA@pl'$* $*,0f..
                                                                                                                                                   %> tZG tllftf?qlao ft                                                    , ' ,1.jx. '                                  '
                          '        r
                                   '.
                                    .
                                    ,t
                                     1.,..
                                         '
                                         g
                                         y?+..                                                   fftvkftusuj.w ?ovotvpx.ltjw yrx,je exvep- .                                                                                                       . '                    '
                                      .'
                                       .$;'('r$'
                                        E                                                        (!tfti#fàtkttjqs
                                                                                                 '              .tE$b>$.(
                                                                                                                '       ',j>.   :./.t
                                                                                                                            $1'h8   ':r
                                                                                                                                      'ljdt'
                                                                                                                                           !ïl!t
                                                                                                                                               .fçEjsë
                                                                                                                                                     .,
                                                                                                                                                      ':Eji$3.'h(1lt>ttj)fj
                                                                                                                                                                          '1116/8)t!ïlsisj$
                                                                                                                                                                                          'ijjAF/!/Pj$1klliiit.
                                 E.
                                 'i.'
                                    t'.':sq
                                    :     èJ                                                                                                                                           ')4 . .)i;djvtrl
                                                     S
                                                       $       W-.t4rln*'
                                                                        .iktw                    f . t':îk(.x.      ,jiih .x
                                                                                                                           +.
                                                                                                                            2)<Tp
                                                                                                                                :hjjtq5t'f15.4!..a' lttljt:.tbi<
                                                                                                                                                               ;il(r.?
                                                                                                                                                                     'ïfl!dk,s#jt
                                                                                                                                                                                't
                                                                                                                                                                                 'kg
                                                                                                                                                                                   'lè-4                                               *i':K            -
                                                                                                 è'
                                                                                                  liqlf
                                                                                                      '1@tiâ4xqg4)11i:4,4rêiciE
                                                                                                                              r$t.
                                                                                                                                 >'.jjrt'
                                                                                                                                        @ë'lù.l,j)#:Eï)stiàv'
                                                                                                                                                            lfJj#k)fI'ti)j1k,




                                                               TOOLS                                             CALCW ATOR:                               #IG.R                                   *#1                                                    R@JK t'K @:
                                                               Aleo .
                                                                    4).:.(,
                                                                    9     91*)
                                                                             .f>?                                R'ï'
                                                                                                                    jksîx4't                               ps4jz:&Yvtszre s                        $11,+ 1N>w                                             1t$- Av!7$e11.
                                                                                                                                                                                                                                                                       .$+ t'
                                                                                                                                                                                                                                                                            CSK)l
                                                               yf:fl,.l3:1?' >&:  181.p qs('.4)'f$!)J:k).        )et(
                                                                                                                    1t.'ç1
                                                                                                                         b+Jà.)''
                                                                                                                                ïdtt'
                                                                                                                                    iit)y)
                                                                                                                                         .tlCç             ît&t1)1k                                t2)1
                                                                                                                                                                                                      .!1r!)41/4113((!j1E1lt!l                                        .W #J'!!ir@iIiC!,;I4)8046:48
                                                               ::
                                                               9''
                                                                 kb!J)'$'
                                                                        $'
                                                                         s.
                                                                          'k!*:t
                                                                               'é;jd.'LCt.
                                                                                         st:tjssk:k;                                                       CL;dikj'!kîdJïkrjr                      éi'
                                                                                                                                                                                                     @e 4î#tr/tz     'lk
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       tL                                 144/lî'4bâ*
                                                                                                                                                                                                                                                                    ''t/'k(k
                                                                                                                                                                                                                                                                           ?t
                                                               r/âAfï/li-3z?if>::.!/rt:t,l:s!L                                                             zT<(>ïîljî.1hî.t$                       Jt'h't($4prpkfkNlir'rit-/p Ft's                        t1f;/$v(;:/2 ,
                                                               !<t;>r4A.                                                                                   f'..
                                                                                                                                                              't4rd!4yf:
                                                                                                                                                                       $1.3.
                                                                                                                                                                           61                      t@::9::9t4)lkltâtçtàqçb'j
                                                                                                                                                                                                                           .j'?tllîtâï                    fgqh'tbftlttsk(lfl%z



                                                   n w .w..          .- .n-                         .w- ....u r.-                  , x.......xy...wn m                              v                   àwwve w x-- - u..'..+...
                                                                                                                                                                                                                               ..x.xw '                                       xxe-        ,          +w.w q.4> 4
                                                                                                                                      xwxwrAuf- utelt                                 '1,+ 491,$% ltw- tx*t
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 68 of 72




        E xh ib it D B -03
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 69 of 72



 A CTU AR IA L NO TE                                                     SO CIAL SECU RIW A DM IN ISTM TIO N
 Num ber 2012.6                                                                       O m ce ofthe ChiefA ctuary
 February 2:13                                                                              Baltim ore,M aryland
 A DEA TH A ND DISABILITY LIFE TA BLE FO R IN SURED W O R K ER S BO RN IN 1992
                                        by Johanna M aleh,RobertBaldwin,and Jason Schultz



 H trodud ion                                                            whichused the 1991birthcohort.Theprojectedproba-
                                                                         bilities of death before norm al retirement age have
 '
 The SocialSecurity program isnotjusta program for                       decreased between the 1966 and 1992 cohorts.reflect-
 providing income during retirement. A worker who                        ing in partthe actualimprovem entin mortality experi-
 m eets certain requirem ents for insured statusw illalso                encesince1986.r
                                                                                       naeprojectedprobabilityofbecoming
 receivemonthly cash benefitsin the eventot'disabilityal                 disabled beforenormalretirementagehasdecreased for
 Survivors may receive benefits after the death of an                    insuredm en between the 1966 and 1992cohorts,buthas
 active worker,retired worker,oradisabled worker.This                    increased for insured women. For the 1992 insured
 noteillustratesthe likelihood thatayoung worker.while                   cohort,weprojectthattheprobability ofsurvivingfrom
 maintaining insured status,willreceive these types of                   age 20 to normalretirementage withouteverbeing dis-
 Y nefits prior to becoming eligible for fullretirement                  abled is63 percentformalesand 69percentforfemales.
 Y nefits. W e make these illustrations using the                        Comparableprobabilitiesprojectedforthe 1966insured
 intermediate assumptionsofthe 2012 Trustees Report.                     cohort are 58 percent for males and 70 percent for
 Actuarial Note #2011.6, which was based on the                          fem ales.Between the 1991and 1992cohorts,theproba-
 intermediate assumptions of the 2011 Tnlstees Report,                   bility ofdeath before normalretirementage decreased
 wasthepriorpublication thatillustrated thislikelihood.                  slightly for both sexes.The projected probability of
 W e assessthefinancialcondition ofthe SocialSecurity                    becom ing disabled increased forfem ales,reflecung an
                                                                         increase in our 2012 Trustees Report disability inci-
 mogram bymakingprojeetionsofthenumberofinsured                          dence rateassumption.
 workers who die orbecome disabled each yearfor the
 next75years.n eseprojectionsdependon theage-sex-                        Assumptionsand M ethods
 specific projections of mortality and disability inci-
 dence,and age-sex-duration-specificprojectionsofdis-                    TablesB and C show death and disability life tablesfor
 abled life mortality and recovery. Additional                           insured malesand fem ales.respectively.who were born
 information regarding theseprojectionsispublished by                    in 1992.W e derive death and disability ratesby sex and
 the Board of Trustees of the Old-Age and Survivors                      singleyearofage(20 through 67)forfourpopulation
 Insurance and Disability Insurance Trust Funds in                       groups:total.active,disabled,andrecovered.'I'heactive
  annualreports(TrusteesReports)and in actuarialstud-                    group iscomposed ofinsured workerswho arealive and
  ies.2                                                                  have neverbeen disabled.'I'he disabled group consists
                                                                         ofworkers who are currently entitled to receive a dis-
 Using ratesofdeath,recovery,and disability incidence                    abled worker benefit.' rhe recovered group consists of
 from theintermediateassumptions,wepresentestimates                      insured workerswho havehad a priordisability,butare
 oftheprobability thatan illustrativeworkerwillbecome                    notcurrently entitled to receive adisabled workerbene-
 disabled ordie before reaching normalretirementage.                     fit.A1lworkers are assumed to be fully and disability
 W e define allillustrative workerin this note asfollows:                insured atalltim esafterreaching age 20.3Foreach age,
  (a) born in 1992,that is,belongs to the 1992 birth                     we calculate deaths,entitlements to disability-worker-
  cohort;(b)becomesinsured atage20 in 2012;and (c)                       benefits,and recoveries from the disability rolls.For
  maintains insured status thereafter.Norm alretirement
  age,theageatwhich fullSocialSecurity benefitscan be
                                                                         eachpopulation (active,disabled,recovered.and total).
                                                                         we determinethe num berofpersons alive atthe begin-
  received,is age 67 for our illustrative worker.Table A                 ning ofthe nextyear by adding and/or subtracting the
  compares these estim ates using the 1992 birth cohort                  relevantcom ponentsofchangeto thenum berofpersons
  with those published in Actuarial Note #.!2Q. which                    alive atthebeginning ofthe year.
  used the 1966 birth cohortand ActuarialNote 2011.6
  1DisabledmeansreceivingSot'ialSecuritydisabilitybenefits,and,thus,
  meetiag a11qualificationsto receivethese benefits.                     3computing disability incidenceratesby ageusing instlred workersgivesa
  2Additionalinformation islocated atthefollowing internetsite:http://   largerprobability ofdisabilityentidementtllan ifatlworkerswereincludedin
  w w-socialsecr ity-gov/oAcT/pubs.html.                                 the calculations.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 70 of 72




 Forthosebornin 1992,wedevelopedcohortinsured life                            Results
 tablesforeach sex.from age 20 to age 67.To calculate
 totaldeaths for the ingured population,we applied the                        Table B providestabulationswhich allow forthe com-
 age-sex-specific mortality rates of the generalpopula-                       putation ofvarious probabilitiesofsurvival.death.and
 *on to thebeginningoftheyeartotalpopulation.4                                disability forinsured malesborn in 1992.Table C pro-
                                                                              vides the sam e inform ation forinsured fem ales born in
 W e calculated deaths for the disabled population by                          1992. For example. the probability that an insured
 applying age-sex-duration-specific5 mortality rates to                       female,age 25 in 2017,willsulwive to age 60 without
 the beginning of the year disabled population. W e                           everbecom ing disabled is78percent.To getthisresult,
 assumed thatnewly entitled disabled-worker-beneficia-                        we divided the number of active lives at age 60
 ries.thatis,those in duration 0,are exposed forhalfa                         (769,
                                                                                  903) by the number of active lives at age 25
 year,since on average they becom eentitled atmid-year.                       (987,840).
 W e calculated deaths occurring to those who have
                                                                              Table D usesthe tabulationsin tablesB and C to derive
 recovered from disability (çs
                             recovered deaths'') by                           various probabilities of survival,death, and disability
 applying theage-sex-specific mortality ratesofthegen-
 eralpopulation to therecoveredpopulation atthe begin-                        forinsured males and fem alesborn in 1992.W e calcu-
                                                                              lated theprobability ofsurvivalwithoutdisability from
 rling of the year,with adjustments.To make these                             age 20 to agex by dividing the active population atthe
 adjustments,weaddedhalfofthenewlyrecoveredpop-                               beginningoftheyearatage.    xby theactivepopulation at
 ulation and subtractedhalfofthose newly disabled from
 therecoveredpopulation.Activedeathsaretheresidual:                           the beginning ofthe year atage 20.n e probability of
 subtractthedisabled and recovered deathsfrom the total                       dying orbecom ing disabled afterage 20 and before age
                                                                              .#is calculated as the com plement.thatis,1 minusthe
 m pulation deaths.
                                                                              probability ofsurviving withoutdisability from age 20
 W e developed cohortdisability incidencerates foreach                        to agex.Forexample,weprojectthatan insured male
 sex,from age 20 to age 67.forthose born in 1992.To                           worker who attained age 20 in 2012 has a 63 percent
 calculate newly disabled-worker-beneficiries, we                             chance of surviving to age 67 withoutever becoming
 applied the age-sex-specific incidenceratesto the active                     disabled and a 37 percent chance of either dying or
 and recovered populationsatthebeginning ofthe year.                          becomingdisabled priorto age 67.
 Finally,we developed ratesofrecovery from disability                         TableD also includesprobabilitiesofan insured worker
 foreach sex.from age 20 to age 67,forthose born in                           becoming disabled and of an insured worker dying
 1992.To calculate the num berof recoveries from the                          while active.'
                                                                                           Fheseprobabilitiesareshown from age20
 disabled population we applied age-sex-duration-                             to agex.W ecalculate these valuesby dividing thetotal
 specific5recovery ratesto thebep'nning oftheyeardis-                         newly disabled and the totaldeathsfrom the activepop-
 abled population.W e assumed thatnewly entitled dis-                         ulationpriorto agex,respectively,by theactive popula-
 abled-worker-beneficiaries(in duration 0)are exposed                         tion alive atthe beghming of the year at age 20.For
 forh'
     (11fayear.                                                               example,weprojectthataninsuredfemaleworkerwho
                                                                              attained age 20 in 2012 has a 19 percent chance of
 4using generalm pulation mortality ratesmay slightly overstate death rates   becoming disabled beforeage60.ln addition.the proba-
 fortheinsuredbecause the group excluded,theuninsured,arelikely to have
 higherdeath ratesthan tlle generalpopulation.                                bility thatshe willdie before age 60 withoutreceiving
 5Ageisage atentitlementtoa disability-worker-benefit.Durationrefersto        disability SocialSecurity isonly4 percent.
 thecompletenumberofyearssince entitlementtoa disability-worker-benefit.
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 71 of 72




                     Table A:Probability ofDeath and/orDisability forIllustrative CasesofInsured W orkers
                   Yearof          ProbabilityofDeathBeforeNRA          ProbabilityofDisability Before Probability ofSurvivaltoNRA
   Trustees Attainmentof                    (while active2)                          NRA                          (neverdisabled)
 ReportYear1 A ge20                Male        Female        TotalS       M ale     Female      TotalS      M ale     Female     TotalS
      1986          1986           0.095         0.060       0.077       0.322       0.240       0.281      0.583      0.700      0.642
     2011           2011           0.091         0.
                                                  049        0.070       0.276       0.260       0.268      0.633      0.691      0.662
     2012           2012           0.090         0.
                                                  048        0.069       0.276       0.264       0.270      0.634      0.688      0.661
 1Calculationsbasedontheintermediateassumptionsofthatyear'sTrust
                                                               eesReport(intermediat
                                                                                   ell-B forthe1986TrusteesReport).
 2Activeworkersaredetined asthosewhoarealive andhave neverbeen disabled.
 STotalsare obtained by combining tablesB and C .Forexample,theprobabilityofdyingbeforeNRA whileacti
                                                                                                   vewouldequal6.9percent,(90,
                                                                                                                             091+48,015)/
 (1,
   0(X,0(
        X)+ 1,0œ ,000).
 Notes:Probabilitiesaredetermined assuming allaredisability insuredthroughouttheirworkinglives.
 Forarecenthistoricalperspective,seeActuarialStudy 122.SocialSecurity Disability Insurance Program WorkerExperienceat:
 http://www.ssa-gov/oAcTm oW s/actstud-html.




                                                                                                                                            3
Case 0:18-cv-60482-RKA Document 126 Entered on FLSD Docket 01/09/2019 Page 72 of 72




              TableD:ProbabilitiesofNon-disabilitySurvivalgDeath and Disability forInsured W orkersAttainingAge2: in 2012
                                                                 (Bornin 1992)
                                  M alesAttaining Age 20in20I2                                 FemalesAttaining Age20 in 2012

                  Probability of              Probabilityof I'robability of  Probability of               Probability of Probability of
                  SurvivingNot Ihobability of Death W hile Disability or     Surviving Not Probability of DeathW hile Disability or
                       Disabled   Disability        Active DeathFrom              Disabled    Disability        Active DeathFrom
                   From Age 20 From Age20 From Age20               Age 20     From Age 20 From Age20 From Age20                Age20
             Agex     To Age.x     To Age.  x     To Age.x;      ToAgex Agex      To Agex .    To Age.x       To Agex        To Agex
              21           99,6%           0.3%         0.1%        0.4%      21        99.7%            0.2%         0.0%                   0.3%
              22           99.2            0.6          0.3         0.8       22        99.5             0.4          0.1                    0.5
              23           98.8            0.8          0.4         1.2       23        99.3             0.6          0.1                    0,7
              24           98.4            1.1          0.6         1.6       24        99.0             0.8          0.2                    1.0
              25          98.0             1.3          0.7         2.0       25        9:.8             l.0          t).2                 1.2
              247         97.6             1.5          0.9         2.4       2t$       9*.6             1x1          0.3                  1;4
              2.1         97.3             1e7          1.0         2.7       2.
                                                                               7        98.4             1.3          0.3                  1.6
              28          97.1             1.8          1.1         2.9       28        98.2             1.4          0.4                  1.:
              29          96.7             2.0          1,3         3.3       29        98.0             1.6          0.4                : 2x0
              30          96.4             2.2          l.4         3.6       30        97.8             l.8          0.5                  2.2
              31           96.1            2.4           1.5            3.9   31        97.5             2.0          0.5                    2.5
              32.          95.8            2.6          1.6         4.2.      32        97.3             2.2          0,6                    2.7
              33           95.4            2.8          1.7         4.6       33        97.0             2.4          0.6                    3.0
              M            95.1            3,1          1.8         4,9       M         96.6             2.7          0.7                    3.4
              35    :
                           94.7            3.3          1.9         5.
                                                                     r
                                                                      3       35        96.3             3..0   '
                                                                                                                      0.7                .
                                                                                                                                             :$.7
     .                                                                                                                                           .
              36           94.4            3.6          2.0         5.6       36        95.9             :$k3         0.8       :            4;1
              37           94.0            3.9          2.l         6.0       37        95.6             3.6          0.8                    4!4
              j:           93.
                             6             4.
                                            2           2.
                                                         3              6.
                                                                         4    38        95-2             3.9          0.9                    k
                                                                                                                                             s
                                                                                                                                             l.:
              39           93.1            4.5          2.4             6.9   39        94.8             4.1          0.9                    5.2
              40           92.7            4.8          2.5             7.3   40        94,3             4.6          1.0                    5.7
              41           92.2            5.2          2.6             7.8   41        93.9             5.0          1.1                    6.1
              42           91.6            5.6          2.8             8.4   42        93.4             5.5          1.2                    6.6
              43           91.1            6.0          2.9             8.9   43        92.8             5.9          l.3                    7.2
              44           90.5            6.4          3.1             9.5   41.       92.3             6.4          1.4                    7.7
              45           89.8            6.9           3.3        10.2      45        91.7             6;8          1.5            2       8.3
              4t9          89-2            7.3           3.5        10.
                                                                      8       449       91-0             7.3          1.
                                                                                                                       6                     9.(4
              47           88-5            7.8          3+7         1l.5      47        90.3             7.9          1,8                     9k7
              48           87,8            8.4          3.9         12.2      48        #9.6             8.5          1.9                    10.4
              49           87.0            8.9          4.1         13.0      49        88.9             9.0          2.1                    11.1
              50           86.2            9,5          4.4         13.8      50        88.l             9.7          2.2                    11.9
              51           85.2           10.l          4.7         14.8      51        87.3            10.4          2.3                    12.7
              52           84.1           10.9          5.0         15.9      52        86.3            l1.2          2.5                    13.7
              53           83.0           11.7          5.3         17.0      53        85.3            12.1          2.6                    14.7
              54           81.8           12.6          5.6         18.2      54        84.2            13.0          2.8                    15.8
              55           %.7            13.5          5.9         19.3      55        83-2            13.9          2.9                    16.:
              56           79.4           14.5          6.2         20.6      56        82.1            14.9          3.1                    17.9
              57           77.
                             9             15.6          6,
                                                          4         22.1      57        80.8            16.0          3.
                                                                                                                       2                     i92
         .
              )
              '$           76.
                             5             16.8          6.
                                                          7         23-5      58        79.6            17-)          3.
                                                                                                                       3            ..       29
                                                                                                                                              ..
                                                                                                                                               4'
              59           75.1            18.0          6.
                                                          9         24.9      59        *
                                                                                        /8.3            18-2          3.
                                                                                                                       4                     21.
                                                                                                                                               7
              60           73.5            19.3          7.1        26.5      60         77.0           19.4          3.6                    23.0
              61           71.9            20.7          7.4        28.1      61         75.7           20.6          3.7                    24.3
              62           70.3            22.l          7.6        29.7      62         74.4           21.8          3.8                    25.6
              63           68.6            23.6          7.9        31.4      63         73.0           23.0          4.0                    27.0
              64           66.9            25.0          8.1        33.1      64         71.7           24,1          4.2                    28.3
              65           65.5           M .1           8.4        34.5      65        70.6            25.1          4.3                    29.4
              66.          G .4           27.0           8.7        35.6      66        69.6           ,25.9.         4.5                    30.4
              67           63.4           D ,6           9.0        36.6      67        68.8            26.4          4.8                    312
      Note:Totalsdo notllecessarily equalthe sumsofroundedcomponents.
